Exhibit 10.2

EXECUTION VERSION

AMENDMENT NO. 1 TO CREDIT AGREEMENT

This AMENDMENT NO. 1, dated as of April 27, 2018 (this “Amendment”), to the
Credit Agreement is by and among The J. M. Smucker Company, an Ohio corporation
(the “U.S. Borrower”), Smucker Foods of Canada Corp., a federally incorporated
Canadian corporation (together with the U.S. Borrower, the “Borrowers”), Bank of
America, N.A., as the Administrative Agent (in such capacity, the
“Administrative Agent”) and as a Lender, and the other Lenders party hereto.

RECITALS

A. The Borrowers, the Administrative Agent and the Lenders entered into that
certain Revolving Credit Agreement, dated as of September 1, 2017 (as amended,
supplemented, restated or otherwise modified from time to time prior to the date
hereof, the “Credit Agreement”), pursuant to which, among other things, the
Lenders committed to make certain Loans to the Borrowers (as each of the
foregoing terms is defined in the Credit Agreement).

B. Pursuant to Section 13.13 of the Credit Agreement, the Borrowers, the
Administrative Agent and each of the Lenders party hereto (which Lenders party
hereto constitute the Required Lenders) have agreed to amend certain provisions
of the Credit Agreement upon the terms and subject to the conditions set forth
herein.

NOW THEREFORE, in consideration of the matters set forth in the recitals and the
covenants and other provisions set forth herein, and other valuable
consideration, the receipt and sufficiency of which are hereby acknowledged, the
parties hereto agree as follows:

AGREEMENT

Section 1. Definitions. Capitalized terms used herein and not otherwise defined
herein shall have the meanings ascribed to such terms in the Amended Credit
Agreement.

Section 2. Amendments to the Credit Agreement. In accordance with Section 13.13
of the Credit Agreement, as of the Amendment No. 1 Effective Date, the Credit
Agreement shall be amended to delete the stricken text (indicated textually in
the same manner as the following example: stricken text or stricken and moved
text) and to add the double-underlined text (indicated textually in the same
manner as the following example: double-underlined text or double-underlined and
moved text) as set forth in the pages of the Credit Agreement attached hereto as
Exhibit A (as the Credit Agreement is so amended and after giving effect to this
Amendment, the “Amended Credit Agreement”).

Section 3. Binding Effect. This Amendment shall become effective and legally
binding upon the occurrence of the Amendment No. 1 Effective Date and shall bind
the parties to the Credit Agreement, the Amended Credit Agreement and each other
Loan Document and each such party’s successors and assigns, including any Person
to whom any Lender assigns any of its interests, rights and obligations under
the Amended Credit Agreement.

Section 4. Representations and Warranties. Each Loan Party hereby represents and
warrants for the benefit of the Lenders and the Administrative Agent that:
(a) each Loan Party is duly organized, validly existing, and in good standing
under the laws of its jurisdiction of organization and has the corporate and
other organizational authority to enter into this Amendment and to perform all
of its obligations hereunder; (b) this Amendment has been duly authorized,
executed, and delivered by such Loan Party and constitutes valid and binding
obligations of such Loan Party enforceable against it in accordance with its
terms, except as may be limited by bankruptcy, insolvency, fraudulent conveyance
or



--------------------------------------------------------------------------------

similar laws affecting creditors’ rights generally and general principles of
equity (regardless of whether the application of such principles is considered
in a proceeding in equity or at law); and (c) this Amendment does not, nor does
the performance or observance by any Loan Party of any of the matters herein
provided for, (i) contravene or constitute a default under any provision of law,
except to the extent such contravention or default would not reasonably be
expected to have a Material Adverse Effect, (ii) contravene any judgment,
injunction, order or decree binding upon any Loan Party, except to the extent
such contravention would not reasonably be expected to have a Material Adverse
Effect, (iii) contravene any provision of the organizational documents (e.g.,
charter, certificate or articles of incorporation, bylaws, certificate or
articles of association, operating agreement, partnership agreement, or other
similar organizational documents) of any Loan Party or (iv) contravene or
constitute a default under any indenture or other agreement for Material
Indebtedness of any Loan Party, except in each case of this clause (iv) to the
extent such contravention or default would not reasonably be expected to have a
Material Adverse Effect

Section 5. Conditions to Effectiveness of Amendment. This Amendment shall become
effective upon satisfaction (or waiver in accordance with Section 13.13 of the
Credit Agreement) of each of the following conditions precedent (the date of
satisfaction of all of the following conditions precedent, the “Amendment No. 1
Effective Date”):

(a) the Administrative Agent shall have received counterpart signature pages of
this Amendment duly executed by each of the following: (i) the Borrowers,
(ii) Lenders constituting the Required Lenders and (iii) the Administrative
Agent.

(b) the U.S. Borrower shall have paid all expenses (including, without
limitation, all fees and expenses of counsel) of the Administrative Agent and
Bank of America, N.A., in each case incurred in connection with this Amendment
that are required to be repaid pursuant to the terms of the Credit Agreement for
which an invoice has been submitted to the U.S. Borrower;

(c) each of the representations and warranties set forth herein and in the
Amended Credit Agreement shall be true and correct in all material respects as
of the date hereof, except to the extent the same expressly relate to an earlier
date, in which case the same shall be true and correct in all material respects
as of such earlier date; provided that any representation and warranty that is
qualified as to “materiality”, “Material Adverse Effect” or similar language
shall be true and correct in all respects;

(d) no Default or Event of Default shall have occurred and be continuing or
would occur as a result of the execution and delivery hereof by the Borrowers;

(e) the Administrative Agent shall have received a copy of the certificate of an
appropriate officer of the Borrowers, certifying to the administrative agent
under the Bridge Facility on behalf of the Borrowers that each of the conditions
set forth in clauses (c) and (d) above have been satisfied as of the date
hereof;

(f) the Administrative Agent shall have received copies of each Borrower’s
articles of incorporation and bylaws (or comparable organizational documents)
and any amendments thereto, certified in each instance by its Secretary or
Assistant Secretary (or individual holding a comparable position);

(g) the Administrative Agent shall have received copies of resolutions (or
equivalent authorizations) of each Borrower’s Board of Directors (or similar
governing body) authorizing the execution, delivery and performance of this
Agreement and the other Loan Documents to which it is a party, together with
specimen signatures of the persons authorized to execute such documents on each

 

2



--------------------------------------------------------------------------------

Borrower’s behalf, all certified in each instance by its Secretary or Assistant
Secretary or other appropriate officer;

(h) the Administrative Agent shall have received copies of the certificates of
good standing (or equivalent instrument) for each Borrower (dated no earlier
than 30 days prior to the date hereof) from the office of the secretary of state
(or equivalent) of the jurisdiction of its incorporation or organization; and

(i) the Administrative Agent shall have received a certificate of a
representative of the Borrowers, certifying that this Amendment constitutes a
“Qualifying Revolver Amendment” (as defined in the Bridge Commitment Letter)
under the Bridge Commitment Letter.

Section 6. Effect of this Amendment; Reaffirmation.

(a) Except as expressly set forth herein (including, for the avoidance of doubt,
as expressly set forth in the Amended Credit Agreement attached hereto as
Exhibit A), this Amendment (i) shall not by implication or otherwise limit,
impair, constitute a waiver of, or otherwise affect the rights and remedies of
the Lenders, the Administrative Agent, any Borrower or any other party under the
Credit Agreement or any other Loan Document and (ii) shall not alter, modify,
amend or in any way affect any of the terms, conditions, obligations, covenants
or agreements contained in the Credit Agreement or any other Loan Document, all
of which are ratified and affirmed in all respects and shall continue in full
force and effect.

(b) Nothing herein shall be deemed to entitle any Borrower to a consent to, or a
waiver, amendment, modification or other change of, any of the terms,
conditions, obligations, covenants or agreements contained in the Amended Credit
Agreement or any other Loan Document in similar or different circumstances.

Section 7. Miscellaneous.

(a) Counterparts. This Amendment may be executed in any number of counterparts
and by the different parties on separate counterparts, and each such counterpart
shall be deemed to be an original, but all such counterparts shall together
constitute but one and the same Amendment. Delivery of an executed counterpart
of this Amendment by facsimile or electronic mail shall be as effective as
delivery of an original executed counterpart to this Amendment.

(b) Severability. The illegality or unenforceability of any provision of this
Amendment or any instrument or agreement required hereunder shall not in any way
affect or impair the legality or enforceability of the remaining provisions of
this Amendment or any instrument or agreement required hereunder.

(c) Entire Agreement. This Amendment, together with the Amended Credit Agreement
and the other Loan Documents, embodies the entire agreement and understanding
among the parties hereto and supersedes all prior or contemporaneous agreements
and understandings of such Persons, verbal or written, relating to the subject
matter hereof.

(d) References. This Amendment is hereby deemed to be a Loan Document for all
purposes. As of the Amendment No. 1 Effective Date, (i) any reference to the
Credit Agreement contained in any notice, request, certificate, or other
document executed concurrently with or after the Amendment No. 1 Effective Date
shall be deemed to be a reference to the Amended Credit Agreement and include
this Amendment unless the context shall otherwise require, (ii) any reference to
the Credit

 

3



--------------------------------------------------------------------------------

Agreement set forth in the Credit Agreement, the Amended Credit Agreement or any
other Loan Document shall be deemed to be a reference to the Amended Credit
Agreement as further amended, modified, restated, supplemented or extended from
time to time and (iii) each reference in the Amended Credit Agreement to “this
Agreement”, “hereunder”, “hereof”, “herein”, or words of like import shall be
deemed to be a reference to the Amended Credit Agreement.

(e) Governing Law; Waiver of Jury Trial. THE GOVERNING LAW PROVISIONS SET FORTH
IN SECTION 13.18 OF THE AMENDED CREDIT AGREEMENT AND THE SUBMISSION TO
JURISDICTION AND WAIVER OF JURY TRIAL PROVISIONS SET FORTH IN SECTION 13.24 OF
THE AMENDED CREDIT AGREEMENT ARE HEREBY INCORPORATED BY REFERENCE, MUTATIS
MUTANDIS.

[Signature Pages Follow]

 

4



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be duly
executed by their respective authorized officers as of the day and year first
above written.

 

BORROWERS:

THE J. M. SMUCKER COMPANY

By

 

/s/ Sonal P. Robinson

Name:

 

Sonal P. Robinson

Title:

 

Vice President and Treasurer

SMUCKER FOODS OF CANADA CORP.

By

 

/s/ Sonal P. Robinson

Name:

 

Sonal P. Robinson

Title:

 

Vice President and Treasurer

 

[SIGNATURE PAGE TO AMENDMENT NO. 1]



--------------------------------------------------------------------------------

BANK OF AMERICA, N.A.,

as Administrative Agent

By:

 

/s/ Angela Larkin

Name:

 

Angela Larkin

Title:

 

Vice President

 

[SIGNATURE PAGE TO AMENDMENT NO. 1]



--------------------------------------------------------------------------------

BANK OF AMERICA, N.A.,

as a Lender

By:

 

/s/ J. Casey Cosgrove

Name:

 

J. Casey Cosgrove

Title:

 

Director

 

[SIGNATURE PAGE TO AMENDMENT NO. 1]



--------------------------------------------------------------------------------

Bank of Montreal,

as a Lender

 

By:

 

/s/ Joan Murphy

Name:

 

Joan Murphy

Title:

 

Managing Director

 

[SIGNATURE PAGE TO AMENDMENT NO. 1]



--------------------------------------------------------------------------------

JPMORGAN CHASE BANK, N.A.

as a Lender

By:

 

/s/ Eric Bergeson

Name:

 

Eric Bergeson

Title:

 

Authorized Officer

 

[SIGNATURE PAGE TO AMENDMENT NO. 1]



--------------------------------------------------------------------------------

PNC Bank, National Association,

as a Lender

By:

 

/s/ Joseph G. Moran

Name:

 

Joseph G. Moran

Title:

 

Senior Vice President

 

[SIGNATURE PAGE TO AMENDMENT NO. 1]



--------------------------------------------------------------------------------

Fifth Third Bank,

as a Lender

By:

 

/s/ Michael L. Laurie

Name:

 

Michael L. Laurie

Title:

 

Managing Director

 

[SIGNATURE PAGE TO AMENDMENT NO. 1]



--------------------------------------------------------------------------------

Wells Fargo Bank, N.A.,

as a Lender

By:

 

/s/ James Travagline

Name:

 

James Travagline

Title:

 

Managing Director

 

[SIGNATURE PAGE TO AMENDMENT NO. 1]



--------------------------------------------------------------------------------

CoBank, ACB,

as a Lender

By:

 

/s/ Patrick Sauer

Name:

 

Patrick Sauer

Title:

 

Vice President

 

[SIGNATURE PAGE TO AMENDMENT NO. 1]



--------------------------------------------------------------------------------

THE HUNTINGTON NATIONAL BANK,

as a Lender

By:

 

/s/ William F Sweeney

Name:

 

William F Sweeney

Title:

 

Senior Vice President

 

[SIGNATURE PAGE TO AMENDMENT NO. 1]



--------------------------------------------------------------------------------

U.S. Bank National Association,

as a Lender

By:

 

/s/ Ken Gorski

Name:

 

Ken Gorski

Title:

 

Vice President

 

[SIGNATURE PAGE TO AMENDMENT NO. 1]



--------------------------------------------------------------------------------

BANK OF CHINA, NEW YORK BRANCH,

as a Lender

By:

 

/s/ Raymond Qiao

Name:

 

RAYMOND QIAO

Title:

 

EXECUTIVE VICE PRESIDENT

 

[SIGNATURE PAGE TO AMENDMENT NO. 1]



--------------------------------------------------------------------------------

AGFIRST FARM CREDIT BANK,

as a Lender

By:

 

/s/ Neda K. Beal

Name:

 

Neda K. Beal

Title:

 

Vice President

 

[SIGNATURE PAGE TO AMENDMENT NO. 1]



--------------------------------------------------------------------------------

EXHIBIT A

[Attached]

 



--------------------------------------------------------------------------------

 

REVOLVING CREDIT AGREEMENT

DATED AS OF SEPTEMBER 1, 2017

AMONG

THE J. M. SMUCKER COMPANY,

AS U.S. BORROWER,

SMUCKER FOODS OF CANADA CORP.,

AS CANADIAN BORROWER,

BANK OF AMERICA, N.A.,

AS ADMINISTRATIVE AGENT

AND

THE LENDERS FROM TIME TO TIME PARTIES HERETO

 

 

MERRILL LYNCH, PIERCE, FENNER & SMITH INCORPORATED,

JPMORGAN CHASE BANK, N.A., BMO CAPITAL MARKETS AND

PNC BANK, NATIONAL ASSOCIATION,

AS JOINT LEAD ARRANGERS AND JOINT BOOKRUNNERS

BANK OF MONTREAL, JPMORGAN CHASE BANK, N.A., AND

PNC BANK, NATIONAL ASSOCIATION,

AS SYNDICATION AGENTS

AND

FIFTH THIRD BANK AND

WELLS FARGO BANK, NATIONAL ASSOCIATION,

AS DOCUMENTATION AGENTS



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

SECTION

 

HEADING

     PAGE  

SECTION 1.

 

The Credit Facilities.

     1    

Section 1.1.

    

Revolving Credit Commitments

     1    

Section 1.2.

    

Increase in Revolving Credit Commitments

     2    

Section 1.3.

    

Letters of Credit

     3    

Section 1.4.

    

Applicable Interest Rates

     9    

Section 1.5.

    

Minimum Borrowing Amounts; Maximum LIBOR Loans

     12    

Section 1.6.

    

Manner of Borrowing Loans and Designating Applicable Interest Rates

     13    

Section 1.7.

    

Swing Loans

     16    

Section 1.8.

    

Maturity of Loans

     18    

Section 1.9.

    

Prepayments

     20    

Section 1.10.

    

Default Rate

     22    

Section 1.11.

    

Evidence of Indebtedness

     23    

Section 1.12.

    

Funding Indemnity

     2324    

Section 1.13.

    

Commitment Terminations

     24    

Section 1.14.

    

Substitution of Lenders

     25    

Section 1.15.

    

Defaulting Lenders

     2526  

SECTION 2.

 

Fees.

     27    

Section 2.1.

    

Fees

     27  

SECTION 3.

 

PLACE AND APPLICATION OF PAYMENTS.

     28    

Section 3.1.

    

Place and Application of Payments

     28  

SECTION 4.

 

GUARANTY.

     30  

SECTION 5.

 

DEFINITIONS; INTERPRETATION.

     30    

Section 5.1.

    

Definitions

     30    

Section 5.2.

    

Interpretation

     53    

Section 5.3.

    

Change in Accounting Principles

     5053    

Section 5.4.

    

Letter of Credit Amounts

     5154  

SECTION 6.

 

REPRESENTATIONS AND WARRANTIES.

     5154    

Section 6.1.

    

Organization and Qualification

     5254    

Section 6.2.

    

[Reserved]

     5254    

Section 6.3.

    

Authority and Validity of Obligations

     5254    

Section 6.4.

    

Use of Proceeds; Margin Stock

     5255    

Section 6.5.

    

Financial Reports

     5255    

Section 6.6.

    

No Material Adverse Change

     5355    

Section 6.7.

    

Full Disclosure

     5356    

Section 6.8.

    

[Reserved]

     5356    

Section 6.9.

    

Governmental Authority and Licensing

     5356    

Section 6.10.

    

Good Title

     5356  

 

- PAGE i -



--------------------------------------------------------------------------------

 

Section 6.11.

    

Litigation and Other Controversies

     5456    

Section 6.12.

    

Taxes

     5457    

Section 6.13.

    

Approvals

     5457    

Section 6.14.

    

Investment Company

     5457    

Section 6.15.

    

[Reserved]

     5457    

Section 6.16.

    

Compliance with Laws

     5457    

Section 6.17.

    

OFAC

     5457    

Section 6.18.

    

FCPA; USA Patriot Act

     5557  

SECTION 7.

 

Conditions Precedent.

     5558    

Section 7.1.

    

All Credit Events

     5558    

Section 7.2.

    

Conditions to Effectiveness

     5660  

SECTION 8.

 

Covenants.

     5762    

Section 8.1.

    

Maintenance of Business

     5762    

Section 8.2.

    

Maintenance of Properties

     5862    

Section 8.3.

    

Taxes and Assessments

     5863    

Section 8.4.

    

Insurance

     5863    

Section 8.5.

    

Financial Reports

     5863    

Section 8.6.

    

Inspection

     6165    

Section 8.7.

    

Debt

     6265    

Section 8.8.

    

Liens

     6267    

Section 8.9.

    

[Reserved]

     6368    

Section 8.10.

    

Mergers, Consolidations and Sales

     6368    

Section 8.11.

    

[Reserved]

     6469    

Section 8.12.

    

[Reserved]

     6469    

Section 8.13.

    

Compliance with Laws

     6469    

Section 8.14.

    

Compliance with Sanctions and the FCPA

     6569    

Section 8.15.

    

[Reserved]

     6570    

Section 8.16.

    

[Reserved]

     6570    

Section 8.17.

    

[Reserved]

     6570    

Section 8.18.

    

Use of Proceeds

     6570    

Section 8.19.

    

[Reserved]

     6670    

Section 8.20.

    

Financial Covenants

     6670  

SECTION 9.

 

Events of Default and Remedies.

     6671    

Section 9.1.

    

Events of Default

     6671    

Section 9.2.

    

Non-Bankruptcy Defaults

     6873    

Section 9.3.

    

Bankruptcy Defaults

     6873    

Section 9.4.

    

Collateral for Undrawn Letters of Credit

     6974  

SECTION 10.

 

Change in Circumstances.

     7075    

Section 10.1.

    

Change of Law

     7075    

Section 10.2.

    

Unavailability of Deposits or Inability to Ascertain, or Inadequacy of, LIBOR or
CAD CDOR Rate

     7075  

 

ii



--------------------------------------------------------------------------------

 

Section 10.3.

    

Proposed LIBOR Amendment

     76    

Section 10.310.4.

    

Increased Cost and Reduced Return

     7177    

Section 10.410.5.

    

Lending Offices

     7379    

Section 10.510.6.

    

Discretion of Lender as to Manner of Funding

     7379  

SECTION 11.

 

The Administrative Agent.

     7380    

Section 11.1.

    

Appointment and Authorization of Administrative Agent

     7380    

Section 11.2.

    

Administrative Agent and its Affiliates

     7480    

Section 11.3.

    

Action by Administrative Agent

     7480    

Section 11.4.

    

Consultation with Experts

     7481    

Section 11.5.

    

Liability of Administrative Agent; Credit Decision

     7581    

Section 11.6.

    

Indemnity

     7582    

Section 11.7.

    

Resignation of Administrative Agent and Successor Administrative Agent

     7682    

Section 11.8.

    

L/C Issuer and Swing Line Lender

     7783    

Section 11.9.

    

Designation of Additional Agents

     7783    

Section 11.10.

    

[Reserved]ERISA Lender Representation

     7884    

Section 11.11.

    

Administrative Agent May File Proofs of Claim

     7886  

SECTION 12.

 

The Guarantee.

     7887    

Section 12.1.

    

The Guarantee

     7887    

Section 12.2.

    

Guarantee Unconditional

     7987    

Section 12.3.

    

Discharge Only upon Payment in Full; Reinstatement in Certain Circumstances

     8088    

Section 12.4.

    

Subrogation

     8088    

Section 12.5.

    

Waivers

     8089    

Section 12.6.

    

Limit on Recovery

     8189    

Section 12.7.

    

Stay of Acceleration

     8189    

Section 12.8.

    

Benefit to Guarantor

     8189    

Section 12.9.

    

No Liability of Canadian Borrower for U.S. Borrower Obligations

     8189  

SECTION 13.

 

Miscellaneous.

     8189    

Section 13.1.

    

Taxes

     8189    

Section 13.2.

    

No Waiver, Cumulative Remedies

     8695    

Section 13.3.

    

Non-Business Days

     8795    

Section 13.4.

    

[Reserved]

     8795    

Section 13.5.

    

Survival of Representations

     8796    

Section 13.6.

    

Survival of Indemnities

     8796    

Section 13.7.

    

Sharing of Set-Off

     8896    

Section 13.8.

    

Notices

     8896    

Section 13.9.

    

Counterparts

     9098    

Section 13.10.

    

Successors and Assigns

     9099    

Section 13.11.

    

Participants

     9099    

Section 13.12.

    

Assignments

     91100  

 

iii



--------------------------------------------------------------------------------

 

Section 13.13.

     

Amendments

     94103    

Section 13.14.

     

Headings

     95103    

Section 13.15.

     

Costs and Expenses; Indemnification

     95103    

Section 13.16.

     

Set-off

     97105    

Section 13.17.

     

Entire Agreement

     97105    

Section 13.18.

     

Governing Law

     97105    

Section 13.19.

     

Severability of Provisions

     97106    

Section 13.20.

     

Excess Interest

     97106    

Section 13.21.

     

Construction

     99107    

Section 13.22.

     

Lender’s and L/C Issuer’s Obligations Several

     99107    

Section 13.23.

     

Currency

     99107    

Section 13.24.

     

Submission to Jurisdiction; Waiver of Jury Trial

     99108    

Section 13.25.

     

USA Patriot Act; Proceeds of Crime (Money Laundering) and Terrorist Financing
Act (Canada)

     100108    

Section 13.26.

     

Confidentiality

     101109    

Section 13.27.

     

Acknowledgement and Consent to Bail-In of EEA Financial Institutions

     102110    

Section 13.28.

     

No Fiduciary Duty

     102110  

 

EXHIBIT A

   —   

Form of Notice of Payment Request

EXHIBIT B

   —   

Form of Notice of Borrowing

EXHIBIT C

   —   

Form of Notice of Continuation/Conversion

EXHIBIT D-1

   —   

Form of Revolving Note

EXHIBIT D-2

   —   

Form of Swing Note

EXHIBIT E

   —   

Form of Compliance Certificate

EXHIBIT F

   —   

Form of Letter of Credit Report

EXHIBIT G

   —   

Form of Assignment and Acceptance

EXHIBIT H

   —   

Form of Commitment Amount Increase Request

EXHIBIT I-1 – I-4

   —   

Forms of U.S. Tax Compliance Certificates

SCHEDULE 1

   —   

Commitments

SCHEDULE 8.7

   —   

Existing Indebtedness and Guaranties

 

iv



--------------------------------------------------------------------------------

REVOLVING CREDIT AGREEMENT

This Revolving Credit Agreement is entered into as of September 1, 2017, by and
among The J. M. Smucker Company, an Ohio corporation (together with any
successor thereto in accordance with Section 8.10 hereof, the “U.S. Borrower”),
Smucker Foods of Canada Corp., a federally incorporated Canadian corporation
(the “Canadian Borrower” and, together with the U.S. Borrower, each a “Borrower”
and together, the “Borrowers”), Bank of America, N.A. (“Bank of America”), as
Administrative Agent and the several financial institutions from time to time
party to this Agreement, as Lenders. All capitalized terms used herein without
definition shall have the same meanings herein as such terms are defined in
Section 5.1 hereof.

PRELIMINARY STATEMENT

The Borrowers have requested that the Lenders make available to them the
Revolving Credit Commitments and Revolving Loans, and the Lenders have indicated
their willingness to provide the Revolving Credit Commitments and Revolving
Loans, in each case on the terms and conditions set forth herein.

NOW, THEREFORE, in consideration of the mutual agreements contained herein, and
other good and valuable consideration, the receipt and sufficiency of which are
hereby acknowledged, the parties hereto hereby agree as follows:

SECTION 1. THE CREDIT FACILITIES.

Section 1.1. Revolving Credit Commitments. Subject to the terms and conditions
hereof, each Lender, by its acceptance hereof, severally agrees to make a loan
or loans (individually a “Revolving Loan” and collectively for all the Lenders
the “Revolving Loans”) in U.S. Dollars and Euros to the U.S. Borrower and in
Canadian Dollars to the Canadian Borrower from time to time on a revolving basis
in an aggregate outstanding Original Dollar Amount up to the amount of such
Lender’s Revolving Credit Commitment, subject to any reductions thereof pursuant
to the terms hereof, before the Revolving Credit Termination Date; provided,
that immediately after giving effect to such Borrowing, (i) the sum of the
aggregate Original Dollar Amount of Revolving Loans, the aggregate Original
Dollar Amount of Swing Loans, and the aggregate Original Dollar Amount of all
L/C Obligations outstanding does not exceed the Revolving Credit Commitments in
effect at such time, and (ii) the sum of the aggregate Original Dollar Amount of
Revolving Loans of each Lender, the aggregate Original Dollar Amount of all
interests in Swing Loans of each Lender and the aggregate Original Dollar Amount
of all interests in L/C Obligations of each Lender does not exceed such Lender’s
Revolving Credit Commitments in effect at such time. Each Borrowing of Revolving
Loans shall be made ratably by the Lenders in proportion to their respective
Revolver Percentages. As provided in Section 1.6(a) hereof, the U.S. Borrower
may elect that each Borrowing of Revolving Loans be either U.S. Base Rate Loans
or LIBOR Loans and the Canadian Borrower shall borrow Revolving Loans that are
CAD CDOR Loans. Revolving Loans may be repaid and the principal amount thereof
reborrowed before the Revolving Credit Termination Date, subject to the terms
and conditions hereof.

 

1



--------------------------------------------------------------------------------

Section 1.2. Increase in Revolving Credit Commitments. Any Borrower may, on any
Business Day prior to the Revolving Credit Termination Date, (i) request one or
more term loans as a separate tranche under this Agreement (each an “Incremental
Term Loan” and, collectively, the “Incremental Term Loans”) and/or (ii) increase
the aggregate amount of the Revolving Credit Commitments by delivering a
Commitment Amount Increase Request substantially in the form attached hereto as
Exhibit H or in such other form reasonably acceptable to the Administrative
Agent prior to the desired effective date of such increase (the “Commitment
Amount Increase”; together with any Incremental Term Loans, each an “Incremental
Loan Facility”) identifying one or more additional Lenders (or additional
Revolving Credit Commitments for existing Lender(s)) and the amount of its
Revolving Credit Commitment (or additional amount of its Revolving Credit
Commitment(s)); provided, however, that (a) any increase of the aggregate amount
of the Revolving Credit Commitments to an amount (or incurrence of Incremental
Term Loans the aggregate principal amount of which, when taken together with the
outstanding Revolving Credit Commitments, would be) in excess of $2,625,000,000
will require the approval of the Required Lenders, (b) any increase of the
aggregate amount of the Revolving Credit Commitments (or incurrence of
Incremental Term Loans) shall be in an amount not less than $25,000,000, (c) no
Event of Default shall have occurred and be continuing at the time of the
request or on the effective date of the Incremental Loan Facility, and (d) all
representations and warranties contained in Section 6 hereof shall be true and
correct in all material respects at the effective date of such Incremental Loan
Facility (except to the extent the same expressly relate to an earlier date,
provided that any representation and warranty that is qualified as to
“materiality”, “Material Adverse Effect” or similar language shall be true and
correct in all respects). The effective date of the Incremental Loan Facility
shall be designated by the Borrowers in consultation with the Administrative
Agent. Upon the effectiveness thereof, the new Lender(s) (or, if applicable,
existing Lender(s)) shall advance Revolving Loans in an amount sufficient such
that after giving effect to its advance each Lender shall have outstanding its
Revolver Percentage of Revolving Loans. The U.S. Borrower agrees to pay any
reasonable expenses of the Administrative Agent relating to any Incremental Loan
Facility. The Borrowers may request one or more persons reasonably acceptable to
the L/C Issuers, the Swing Line Lender and the Administrative Agent to provide
such Commitment Amount Increase or one or more persons reasonably acceptable to
the Administrative Agent to provide such Incremental Term Loans. Notwithstanding
anything herein to the contrary, no Lender shall have any obligation to increase
its Revolving Credit Commitment or to participate as a Lender in an Incremental
Term Loan and no Lender’s Revolving Credit Commitment shall be increased without
its consent thereto, and each Lender may at its option, unconditionally and
without cause, decline to increase its Revolving Credit Commitment. In the case
of the Incremental Term Loans, (i) such Incremental Term Loans shall be subject
to the same terms and conditions as the Revolving Credit Loans (subject to
clauses (ii) and (iv) below), as and to the extent applicable to a term loan
facility; provided that the interest rate margins and other economic terms,
amortization schedule, prepayment terms, and currency applicable to any
Incremental Term Loan shall be determined by the Borrowers and the Lenders
thereunder; (ii) the maturity date for such Incremental Term Loans shall not be
earlier than the Revolving Credit Termination Date; (iii) such Incremental Term
Loans shall rank pari passu in right of payment with the Revolving Credit Loans;
(iv) the applicable Borrower shall deliver or cause to be delivered any
customary legal opinions or other documents of the applicable Borrower

 

2



--------------------------------------------------------------------------------

authorizing the Incremental Term Loans as may be reasonably requested by the
Administrative Agent; and (v) each Incremental Term Loan shall be effected
pursuant to one or more agreements in form and substance satisfactory to the
Administrative Agent and the applicable Borrower executed and delivered by the
applicable Borrower, the Administrative Agent and the applicable Lenders (which
agreement or agreements may, without the consent of any other Lenders effect
such amendments to this Agreement and the other Loan Documents as may be
necessary or appropriate, in the opinion of the Administrative Agent, to effect
the provisions of this Section 1.2). For the avoidance of doubt, nothing in this
Section 1.2 shall limit the Borrower’s ability otherwise to issue, incur,
assume, create or have outstanding Debt to the extent otherwise permitted hereby
or to amend this Agreement in the manner provided in Section 13.13, including to
provide for additional incurrence of Debt hereunder on the terms described in
this paragraph or on other terms.

Section 1.3. Letters of Credit. (a) General Terms. Subject to the terms and
conditions hereof, as part of the Revolving Credit, each Borrower may request
from an L/C Issuer standby and commercial letters of credit (each a “Letter of
Credit”) for its account or for the account of one or more of its Subsidiaries
in U.S. Dollars or Canadian Dollars in the Original Dollar Amount of an
aggregate undrawn face amount up to the L/C Sublimit; provided that after giving
effect to any Credit Event with respect to any Letter of Credit, (w) the
aggregate outstanding principal amount of Loans and L/C Obligations shall not
exceed the Revolving Credit Commitments, (x) the aggregate outstanding principal
amount of Revolving Loans, interests in Swing Loans and interests in L/C
Obligations of any Lender shall not exceed the Revolving Credit Commitments of
such Lender, (y) the aggregate amount of the L/C Obligations shall not exceed
the L/C Sublimit and (z) the aggregate amount of the L/C Obligations with
respect to Letters of Credit issued by any L/C Issuer shall not exceed such L/C
Issuer’s Letter of Credit Sublimit. The Lenders severally agree to participate
in Letters of Credit issued for the account of a Borrower or its Subsidiaries
and any drawings thereunder. Each Letter of Credit shall be issued by the
applicable L/C Issuer, but each Lender shall be obligated to reimburse such L/C
Issuer for such Lender’s Revolver Percentage of the amount of each drawing
thereunder to the extent not reimbursed by the Borrowers and, accordingly, each
Letter of Credit shall constitute usage on a dollar-for-dollar basis of the
Revolving Credit Commitment of each Lender pro rata in an amount equal to its
Revolver Percentage of the L/C Obligations then outstanding. Notwithstanding
that a Letter of Credit issued or outstanding hereunder is in support of any
obligations of, or is for the account of, a Subsidiary, the Borrower requesting
such Letter of Credit shall be obligated to reimburse the applicable L/C Issuer
hereunder for any and all drawings under such Letter of Credit. Each Borrower
hereby acknowledges that the issuance of Letters of Credit requested by it for
the account of Subsidiaries inures to the benefit of such Borrower, and that the
Borrowers’ business derives substantial benefits from the businesses of such
Subsidiaries.

(b) Applications for Letters of Credit; Issuing Letters of Credit. At any time
before the Revolving Credit Termination Date, the applicable L/C Issuer shall,
at the request of either Borrower, issue one or more Letters of Credit (i) in
U.S. Dollars for the account of the U.S. Borrower and its Subsidiaries or in
Canadian Dollars for the account of the Canadian Borrower and its Subsidiaries;
(ii) in a form satisfactory to such L/C Issuer; (iii) with expiration dates of
no

 

3



--------------------------------------------------------------------------------

later than the earlier of (A) 12 months from the date of issuance or from the
date of any renewal (or which are cancelable not later than 12 months from the
date of issuance or from the date of any renewal) and (B) five (5) Business Days
prior to the Revolving Credit Termination Date, unless the applicable Borrower
has arranged for the Letter of Credit to be cash collateralized before such
fifth Business Day prior to the Revolving Credit Termination Date, in an
aggregate face amount as set forth above, upon the receipt of an application
duly executed by such Borrower and, if such Letter of Credit is for the account
of one of its Subsidiaries, such Subsidiary for the relevant Letter of Credit in
the form then customarily prescribed by the applicable L/C Issuer for the Letter
of Credit requested (each an “Application”). Promptly after receipt of any
Application, the applicable L/C Issuer will confirm with the Administrative
Agent in writing that the Administrative Agent has received a copy of such
Application from the applicable Borrower and, if not, such L/C Issuer will
provide the Administrative Agent with a copy thereof. Unless one or more
applicable conditions contained in Section 7.1 shall not then be satisfied,
then, subject to the terms and conditions hereof, such L/C Issuer shall, on the
requested date, issue a Letter of Credit for the account of the applicable
Borrower (or the applicable Subsidiary) or enter into the applicable amendment,
as the case may be, in each case in accordance with such L/C Issuer’s customary
procedures. Promptly after its delivery of any Letter of Credit or any amendment
to a Letter of Credit to an advising bank with respect thereto or to the
beneficiary thereof, the applicable L/C Issuer will also deliver to the U.S.
Borrower and the Administrative Agent a true and complete copy of such Letter of
Credit or amendment. Notwithstanding anything contained in any Application to
the contrary: (i) the relevant Borrower shall pay fees in connection with each
Letter of Credit as set forth in Section 2.1 hereof, (ii) except as otherwise
provided in Section 1.9 or Section 1.15 hereof, unless an Event of Default
exists, the applicable L/C Issuer will not call for the funding by any Borrower
of any amount under a Letter of Credit before being presented with a drawing
thereunder, and (iii) if such L/C Issuer is not timely reimbursed for the amount
of any drawing under a Letter of Credit on the date such drawing is paid, the
obligation of the U.S. Borrower to reimburse such L/C Issuer for the amount of
such drawing (which amount, in the case of a Letter of Credit denominated in
Canadian Dollars shall be converted to and based on the U.S. Dollar Equivalent
amount thereof) shall bear interest (which the relevant Borrower hereby promises
to pay) from and after the date such drawing is paid at a rate per annum equal
to the sum of the U.S. Base Rate from time to time in effect (computed on the
basis of a year of 365 or 366 days, as the case may be, and the actual number of
days elapsed) plus the Applicable Margin for U.S. Base Rate Loans, subject to
Section 1.10 hereof. If an L/C Issuer issues any Letter of Credit with an
expiration date that is automatically extended unless such L/C Issuer gives
notice that the expiration date will not so extend beyond its then scheduled
expiration date, and unless the Administrative Agent or the Required Lenders
instruct such L/C Issuer otherwise, the applicable L/C Issuer will give notice
of non-renewal before the time necessary to prevent such automatic extension if:
(i) the expiration date of such Letter of Credit if so extended would be after
the Revolving Credit Termination Date, (ii) the Revolving Credit Commitments
have been terminated before such required notice date, or (iii) an Event of
Default exists as of such required notice date and either the Administrative
Agent or the Required Lenders (with notice to the Administrative Agent) have
given such L/C Issuer instructions not to so permit the extension of the
expiration date of such Letter of Credit. Each L/C Issuer agrees to issue
amendments to its Letters of Credit increasing the amount, or extending the
expiration date, thereof at the request of

 

4



--------------------------------------------------------------------------------

the Borrower that requested such Letter of Credit subject to the conditions of
Section 7.1 hereof and the other terms of this Section 1.3. Notwithstanding
anything contained herein to the contrary, no L/C Issuer shall be under an
obligation to issue, extend or amend any Letter of Credit if (A) a default of
any Lender’s obligations to fund under Section 1.3(c) exists or any Lender is at
such time a Defaulting Lender hereunder, unless such L/C Issuer has entered into
arrangements with the Borrowers or such Lender satisfactory to such L/C Issuer
to eliminate such L/C Issuer’s risk with respect to such Lender (B) any order,
judgment or decree of any Governmental Authority or arbitrator shall by its
terms enjoin or restrain such L/C Issuer from issuing the Letter of Credit, or
any law applicable to such L/C Issuer shall prohibit the issuance of letters of
credit generally or the Letter of Credit in particular; (C) the issuance of the
Letter of Credit would violate one or more policies of such L/C Issuer
applicable to letters of credit generally; (D) except as otherwise agreed by the
Administrative Agent and the applicable L/C Issuer, the Letter of Credit is in
an initial stated amount less than $100,000, in the case of a commercial Letter
of Credit, or $500,000, in the case of a standby Letter of Credit; or (E) except
as otherwise agreed by the Administrative Agent and the applicable L/C Issuer,
the Letter of Credit is to be denominated in a currency other than Dollars or
Canadian Dollars.

(c) The Reimbursement Obligations. Subject to Section 1.3(b) hereof, the
obligation of a Borrower to reimburse an L/C Issuer for all drawings under a
Letter of Credit originally requested by such Borrower (a “Reimbursement
Obligation”) shall be governed by the Application related to such Letter of
Credit, except that reimbursement shall be made by no later than 3:00 p.m. (New
York City time) on the date when each drawing is to be paid if the applicable
Borrower has been informed of such drawing by the applicable L/C Issuer on or
before 12:00 Noon (New York City time) on the date when such drawing is to be
paid or, if notice of such drawing is given to the Borrower that originally
requested such Letter of Credit after 12:00 Noon (New York City time) on the
date when such drawing is to be paid, by no later than 3:00 p.m. (New York City
time) on the following Business Day, in immediately available funds at the
Administrative Agent’s principal office in Charlotte, North Carolina, or such
other office as the Administrative Agent may designate in writing to the
applicable Borrower (who shall thereafter cause to be distributed to such
L/C Issuer such amount(s) in like funds); provided that such Borrower may,
subject to the conditions to borrowing set forth in Section 7.1 hereof, request
in accordance with Section 1.6 hereof (but without regard to the minimum
borrowing amounts and increments in Section 1.5 hereof) that such reimbursement
be financed with a Borrowing that is comprised of Base Rate Loans in an
equivalent amount and, to the extent so financed, such Borrower’s obligation to
make such payment shall be discharged and replaced by the resulting Borrowing.
In the case of a Letter of Credit denominated in Canadian Dollars, the relevant
Borrower shall reimburse the applicable L/C Issuer in Canadian Dollars, unless
(A) such L/C Issuer (at its option) shall have specified in such notice that it
will require reimbursement in U.S. Dollars, or (B) in the absence of any such
requirement for reimbursement in U.S. Dollars, the relevant Borrower shall have
notified such L/C Issuer promptly following receipt of the notice of drawing
that such Borrower will reimburse such L/C Issuer in U.S. Dollars. In the case
of any such reimbursement in U.S. Dollars of a drawing under a Letter of Credit
denominated in Canadian Dollars, such L/C Issuer shall notify the relevant
Borrower of the U.S. Dollar Equivalent of the amount of the drawing promptly
following the determination thereof. In the event that (A) a drawing denominated
in Canadian Dollars is to be reimbursed in U.S. Dollars

 

5



--------------------------------------------------------------------------------

pursuant to the foregoing sentence and (B) the U.S. Dollar amount paid by the
relevant Borrower, whether on or after the date of drawing, shall not be
adequate on the date of that payment to purchase in accordance with normal
banking procedures a sum denominated in Canadian Dollars equal to the drawing,
such Borrower agrees, as a separate and independent obligation, to indemnify
such L/C Issuer for the loss resulting from its inability on that date to
purchase Canadian Dollars in the full amount of the drawing. If a Borrower does
not make any such reimbursement payment on the date due and the Participating
Lenders fund their participations therein in the manner set forth in
Section 1.3(e) below, then all payments thereafter received by the
Administrative Agent in discharge of any of the relevant Reimbursement
Obligations shall be distributed in accordance with Section 1.3(e) below.

(d) Obligations Absolute. Each Borrower’s obligation to reimburse its L/C
Obligations as provided in subsection (c) of this Section shall be absolute,
unconditional and irrevocable, and shall be performed strictly in accordance
with the terms of this Agreement and the relevant Application under any and all
circumstances whatsoever and irrespective of (i) any lack of validity or
enforceability of any Letter of Credit or this Agreement, or any term or
provision therein, (ii) any draft or other document presented under a Letter of
Credit proving to be forged, fraudulent or invalid in any respect or any
statement therein being untrue or inaccurate in any respect, (iii) payment by an
L/C Issuer under a Letter of Credit against presentation of a draft or other
document that does not strictly comply with the terms of such Letter of Credit,
or (iv) any other event or circumstance whatsoever, whether or not similar to
any of the foregoing, that might, but for the provisions of this Section 1.3,
constitute a legal or equitable discharge of, or provide a right of setoff
against, any Borrower’s obligations hereunder. None of the Administrative Agent,
the Lenders, or the L/C Issuers shall have any liability or responsibility by
reason of or in connection with the issuance or transfer of any Letter of Credit
or any payment or failure to make any payment thereunder (irrespective of any of
the circumstances referred to in the preceding sentence), or any error,
omission, interruption, loss or delay in transmission or delivery of any draft,
notice or other communication under or relating to any Letter of Credit
(including any document required to make a drawing thereunder), any error in
interpretation of technical terms or any consequence arising from causes beyond
the control of the applicable L/C Issuer; provided that the foregoing shall not
be construed to excuse an L/C Issuer from liability to the relevant Borrower to
the extent of any direct damages (as opposed to consequential damages, claims in
respect of which are hereby waived by each Borrower to the extent permitted by
applicable law) suffered by any Borrower that are caused such the L/C Issuer’s
failure to exercise care when determining whether drafts and other documents
presented under a Letter of Credit comply with the terms thereof. The parties
hereto expressly agree that, in the absence of gross negligence or willful
misconduct on the part of an L/C Issuer (as finally determined by a court of
competent jurisdiction), the applicable L/C Issuer shall be deemed to have
exercised care in each such determination. In furtherance of the foregoing and
without limiting the generality thereof, the parties agree that, with respect to
documents presented which appear on their face to be in substantial compliance
with the terms of a Letter of Credit, an L/C Issuer may, in its sole discretion,
either accept and make payment upon such documents without responsibility for
further investigation, regardless of any notice or information to the contrary,
or refuse to accept and make payment upon such documents if such documents are
not in strict compliance with the terms of such Letter of Credit.

 

6



--------------------------------------------------------------------------------

(e) The Participating Interests. Each Lender (other than the Lender acting as an
L/C Issuer in issuing the relevant Letter of Credit) (a “Participating Lender”),
by its acceptance hereof, severally agrees to purchase from each L/C Issuer, and
each L/C Issuer hereby agrees to sell to each such Participating Lender, an
undivided percentage participating interest (a “Participating Interest”), to the
extent of its Revolver Percentage, in each Letter of Credit issued by, and each
Reimbursement Obligation owed to, such L/C Issuer. Upon any failure by a
Borrower to pay any Reimbursement Obligation at the time required on the date
the related drawing is to be paid, as set forth in Section 1.3(c) above, or if
an L/C Issuer is required at any time to return to a Borrower or to a trustee,
receiver, liquidator, custodian or other Person any portion of any payment of
any Reimbursement Obligation, each Participating Lender shall, not later than
the Business Day it receives a certificate in the form of Exhibit A (Notice of
Payment Request) hereto from such L/C Issuer (with a copy to the Administrative
Agent) or from the Administrative Agent on behalf of such L/C Issuer to such
effect, if such certificate is received before 3:00 p.m. (New York City time),
or not later than 3:00 p.m. (New York City time) the following Business Day, if
such certificate is received after such time, pay to the Administrative Agent
for the account of such L/C Issuer an amount in U.S. Dollars equal to (or, in
the case of Letters of Credit denominated in Canadian Dollars, an amount equal
to the U.S. Dollar Equivalent of) such Participating Lender’s Revolver
Percentage of such unpaid or recaptured Reimbursement Obligation together with
interest on such amount accrued from the date the related payment was made by
such L/C Issuer to the date of such payment by such Participating Lender at a
rate per annum equal to: (i) from the date the related payment was made by such
L/C Issuer to the date two (2) Business Days after payment by such Participating
Lender is due hereunder, the Federal Funds Rate for each such day, and (ii) from
the date two (2) Business Days after the date such payment is due from such
Participating Lender to the date such payment is made by such Participating
Lender, the U.S. Base Rate in effect for each such day. Each such Participating
Lender shall thereafter be entitled to receive its Revolver Percentage of each
payment received in respect of the relevant Reimbursement Obligation and of
interest paid thereon, with such L/C Issuer retaining its Revolver Percentage
thereof as a Lender hereunder. The several obligations of the Participating
Lenders to each L/C Issuer under this Section 1.3(e) shall be absolute,
irrevocable, and unconditional under any and all circumstances whatsoever and
shall not be subject to any set-off, counterclaim or defense to payment which
any Participating Lender may have or have had against any Borrower, any
L/C Issuer, the Administrative Agent, any Lender or any other Person whatsoever.
Without limiting the generality of the foregoing, such obligations shall not be
affected by any Default or Event of Default or by any reduction or termination
of any Revolving Credit Commitment of any Lender, and each payment by a
Participating Lender under this Section 1.3 shall be made without any offset,
abatement, withholding or reduction whatsoever. Until each Lender funds its Loan
or funded risk participation to reimburse the applicable L/C Issuer for any
amount drawn under the applicable Letter of Credit, interest in respect of such
Lender’s Revolver Percentage of such amount shall be solely for the account of
such L/C Issuer. If any Lender fails to make available to the Administrative
Agent for the account of such L/C Issuer any amount required to be paid by such
Lender pursuant to the foregoing provisions of this Section 1.3(e) by the time
specified, then, without limiting the other provisions of this Agreement, such
L/C Issuer shall be entitled to recover from such Lender (acting through the
Administrative Agent), on demand, such amount with interest thereon for the
period from the date such payment is required to the date on which

 

7



--------------------------------------------------------------------------------

such payment is immediately available to such L/C Issuer at a rate per annum
equal to the applicable Overnight Rate from time to time in effect, plus any
administrative, processing or similar fees customarily charged by such
L/C Issuer in connection with the foregoing. If such Lender pays such amount
(with interest and fees as aforesaid), the amount so paid shall constitute such
Lender’s Loan or funded risk participation, as the case may be. A certificate of
such L/C Issuer submitted to any Lender (through the Administrative Agent) with
respect to any amounts owing under this clause (e) shall be conclusive absent
manifest error.

(f) Indemnification. The Participating Lenders shall, to the extent of their
respective Revolver Percentages, indemnify the L/C Issuers (to the extent not
reimbursed by the Borrowers) against any cost, expense (including reasonable
counsel fees and disbursements), claim, demand, action, loss or liability
(except such as result from the applicable L/C Issuer’s gross negligence or
willful misconduct as determined by a court of competent jurisdiction in a final
non-appealable judgment) that an L/C Issuer may suffer or incur in connection
with any Letter of Credit issued by it. The obligations of the Participating
Lenders under this Section 1.3(f) and all other parts of this Section 1.3 shall
survive termination of this Agreement and of all Applications, Letters of
Credit, and all drafts and other documents presented in connection with drawings
thereunder.

(g) Manner of Requesting a Letter of Credit. A Borrower shall provide at least
three (3) Business Days’ advance written notice to the Administrative Agent of
each request for the issuance of a Letter of Credit for its account, such notice
in each case to be accompanied by an Application for such Letter of Credit
properly completed and executed by such Borrower and, in the case of an
extension or amendment or an increase in the amount of a Letter of Credit, a
written request therefor, in a form reasonably acceptable to the Administrative
Agent and the applicable L/C Issuer in each case, together with the fees called
for by this Agreement. The Administrative Agent shall promptly notify the
applicable L/C Issuer of the Administrative Agent’s receipt of each such notice
(and such L/C Issuer shall be entitled to assume that the conditions precedent
to any such issuance, extension, amendment or increase have been satisfied
unless notified to the contrary by the Administrative Agent or the Required
Lenders) and such L/C Issuer shall promptly notify the Administrative Agent and
the Lenders of the issuance of the Letter of Credit so requested.

(h) Removal or Replacement of an L/C Issuer. An L/C Issuer may be removed as an
L/C Issuer or replaced at any time by written agreement among the Borrowers,
such L/C Issuer, the Administrative Agent and (if applicable) any successor
L/C Issuer. The Administrative Agent shall notify the Lenders of any such
removal or replacement of an L/C Issuer. At the time any such removal or
replacement shall become effective, the Borrower that requested a Letter of
Credit shall pay all unpaid fees accrued for the account of the applicable
L/C Issuer with respect to such Letter of Credit. From and after the effective
date of any such replacement, (i) each successor L/C Issuer shall have all the
rights and obligations of its predecessor L/C Issuer under this Agreement with
respect to Letters of Credit to be issued thereafter and (ii) references herein
to the term “L/C Issuer” shall be deemed to refer to such successor or to any
previous L/C Issuer, or to such successor and all previous L/C Issuers, as the
context shall require. After the removal or replacement of an L/C Issuer
hereunder, the removed or replaced L/C Issuer shall remain a party hereto and
shall continue to have all the rights and obligations of an L/C Issuer under
this

 

8



--------------------------------------------------------------------------------

Agreement with respect to Letters of Credit issued by it prior to such removal
or replacement, but shall not be required to issue additional Letters of Credit.

(i) Applicability of ISP and UCP; Limitation of Liability. Unless otherwise
expressly agreed by an L/C Issuer and the applicable Borrower when a Letter of
Credit is issued (including any such agreement applicable to an Existing Letter
of Credit), (i) the rules of the International Standby Practices (1998) (the
“ISP”) shall apply to each standby Letter of Credit, and (ii) the rules of the
Uniform Customs and Practice for Documentary Credits, as most recently published
by the International Chamber of Commerce at the time of issuance (the “UCP”)
shall apply to each commercial Letter of Credit.

(j) L/C Issuer Reports to the Administrative Agent. Unless otherwise agreed by
the Administrative Agent, each L/C Issuer shall, in addition to its notification
obligations set forth elsewhere in this Section 1.3, provide the Administrative
Agent a Letter of Credit Report, as follows: (i) reasonably prior to the time
that such L/C Issuer issues, amends, renews, increases or extends a Letter of
Credit, the date of such issuance, amendment, renewal, increase or extension and
the stated amount of the Letters of Credit issued by such L/C Issuer after
giving effect to such issuance, amendment, renewal or extension (and whether the
amounts thereof shall have changed); (ii) on each Business Day on which such L/C
Issuer makes a payment pursuant to a Letter of Credit, the date and amount of
such payment; (iii) on any Business Day on which the applicable Borrower fails
to reimburse a payment made pursuant to a Letter of Credit required to be
reimbursed to such L/C Issuer on such day, the date of such failure and the
amount of such payment; (iv) on any Business Day, such other information as the
Administrative Agent shall reasonably request as to the Letters of Credit issued
by such L/C Issuer; and (v) for so long as any Letter of Credit issued by such
L/C Issuer is outstanding, such L/C Issuer shall deliver to the Administrative
Agent (A) on the last Business Day of each calendar month, (B) at all other
times a Letter of Credit Report is required to be delivered pursuant to this
Agreement, and (C) on each date that (1) a Letter of Credit is issued, or
(2) there is any expiration, cancellation and/or disbursement, in each case,
with respect to any such Letter of Credit, a Letter of Credit Report
appropriately completed with the information for every outstanding Letter of
Credit issued by such L/C Issuer.

Section 1.4. Applicable Interest Rates. (a) U.S. Base Rate Loans. Each U.S. Base
Rate Loan made or maintained by a Lender shall be denominated in U.S. Dollars
and shall bear interest (computed on the basis of a year of 365 or 366 days, as
the case may be, and the actual days elapsed) on the unpaid principal amount
thereof from the date such Loan is advanced or created by conversion from a
LIBOR Loan until maturity (whether by acceleration or otherwise) at a rate per
annum equal to the sum of the Applicable Margin plus the U.S. Base Rate from
time to time in effect, payable by the relevant Borrower on each Interest
Payment Date and at maturity (whether by acceleration or otherwise), provided
that interest shall not accrue on any Loan (or portion thereof) for the day such
Loan (or portion thereof) is paid as provided in Section 3.1.

“U.S. Base Rate” means, for any day, the rate per annum equal to the greatest
of: (a) the rate of interest publicly announced by the Administrative Agent from
time to time as its “prime

 

9



--------------------------------------------------------------------------------

rate”, or its equivalent, for U.S. Dollar loans to borrowers located in the
United States as in effect on such day, with any change in the U.S. Base Rate
resulting from a change in said prime rate to be effective as of opening of
business on the date specified in the public announcement of the relevant change
in said prime rate (it being acknowledged and agreed that such rate may not be
the Administrative Agent’s best or lowest rate, and the “prime rate” is a rate
set by Bank of America based upon various factors including Bank of America’s
costs and desired return, general economic conditions and other factors, and is
used as a reference point for pricing some loans, which may be priced at, above,
or below such announced rate), (b) the sum of (i) the rate per annum equal to
the weighted average of the rates on overnight federal funds transactions with
members of the Federal Reserve System on such day, as published by the Federal
Reserve Bank of New York on the Business Day next succeeding such day (the
“Federal Funds Rate”); provided that (A) if such day is not a Business Day, such
rate for such day shall be such rate on such transactions on the next preceding
Business Day as so published on the next succeeding Business Day, and (B) if no
such rate is so published on such next succeeding Business Day, such rate for
such day shall be the average rate (rounded upward, if necessary, to the nearest
1/100 of 1%) charged to Bank of America on such day on such transactions as
determined by the Administrative Agent, acting reasonably, plus (ii) 1/2 of 1%,
and (c) the LIBOR Quoted Rate for such day plus 1.00%; provided that if the U.S.
Base Rate shall be less than zero, such rate shall be deemed zero for purposes
of this Agreement. As used herein, the term “LIBOR Quoted Rate” means, for any
day, the rate per annum equal to the quotient of (x) the LIBOR Index Rate for a
one-month Interest Period on such day (or, if such day is not a Business Day, on
the immediately preceding Business Day) divided by (y) one (1) minus the
Eurocurrency Reserve Percentage.

(b) LIBOR Loans. Each LIBOR Loan made or maintained by a Lender may be
denominated in U.S. Dollars or in Euros and shall bear interest during each
Interest Period it is outstanding (computed on the basis of a year of 360 days
and actual days elapsed) on the unpaid principal amount thereof from the date
such Loan is advanced or continued, or, in the case of a U.S. Dollar-denominated
LIBOR Loan, created by conversion from a U.S. Base Rate Loan, until maturity
(whether by acceleration or otherwise) at a rate per annum equal to the sum of
the Applicable Margin plus the Adjusted LIBOR applicable for such Interest
Period, payable by the relevant Borrower on each Interest Payment Date and at
maturity (whether by acceleration or otherwise), provided that interest shall
not accrue on any Loan (or portion thereof) for the day such Loan (or portion)
is paid as provided in Section 3.1.

“Adjusted LIBOR” means, for any Borrowing of EurodollarLIBOR Loans, a rate per
annum determined in accordance with the following formula:

 

 

Adjusted LIBOR =

                           LIBOR                                1 - Eurocurrency
Reserve Percentage   

“Eurocurrency Reserve Percentage” means the maximum reserve percentage,
expressed as a decimal, at which reserves (including, without limitation, any
emergency, marginal, special, and supplemental reserves) are imposed by the
Board of Governors of the Federal Reserve System (or any successor) on
“eurocurrency liabilities”, as defined in such Board’s

 

10



--------------------------------------------------------------------------------

Regulation D (or any successor thereto), subject to any amendments of such
reserve requirement by such Board or its successor, taking into account any
transitional adjustments thereto. For purposes of this definition, the relevant
Loans shall be deemed to be “eurocurrency liabilities” as defined in Regulation
D without benefit or credit for any prorations, exemptions or offsets under
Regulation D. The Eurocurrency Reserve Percentage shall be adjusted
automatically on and as of the effective date of any change in any such reserve
percentage. As of the Closing Date, the Eurocurrency Reserve Percentage is zero.

“LIBOR” means, for an Interest Period for a Borrowing of LIBOR Loans, (a) the
LIBOR Index Rate for such Interest Period, if such rate is available, and (b) if
the LIBOR Index Rate cannot be determined, the arithmetic average of the rates
of interest per annum (rounded upwards, if necessary, to the nearest 1/100 of
1%) at which deposits in U.S. Dollars or Euros, as applicable, in immediately
available funds are offered to the Administrative Agent at 11:00 a.m. (London,
England time) two (2) Business Days before the beginning of such Interest Period
by three (3) or more major banks in the interbank eurodollar market selected by
the Administrative Agent, acting reasonably, for delivery on the first day of
and for a period equal to such Interest Period and in an amount equal or
comparable to the principal amount of the LIBOR Loan scheduled to be made as
part of such Borrowing; provided that if the LIBOR shall be less than zero, such
rate shall be deemed zero for purposes of this Agreement.

“LIBOR Index Rate” means, for any Interest Period, the rate per annum (rounded
upwards, if necessary, to the nearest 1/100 of 1%) equal to the London Interbank
Offered Rate or a comparable or successor rate which rate is approved by the
Administrative Agent, acting reasonably, as published on the applicable
Bloomberg screen page (or such other page as may replace that page on that
service or such other commercially available source providing such quotations as
may be designated by the Administrative Agent from time to time in its
reasonable discretion) LIBOR Screen Rate for deposits in U.S. Dollars or Euros,
as applicable, for a period equal to such Interest Period as of 11:00 a.m.
(London, England time) on the day two (2) Business Days before the commencement
of such Interest Period; provided that to the extent a comparable or successor
rate is approved by the Administrative Agent in connection herewith, the
approved rate shall be chosen and applied in a manner consistent with market
practice.

“LIBOR Screen Rate” means the London Interbank Offered Rate (“LIBO Rate”) quote
on the applicable screen page the Administrative Agent designates to determine
the LIBO Rate (or such other commercially available source providing such
quotations as may be designated by the Administrative Agent from time to time in
its reasonable discretion).

“LIBOR Successor Rate Conforming Changes” means, with respect to any proposed
LIBOR Successor Rate, any conforming changes to the definition of U.S. Base
Rate, Interest Period, timing and frequency of determining rates and making
payments of interest and other administrative matters as may be appropriate, in
the reasonable discretion of the Administrative Agent, to reflect the adoption
of such LIBOR Successor Rate and to permit the administration thereof by the
Administrative Agent in a manner substantially consistent with market practice
(or, if the Administrative Agent determines that adoption of any portion of such
market practice is not administratively feasible or that no market practice for
the administration of such LIBOR

 

11



--------------------------------------------------------------------------------

Successor Rate exists, in such other manner of administration as the
Administrative Agent determines in consultation with the U.S. Borrower).

(c) [Reserved]

(d) CAD CDOR Loans. Each CAD CDOR Loan made or maintained by a Lender shall be
denominated in Canadian Dollars and shall bear interest during each Interest
Period it is outstanding (computed on the basis of a year of 365/366 days and
actual days elapsed) on the unpaid principal amount thereof from the date such
Loan is advanced or continued, until maturity (whether by acceleration or
otherwise) at a rate per annum equal to the sum of the Applicable Margin plus
the CAD CDOR Rate applicable for such Interest Period, payable by the Canadian
Borrower on each Interest Payment Date and at maturity (whether by acceleration
or otherwise), provided that interest shall not accrue on any Loan (or portion
thereof) for the day such Loan (or portion thereof) is paid as provided in
Section 3.1.

“CAD CDOR Rate” means, for any Interest Period, the rate per annum equal to the
Canadian Dealer Offered Rate (“CDOR”), or a comparable or successor rate which
rate is approved by the Administrative Agent, Bloomberg screen page (or such
other commercially available source providing such quotations as may be
designated by the Administrative Agent from time to time) at or about 10:00 a.m.
(Toronto, Ontario time) on the first day of such Interest Period (or such other
day as is generally treated as the rate fixing day by market practice in such
interbank market, as determined by the Administrative Agent) or if such day is
not a Business Day, then on the immediately preceding Business Day prior to the
commencement of such Interest Period (or such other day as is generally treated
as the rate fixing day by market practice in such interbank market, as
determined by the Administrative Agent, acting reasonably); provided that to the
extent a comparable or successor rate is approved by the Administrative Agent in
connection with any rate set forth in this definition, the approved rate shall
be applied in a manner consistent with market practice; provided, further that
to the extent such market practice is not administratively feasible for the
Administrative Agent, such approved rate shall be applied in a manner as
otherwise reasonably determined by the Administrative Agent; and if the CAD CDOR
Rate shall be less than zero, such rate shall be deemed zero for purposes of
this Agreement. No adjustment shall be made to account for the difference
between the number of days in a year on which the rates referred to in this
definition are based and the number of days in a year on the basis of which
interest is calculated in this Agreement.

(e) Rate Determinations; Determinations of Original Dollar Amount. The
Administrative Agent shall determine each interest rate applicable to the Loans
and the Reimbursement Obligations hereunder based on the foregoing, and its
determination thereof shall be conclusive and binding except in the case of
manifest error. The Spot Rate and the Original Dollar Amount of each Loan or L/C
Obligation denominated in Canadian Dollars or Euros shall be determined or
redetermined, as applicable, on each Revaluation Date.

(f) Interest Act (Canada). For purposes of disclosure pursuant to the Interest
Act (Canada), the annual rates of interest or fees to which the rates of
interest or fees provided in this Agreement and the other Loan Documents (and
stated herein or therein, as applicable, to be

 

12



--------------------------------------------------------------------------------

computed on the basis of a three hundred sixty (360) day year or any other
period of time less than a calendar year) are equivalent to the rates so
determined multiplied by the actual number of days in the applicable calendar
year and divided by three hundred sixty (360) or such other period of time,
respectively.

Section 1.5. Minimum Borrowing Amounts; Maximum LIBOR Loans. Each Borrowing of
U.S. Base Rate Loans shall be in an amount not less than $1,000,000 or such
greater amount which is an integral multiple of $100,000. Each Borrowing of CAD
CDOR Loans shall be in an amount not less than CAD $5,000,000 or such greater
amount which is an integral multiple of $1,000,000. Each Borrowing of U.S.
Dollar-denominated LIBOR Loans advanced, continued or converted shall be in an
amount equal to $5,000,000 or such greater amount which is an integral multiple
of $1,000,000. Each Borrowing of Euro-denominated LIBOR Loans advanced,
continued or converted shall be in an amount equal to €5,000,000 or such greater
amount which is an integral multiple of €1,000,000. Without the Administrative
Agent’s consent, there shall not be more than ten (10) Borrowings of LIBOR Loans
outstanding hereunder and ten (10) Borrowings of CAD CDOR Loans.

Section 1.6. Manner of Borrowing Loans and Designating Applicable Interest
Rates. (a) Notice to the Administrative Agent. Any Borrower requesting a
Borrowing of Loans shall give notice to the Administrative Agent by no later
than 11:00 a.m. (New York City time): (i) at least three (3) Business Days
before the date on which such Borrower requests the Lenders to advance a
Borrowing of LIBOR Loans denominated in U.S. Dollars (ii) on the date such
Borrower requests the Lenders to advance a Borrowing of U.S. Base Rate Loans,
(iii) at least three (3) Business Days before the date on which such Borrower
requests the Lenders to advance a Borrowing of CAD CDOR Loans and (iv) at least
four (4) Business Days before the date on which such Borrower requests the
Lenders to advance a Borrowing of LIBOR Loans denominated in Euros. The Loans
included in each Borrowing shall bear interest initially at the type of rate
specified in such notice of a new Borrowing. Thereafter, subject to the terms
and conditions hereof, the relevant Borrower may from time to time elect to
change or continue the type of interest rate borne by each Borrowing obtained by
it hereunder or, subject to the minimum amount requirement for each outstanding
Borrowing set forth in Section 1.5 hereof, a portion thereof, as follows: (i) if
such Borrowing is of U.S. Dollar-denominated LIBOR Loans, on the last day of the
Interest Period applicable thereto, such Borrower may continue part or all of
such Borrowing as U.S. Dollar-denominated LIBOR Loans or convert part or all of
such Borrowing into U.S. Base Rate Loans, (ii) if such Borrowing is of U.S. Base
Rate Loans, on any Business Day, such Borrower may convert all or part of such
Borrowing into U.S. Dollar-denominated LIBOR Loans for an Interest Period or
Interest Periods specified by such Borrower, (iii) if such Borrowing is of
Euro-denominated LIBOR Loans, on the last day of the Interest Period applicable
thereto, such Borrower may continue all of such Borrowing as Euro-denominated
LIBOR Loans, (iv) if such Borrowing is of CAD CDOR Loans, on the last day of the
Interest Period applicable thereto, such Borrower may continue part or all of
such Borrowing as CAD CDOR Loans. The relevant Borrower shall give all such
notices requesting the advance, continuation or conversion of a Borrowing to the
Administrative Agent by telephone, telecopy or other telecommunication device
acceptable to the Administrative Agent (including any form on an electronic
platform or electronic transmission system as shall be approved by the

 

13



--------------------------------------------------------------------------------

Administrative Agent, acting reasonably) (which notice shall be irrevocable once
given and, if by telephone, shall be promptly confirmed in writing),
substantially in the form attached hereto as Exhibit B (Notice of Borrowing) or
Exhibit C (Notice of Continuation/Conversion), as applicable, or in such other
form acceptable to the Administrative Agent (including any form on an electronic
platform or electronic transmission system as shall be approved by the
Administrative Agent, acting reasonably), appropriately completed and signed by
an Authorized Representative of the relevant Borrower. Notice of the
continuation of a Borrowing of LIBOR Loans for an additional Interest Period or
of the conversion of part or all of a Borrowing of U.S. Base Rate Loans into
LIBOR Loans must be given by no later than 11:00 a.m. (New York City time) at
least three (3) Business Days before the date of the requested continuation or
conversion. Notice of the continuation of a Borrowing of CAD CDOR Loans for an
additional Interest Period must be given by no later than 11:00 a.m. (New York
City time) at least three (3) Business Days before the date of the requested
continuation or conversion. All such notices concerning the advance,
continuation or conversion of a Borrowing shall specify the date of the
requested advance, continuation or conversion of a Borrowing (which shall be a
Business Day), the amount of the requested Borrowing to be advanced, continued
or converted, the type of Loans to comprise such new, continued or converted
Borrowing and, if such Borrowing is to be comprised of LIBOR Loans, the Interest
Period applicable thereto. Upon written notice to the Borrowers by the
Administrative Agent or the Required Lenders (or, in the case of an Event of
Default under Section 9.1(j) or 9.1(k) hereof with respect to any Borrower or
any Principal Payment Default, without notice), no Borrowing of LIBOR Loans or
CAD CDOR Loans shall be advanced or created by conversion, and no Borrowing of
U.S. Dollar-denominated LIBOR Loans or CAD CDOR Loans shall be continued, if any
Event of Default then exists. Each Borrower agrees that the Administrative Agent
may rely on any such telephonic, telecopy, or other telecommunication notice
given by any person the Administrative Agent in good faith believes is an
Authorized Representative without the necessity of independent investigation,
and in the event any such notice by telephone conflicts with any written
confirmation such telephonic notice shall govern if the Administrative Agent has
acted in good faith reliance thereon.

(b) Notice to the Lenders. The Administrative Agent shall give prompt
telephonic, telecopy or other telecommunication notice to each Lender of any
notice from a Borrower received pursuant to Section 1.6(a) above and, if such
notice requests the Lenders to make LIBOR Loans, the Administrative Agent shall
give notice to such Borrower and each Lender by like means of the interest rate
applicable thereto promptly after the Administrative Agent has made such
determination and, if such Borrowing is denominated in Canadian Dollars or
Euros, shall give notice by such means to the Borrowers and each Lender of the
Original Dollar Amount thereof.

(c) Borrower’s Failure to Notify. If the U.S. Borrower fails to give notice
pursuant to Section 1.6(a) above of the continuation or conversion of any
outstanding principal amount of a Borrowing of LIBOR Loans before the last day
of its then current Interest Period within the period required by Section 1.6(a)
and such Borrowing is not prepaid in accordance with Section 1.9(a), such
Borrowing shall automatically (i) be converted into a Borrowing of U.S. Base
Rate Loans if for a U.S. Dollar-denominated LIBOR Loan and (ii) continue as a
LIBOR Loan for an Interest Period of one month if for a Euro-denominated LIBOR
Loan. If the Canadian Borrower

 

14



--------------------------------------------------------------------------------

fails to give notice pursuant to Section 1.6(a) above of the continuation of any
outstanding principal amount of a Borrowing of CAD CDOR Loans before the last
day of its then current Interest Period within the period required by
Section 1.6(a) and such Borrowing is not prepaid in accordance with
Section 1.9(a), such Borrowing shall automatically continue as a CAD CDOR Loan
for an Interest Period of one month. In the event a Borrower fails to give
notice pursuant to Section 1.6(a) above of a Borrowing equal to the amount of a
Reimbursement Obligation owed by it and has not notified the Administrative
Agent by 1:00 p.m. (New York City time) on the day such Reimbursement Obligation
becomes due that it intends to repay such Reimbursement Obligation through funds
not borrowed under this Agreement, such Borrower shall be deemed to have
requested (A) in the case of the U.S. Borrower, a Borrowing of U.S. Base Rate
Loans under the Revolving Credit (or, at the option of the Swing Line Lender,
under the Swing Line) on such day in the amount of the Reimbursement Obligation
then due, which Borrowing shall be applied to pay the Reimbursement Obligation
then due, and (B) in the case of the Canadian Borrower, a Borrowing of the
U.S. Dollar Equivalent amount thereof in U.S. Base Rate Loans under the
Revolving Credit (or, at the option of the Swing Line Lender, under the Swing
Line) on such day in the amount of the Reimbursement Obligation then due.

(d) Disbursement of Loans. Not later than 2:00 p.m. (New York City time) on the
date of any requested advance of a new Borrowing, subject to Section 7.1 hereof,
each Lender shall make available its Loan comprising part of such Borrowing in
funds immediately available at the principal office of the Administrative Agent
in Charlotte, North Carolina (or at such other location as the Administrative
Agent shall designate). The Administrative Agent shall make the proceeds of each
new Borrowing available to the relevant Borrower at the Administrative Agent’s
principal office in Charlotte, North Carolina (or at such other location as the
Administrative Agent shall designate), by depositing or wire transferring such
proceeds to the credit of such Borrower’s Designated Disbursement Account or as
the relevant Borrower may otherwise designate to the Administrative Agent.

(e) Administrative Agent Reliance on Lender Funding. Unless the Administrative
Agent shall have been notified by a Lender prior to (or, in the case of a
Borrowing of U.S. Base Rate Loans requested on a same day basis, by 2:00 p.m.
(New York City time) on) the date on which such Lender is scheduled to make
payment to the Administrative Agent of the proceeds of a Loan (which notice
shall be effective upon receipt) that such Lender does not intend to make such
payment, the Administrative Agent may assume that such Lender has made such
payment when due and the Administrative Agent may in reliance upon such
assumption (but shall not be required to) make available to the relevant
Borrower the proceeds of the Loan to be made by such Lender and, if any Lender
has not in fact made such payment to the Administrative Agent, such Lender
shall, on demand, pay to the Administrative Agent the amount made available to
the relevant Borrower attributable to such Lender together with interest thereon
in respect of each day during the period commencing on the date such amount was
made available to the relevant Borrower and ending on (but excluding) the date
such Lender pays such amount to the Administrative Agent at a rate per annum
equal to: (i) from the date the related advance was made by the Administrative
Agent to the date two (2) Business Days after payment by such Lender is due
hereunder, the Federal Funds Rate for each such day or, in the case of a Loan
denominated in Canadian Dollars or Euros, the cost to the Administrative Agent
of funding the

 

15



--------------------------------------------------------------------------------

amount it advanced to fund such Lender’s Loan, as determined by the
Administrative Agent, and (ii) from the date two (2) Business Days after the
date such payment is due from such Lender to the date such payment is made by
such Lender, (x) in the case of a Loan denominated in U.S. Dollars, the U.S.
Base Rate in effect for each such day, (y) in the case of a Loan denominated in
Euros, the cost to the Administrative Agent of funding the amount it advanced to
fund such Lender’s Loan, or (z) in the case of a Loan denominated in Canadian
Dollars, the U.S. Base Rate (to be calculated on the U.S. Dollar Equivalent
amount of such Loan and paid in U.S. Dollars) in effect for each such day. If
such amount is not received from such Lender by the Administrative Agent
immediately upon demand, the Borrower that received the proceeds of such Loan
will, on demand, repay to the Administrative Agent the proceeds of the Loan
attributable to such Lender with interest thereon at a rate per annum equal to
the interest rate applicable to the relevant Loan, but without such payment
being considered a payment or prepayment of a Loan under Section 1.12 hereof so
that such Borrower will have no liability under such Section with respect to
such payment.

(f) Failure to Satisfy Conditions Precedent. If any Lender makes available to
the Administrative Agent funds for any Loan to be made by such Lender as
provided in the foregoing provisions of this Section 1.6, and such funds are not
made available to the applicable Borrower by the Administrative Agent because
the conditions precedent set forth in Section 7.1 hereof are not satisfied or
waived in accordance with the terms hereof, the Administrative Agent shall
return such funds (in like funds as received from such Lender) to such Lender,
without interest.

Section 1.7. Swing Loans. (a) Generally. Subject to the terms and conditions
hereof, as part of the Revolving Credit, the U.S. Borrower may request from the
Swing Line Lender loans in U.S. Dollars (each individually a “Swing Loan” and
collectively the “Swing Loans”), and the Swing Line Lender shall make a Swing
Loan to the U.S. Borrower under the Swing Line upon such request; provided that
(x) the Swing Line Lender shall not be obligated to make a Swing Loan if (i) at
such time, the conditions precedent set forth in Section 7.1 hereof have not
been satisfied or waived in accordance with the terms hereof, (ii) after giving
effect to any such Swing Loan, the aggregate dollar amount of all Swing Loans
then outstanding exceeds the Swing Line Sublimit, (iii) after giving effect
thereto, the aggregate outstanding principal amount of Loans and L/C Obligations
would exceed the Revolving Credit Commitments and (iv) after giving effect
thereto, the aggregate outstanding principal amount of Revolving Loans,
interests in Swing Loans and interests in L/C Obligations of any Lender would
exceed the Revolving Credit Commitments of such Lender and (y) the U.S. Borrower
shall not use the proceeds of any Swing Loan to refinance any outstanding Swing
Loans. Subject to the foregoing, Swing Loans may be availed of from time to time
and borrowings thereunder may be repaid and used again during the period ending
on the Revolving Credit Termination Date. Each Swing Loan issued shall
constitute a dollar-for-dollar usage by the U.S. Borrower of the aggregate
Revolving Credit Commitments of all Lenders. Each Swing Loan requested by a
Borrower shall be in a minimum amount of $250,000 or such greater amount which
is an integral multiple of $50,000. Immediately upon the making of a Swing Loan,
each Lender shall be deemed to, and hereby irrevocably and unconditionally
agrees to, purchase from the Swing Line Lender a risk participation in such
Swing Loan in an amount equal to the product of such Lender’s Revolver

 

16



--------------------------------------------------------------------------------

Percentage times the amount of such Swing Loan. Notwithstanding anything
contained herein to the contrary, the Swing Line Lender shall not be under an
obligation to make a Swing Loan if a default of any Lender’s obligations to fund
under (d) or (e) below exists or any Lender is at such time a Defaulting Lender
hereunder, unless the Swing Line Lender has entered into arrangements with the
U.S. Borrower or such Lender satisfactory to the Swing Line Lender to eliminate
the Swing Line Lender’s risk with respect to such Lender.

(b) Interest on Swing Loans. Each Swing Loan shall bear interest until maturity
(whether by acceleration or otherwise) at a rate per annum equal to the sum of
the U.S. Base Rate plus the Applicable Margin for U.S. Base Rate Loans under the
Revolving Credit as from time to time in effect (computed on the basis of a year
of 365 or 366 days, as the case may be, for the actual number of days elapsed).
Interest on each Swing Loan shall be due and payable by the applicable Borrower
on each Interest Payment Date and at maturity (whether by acceleration or
otherwise).

(c) Requests for Swing Loans. The U.S. Borrower shall give the Administrative
Agent prior notice by telephone, telecopy or other telecommunication device
reasonably acceptable to the Administrative Agent (which notice shall be
irrevocable once given and, if by telephone, shall be promptly confirmed in
writing), substantially in the form attached hereto as Exhibit B (Notice of
Borrowing) or in such other form reasonably acceptable to the Administrative
Agent (including any form on an electronic platform or electronic transmission
system as shall be approved by the Administrative Agent), appropriately
completed and signed (if applicable) by an Authorized Representative of a U.S.
Borrower no later than 2:00 p.m. (New York City time) on the date upon which the
U.S. Borrower requests that any Swing Loan be made to it, of the amount and date
of such Swing Loan. Subject to the terms and conditions hereof, the proceeds of
each Swing Loan extended to the U.S. Borrower shall be deposited or otherwise
wire transferred to the U.S. Borrower’s Designated Disbursement Account or as
the U.S. Borrower, the Administrative Agent, and the Swing Line Lender may
otherwise agree. Anything contained in the foregoing to the contrary
notwithstanding, the undertaking of the Swing Line Lender to make Swing Loans
shall be subject to all of the terms and conditions of this Agreement (provided
that the Swing Line Lender shall be entitled to assume that the conditions
precedent to an advance of any Swing Loan have been satisfied unless notified to
the contrary by the Administrative Agent or the Required Lenders).

(d) Refunding Loans. In its sole and absolute discretion, the Swing Line Lender
may at any time, on behalf of the U.S. Borrower (and the U.S. Borrower hereby
irrevocably authorizes the Swing Line Lender to act on its behalf for such
purpose) and with notice to the U.S. Borrower and the Administrative Agent,
request each Lender to make a Revolving Loan in the form of a U.S. Base Rate
Loan in an amount equal to such Lender’s Revolver Percentage of the amount of
the Swing Loans outstanding on the date such notice is given. Unless an Event of
Default exists or the conditions set forth in Section 7.1 cannot then be
satisfied, each Lender shall make the proceeds of its requested Revolving Loan
available to the Administrative Agent for the account of the Swing Line Lender,
in immediately available funds in U.S. Dollars, at the Administrative Agent’s
office in Charlotte, North Carolina (or such other location designated by the
Administrative Agent), before 1:00 p.m. (New York City time) on the Business Day

 

17



--------------------------------------------------------------------------------

following the day such notice is given. The Administrative Agent shall promptly
remit the proceeds of such Borrowing to the Swing Line Lender to repay the
outstanding Swing Loans.

(e) Participations. If any Lender refuses or otherwise fails to make a Revolving
Loan when requested by the Swing Line Lender pursuant to Section 1.7(d) above
for any reason, such Lender will, by the time and in the manner such Revolving
Loan was to have been funded to the Swing Line Lender, purchase from the Swing
Line Lender an undivided participating interest in the outstanding Swing Loan in
an amount equal to its Revolver Percentage of the aggregate principal amount of
such Swing Loan that was to have been repaid with such Revolving Loan. Each
Lender that so purchases a participation in a Swing Loan shall thereafter be
entitled to receive its Revolver Percentage of each payment of principal
received on the Swing Loan and of interest received thereon accruing from the
date such Lender funded to the Swing Line Lender its participation in such Loan.
The several obligations of the Lenders under this Section 1.7(e) shall be
absolute, irrevocable, and unconditional under any and all circumstances
whatsoever and shall not be subject to any set-off, counterclaim or defense to
payment which any Lender may have or have had against any Borrower, any other
Lender, or any other Person whatsoever. Without limiting the generality of the
foregoing, such obligations shall not be affected by any Default or Event of
Default or by any reduction or termination of the Revolving Credit Commitments
of any Lender, and each payment made by a Lender under this Section 1.7(e) shall
be made without any offset, abatement, withholding, or reduction whatsoever. If
any Lender fails to make available to the Administrative Agent for the account
of the Swing Line Lender any amount required to be paid by such Lender pursuant
to the foregoing provisions of this Section 1.7 by the time specified herein,
the Swing Line Lender shall be entitled to recover from such Lender (acting
through the Administrative Agent), on demand, such amount with interest thereon
for the period from the date such payment is required to the date on which such
payment is immediately available to the Swing Line Lender at a rate per annum
equal to the applicable Overnight Rate from time to time in effect, plus any
administrative, processing or similar fees customarily charged by the Swing Line
Lender in connection with the foregoing. If such Lender pays such amount (with
interest and fees as aforesaid), the amount so paid shall constitute such
Lender’s Loan or funded participation in the relevant Swing Loan, as the case
may be. A certificate of the Swing Line Lender submitted to any Lender (through
the Administrative Agent) with respect to any amounts owing under this clause
shall be conclusive absent manifest error.

(f) Payments Directly to Swing Line Lender. The U.S. Borrower shall make all
payments of principal and interest in respect of the Swing Loans directly to the
Swing Line Lender.

Section 1.8. Maturity of Loans. (a) Scheduled Payments of Revolving Loans. Each
Revolving Loan, both for principal and interest not sooner paid, shall mature
and be due and payable by the Borrower that borrowed such Loan on the Revolving
Credit Termination Date.

(b) Requests for Extension. (i) The U.S. Borrower may, on up to two occasions,
by notice to the Administrative Agent (who shall promptly notify the Lenders)
not earlier than 60 days and not later than 30 days prior to any anniversary of
the Closing Date, request that each

 

18



--------------------------------------------------------------------------------

Lender extend such Lender’s Revolving Credit Termination Date for an additional
one year from the then-current Revolving Credit Termination Date, provided that
in no event shall the Revolving Credit Termination Date as so extended be a date
that is more than five years after the applicable Extension Effective Date.

(ii) Lender Elections to Extend. Each Lender, acting in its sole and individual
discretion, shall, by notice to the Administrative Agent given not less than 20
days prior to such anniversary of the Closing Date (the “Notice Date”), advise
the Administrative Agent whether or not such Lender agrees to such extension
(and each Lender that determines not to so extend its Revolving Credit
Termination Date (a “Non-Extending Lender”) shall notify the Administrative
Agent of such fact promptly after such determination (but in any event no later
than the Notice Date)) and any Lender that does not so advise the Administrative
Agent on or before the Notice Date shall be deemed to be a Non-Extending Lender.
The election of any Lender to agree to such extension shall not obligate any
other Lender to so agree.

(iii) Notification by Administrative Agent. The Administrative Agent shall
notify the U.S. Borrower of each Lender’s determination under this Section no
later than the date 15 days prior to such anniversary of the Closing Date (or,
if such date is not a Business Day, on the immediately preceding Business Day).

(iv) Additional Commitment Lenders. The U.S. Borrower shall have the right at
any time prior to the existing Revolving Credit Termination Date applicable to a
Non-Extending Lender to replace such Non-Extending Lender with, and add as
“Lenders” under this Agreement in place thereof, one or more Eligible Assignees
(each, an “Additional Commitment Lender”) as provided in Section 1.14; provided
that each of such Additional Commitment Lenders shall enter into an Assignment
and Acceptance pursuant to which such Additional Commitment Lender shall
undertake a Revolving Credit Commitment (and, if any such Additional Commitment
Lender is already a Lender, its Revolving Credit Commitment shall be in addition
to such Lender’s Revolving Credit Commitment hereunder on such date) and shall
agree, with respect to such undertaken Revolving Credit Commitment, to such
extension. At the existing Revolving Credit Termination Date in effect prior to
such extension, (1) the commitments of Non-Extending Lenders that are not
otherwise replaced with an Additional Commitment Lender will be terminated and
the Loans of and other amounts due and payable to such Lenders will be repaid
(it being understood that the commitments of the Non-Extending Lenders not
consenting to such extension will remain in effect until the Revolving Credit
Termination Date originally applicable to such Lenders), and (2) the U.S.
Borrower shall make such additional prepayments as shall be necessary in order
that the Loans and L/C Obligations hereunder immediately after such existing
Revolving Credit Termination Date will not exceed the Revolving Credit
Commitments.

(v) Minimum Extension Requirement. If the total of the Revolving Credit
Commitments of the Lenders that have agreed to so extend their Revolving Credit

 

19



--------------------------------------------------------------------------------

Termination Date (each, an “Extending Lender”) shall be more than 50% of the
aggregate amount of the Revolving Credit Commitments in effect immediately prior
to such anniversary of the Closing Date, and the conditions in clause (vi) below
are met, then, effective as of such anniversary of the Closing Date (the
“Extension Effective Date”), the Revolving Credit Termination Date of each
Extending Lender and of each Additional Commitment Lender shall be extended to
the date falling one year after the then current Revolving Credit Termination
Date (except that, if such date is not a Business Day, such Revolving Credit
Termination Date as so extended shall be the immediately preceding Business Day)
and each Additional Commitment Lender shall thereupon become a “Lender” for all
purposes of this Agreement.

(vi) Conditions to Effectiveness of Extensions. As a condition precedent to such
extension, the U.S. Borrower shall deliver to the Administrative Agent a
certificate dated the Extension Effective Date signed by an Authorized
Representative of the U.S. Borrower certifying (i) no Default or Event of
Default shall have occurred and be continuing on or as of the Extension
Effective Date or would occur as a result thereof, (ii) each of the
representations and warranties set forth in this Agreement and in the other Loan
Documents shall be true and correct in all material respects as if made on and
as of the Extension Effective Date (except to the extent the same expressly
relate to an earlier date, in which case the same shall be true and correct as
of such earlier date; provided that any representation and warranty that is
qualified as to “materiality”, “Material Adverse Effect” or similar language
shall be true and correct in all respects) and (iii) the U.S. Borrower shall
have paid to the Administrative Agent all fees, invoiced expenses and other
amounts due and payable to the Administrative Agent pursuant to this Agreement
and the other Loan Documents on or prior to Extension Effective Date.

(vii) Conflicting Provisions. This Section shall supersede any provisions in
Section 13.13 or 13.7 to the contrary.

(c) Swing Loans. The U.S. Borrower shall repay each Swing Loan on the earlier to
occur of (i) the date ten Business Days after such Loan is made and (ii) the
Revolving Credit Termination Date.

Section 1.9. Prepayments. (a) Optional. Any Borrower may prepay in whole or in
part (but, if in part, then: (i) if such Borrowing is of U.S. Base Rate Loans,
in an amount not less than $1,000,000 or such greater amount which is an
integral multiple of $100,000, (ii) if such Borrowing is of U.S.
Dollar-denominated LIBOR Loans, in an amount not less than $5,000,000 or such
greater amount which is an integral multiple of $1,000,000, (iii) if such
Borrowing is of Euro-denominated LIBOR Loans, in an amount not less than
€5,000,000 or such greater amount which is an integral multiple of €1,000,000,
(iv) [reserved], (v) if such Borrowing is of CAD CDOR Loans, in Canadian Dollars
in an amount not less than CAD $5,000,000 or such greater amount which is an
integral multiple of CAD $1,000,000, and (vi) in each case, in an amount such
that the minimum amount required for a Borrowing pursuant to Section 1.5 and 1.7
hereof remains outstanding) any Borrowing on the last day of the Interest Period
therefor and at any other time upon (A) in the case of a Borrowing of U.S.
Dollar-denominated LIBOR Loans, three

 

20



--------------------------------------------------------------------------------

(3) Business Days prior notice by such Borrower to the Administrative Agent,
(B) in the case of a Borrowing of U.S. Base Rate Loans, notice delivered by such
Borrower to the Administrative Agent no later than 11:00 a.m. (New York City
time) on the date of prepayment, (C) in the case of any Borrowing of CAD CDOR
Loans, on the last day of the Interest Period therefore and at any other time
upon three (3) Business Days prior notice by such Borrower to the Administrative
Agent, (D) [reserved] or (E) in the case of a Borrowing of Euro-denominated
LIBOR Loans, four (4) Business Days prior notice by such Borrower to the
Administrative Agent (or, in any case of clauses (A) through (E) above, notice
delivered upon such shorter period of time then agreed to by the Administrative
Agent), such prepayment to be made by (x) payment of the principal amount to be
prepaid, (y) payment of accrued interest and fees thereon to the date fixed for
prepayment and (z) in the case of any LIBOR Loans, CAD CDOR Loans or Swing
Loans, payment of any amounts due the Lenders under Section 1.12 hereof. A
notice of prepayment delivered by a Borrower may state that the prepayment
contemplated thereby is subject to the effectiveness or funding of other credit
facilities, the completion of any debt or equity offering or the completion of
any other corporate transaction or event that will provide the proceeds for such
repayment or otherwise result in such prepayment being required hereunder.

(b) Mandatory. (i) Each Borrower shall, on each date the Revolving Credit
Commitments are terminated in whole or in part pursuant to Section 1.13 hereof,
prepay its own Revolving Loans, Swing Loans, and, if necessary, prefund its own
L/C Obligations by the aggregate amount, if any, necessary (after giving effect
to such termination) to reduce the sum of the aggregate principal amount of
Revolving Loans, Swing Loans, and L/C Obligations then outstanding to the amount
to which the Revolving Credit Commitments have been so reduced.

(ii) If at any time (A) for any reason other than fluctuations in currency
exchange rates, the sum of the aggregate Original Dollar Amount of Revolving
Loans, the aggregate Original Dollar Amount of Swing Loans, and the aggregate
Original Dollar Amount of all L/C Obligations then outstanding shall be in
excess of the Revolving Credit Commitments then in effect, and (B) solely as a
result of fluctuations in currency exchange rates, the sum of the aggregate
Original Dollar Amount of Revolving Loans, the aggregate Original Dollar Amount
of Swing Loans, and the aggregate Original Dollar Amount of all L/C Obligations
then outstanding shall be in excess of 105% of the Revolving Credit Commitments
then in effect, the U.S. Borrower shall (1) immediately without notice or demand
in the circumstances described in clause (A) and (2) within 3 Business Days
after notice from the Administrative Agent in the circumstances described in
clause (B), prepay and/or cause the Canadian Borrower to prepay in an aggregate
amount equal to such excess over the aggregate Revolving Credit Commitments to
the Administrative Agent for the account of the Lenders as and for a mandatory
prepayment on such Obligations.

(iii) Prepayments under this Section 1.9(b) shall first to be applied to each
prepaying Borrower’s applicable Revolving Loans and Swing Loans until paid in
full, with any remaining balance to be held by the Administrative Agent in the
Collateral Account as security for each Borrower’s Obligations owing with
respect to such Borrower’s Letters of Credit. Unless the applicable Borrower
otherwise directs, such

 

21



--------------------------------------------------------------------------------

prepayments of Loans under this Section 1.9(b) (A) in U.S. Dollars shall be
applied first to Borrowings of U.S. Base Rate Loans made to such Borrower until
payment in full thereof, with any remaining balance applied to LIBOR Loans made
to such Borrower in the order in which each respective Interest Period expires,
(B) in Euros shall be applied to LIBOR Loans made to such Borrower in the order
in which their Interest Periods expire, and (C) in Canadian Dollars shall be
applied to Borrowings of CAD CDOR Loans made to such Borrower in the order in
which their Interest Periods expire. Each prepayment of Loans under this
Section 1.9(b) shall be made by the payment of (x) the principal amount to be
prepaid, (y) accrued interest and fees thereon to the date fixed for prepayment
and (z) in the case of any LIBOR Loans, CAD CDOR Loans or Swing Loans, any
amounts due the Lenders under Section 1.12 hereof. Each prefunding of L/C
Obligations shall be made in accordance with Section 9.4 hereof.

(c) Any amount of Revolving Loans and Swing Loans paid or prepaid before the
Revolving Credit Termination Date may, subject to the terms and conditions of
this Agreement, be borrowed, repaid and borrowed again.

Section 1.10. Default Rate. Notwithstanding anything to the contrary contained
herein, while any Event of Default exists, each Borrower shall pay, after
written notice from the Administrative Agent sent at the direction of the
Required Lenders (provided no such notice or Required Lender direction to send
such notice shall be required in the case of an Event of Default under
Section 9.1(j) or (k) or a Principal Payment Default (as defined below)),
interest (after as well as before entry of judgment thereon to the extent
permitted by law) on the principal amount of all Loans, Reimbursement
Obligations and other amounts owed by such Borrower under the Loan Documents,
from the date of such written notice (or, in the case of an Event of Default
under Section 9.1(j) or (k) or a Principal Payment Default, the date of such
Event of Default) at a rate per annum equal to (the “Default Rate”):

(a) for any U.S. Base Rate Loan or any Swing Loan bearing interest based on the
U.S. Base Rate, the sum of 2.0% plus the Applicable Margin plus the U.S. Base
Rate from time to time in effect;

(b) for any LIBOR Loan denominated in U.S. Dollars, the sum of 2.0% plus the
rate of interest in effect thereon at the time of such default until the end of
the Interest Period applicable thereto and, thereafter, at a rate per annum
equal to the sum of 2.0% plus the Applicable Margin for U.S. Base Rate Loans
plus the U.S. Base Rate from time to time in effect;

(c) for any LIBOR Loan denominated in Euros, (x) the sum of 2.0% plus the rate
of interest in effect thereon at the time of such default until the end of the
Interest Period applicable thereto and (y) thereafter, the sum of 2.0% plus the
Applicable Margin for LIBOR Loans plus Adjusted LIBOR for the applicable
Interest Period;

(d) for any Reimbursement Obligation, the sum of 2.0% plus the amounts due under
Section 1.3 with respect to such Reimbursement Obligation;

 

22



--------------------------------------------------------------------------------

(e) for any Letter of Credit, the sum of 2.0% plus the letter of credit fee due
under Section 2.1 with respect to such Letter of Credit;

(f) [reserved]; and

(g) for any CAD CDOR Loan, the sum of 2.0% plus the rate of interest in effect
thereon at the time of such default until the end of the Interest Period
applicable thereto and, thereafter, at a rate per annum equal to the sum of 2.0%
plus the Applicable Margin for U.S. Base Rate Loans plus the U.S. Base Rate
(with such amount to be converted to and calculated on the U.S. Dollar
Equivalent amount of such Loan and paid in U.S. Dollars) from time to time in
effect.

If any principal amount of any Loan or Reimbursement Obligation is not paid when
due (a “Principal Payment Default”) such principal amount shall bear interest at
the rates specified in subsections (a) through (g) above until paid in full.
While any Event of Default exists, interest as adjusted under this Section 1.10
shall be paid on demand of the Administrative Agent at the request or with the
consent of the Required Lenders.

Section 1.11. Evidence of Indebtedness. (a) Each Lender shall maintain in
accordance with its usual practice an account or accounts evidencing the
indebtedness of each Borrower to such Lender resulting from each Loan made to
such Borrower by such Lender from time to time, including the amounts of
principal and interest payable and paid to such Lender from time to time
hereunder.

(b) The Administrative Agent shall also maintain accounts in which it will
record (i) the amount of each Loan made hereunder, the type thereof and the
Interest Period with respect thereto, (ii) the amount of any principal or
interest due and payable or to become due and payable from each Borrower to each
Lender hereunder and (iii) the amount of any sum received by the Administrative
Agent hereunder from each Borrower and each Lender’s share thereof.

(c) The entries maintained in the accounts maintained pursuant to paragraphs (a)
and (b) above shall be prima facie evidence of the existence and amounts of the
Obligations therein recorded; provided, however, that the failure of the
Administrative Agent or any Lender to maintain such accounts or any error
therein shall not in any manner affect the obligation of any Borrower to repay
its Obligations in accordance with their terms. In the event of any conflict
between the accounts and records maintained by any Lender and the accounts and
records of the Administrative Agent in respect of such matters, the accounts and
records of the Administrative Agent shall control in the absence of manifest
error.

(d) Any Lender may request that its Loans to each Borrower be evidenced by a
promissory note or notes of such Borrower in the forms of Exhibit D-1 (in the
case of its Revolving Loans and referred to herein as a “Revolving Note”), or
Exhibit D-2 (in the case of its Swing Loans and referred to herein as a “Swing
Note”), as applicable (the Revolving Notes and Swing Notes being hereinafter
referred to collectively as the “Notes” and individually as a “Note”). In such
event, each Borrower shall prepare, execute and deliver to such Lender a Note

 

23



--------------------------------------------------------------------------------

payable to such Lender or its registered assigns. Thereafter, the Loans
evidenced by such Note or Notes and interest thereon shall at all times
(including after any assignment pursuant to Section 13.12) be represented by one
or more Notes of the relevant Borrower payable to the order of the payee named
therein or any assignee pursuant to Section 13.12, except to the extent that any
such Lender or assignee subsequently returns any such Note to the relevant
Borrower for cancellation and requests that such Loans once again be evidenced
as described in subsections (a) and (b) above.

Section 1.12. Funding Indemnity. If any Lender shall incur any loss, cost or
expense (including, without limitation, any loss, cost or expense incurred by
reason of the liquidation or re-employment of deposits or other funds acquired
by such Lender to fund or maintain any LIBOR Loan or CAD CDOR Loan or the
relending or reinvesting of such deposits or amounts paid or prepaid to such
Lender) as a result of:

(a) any payment, prepayment or conversion of a LIBOR Loan or CAD CDOR Loan on a
date other than the last day of its Interest Period (whether voluntary,
mandatory, automatic, by reason of acceleration, or otherwise, but excluding any
prepayment or conversion required pursuant to Section 10.1 hereof),

(b) any failure (other than due to a Lender failing to fund or convert a
properly requested Loan when the applicable Borrower has met the conditions of
Section 7.1 herein) by a Borrower to borrow or continue a LIBOR Loan or CAD CDOR
Loan, or to convert a U.S. Base Rate Loan into a LIBOR Loan on the date
specified in a notice given pursuant to Section 1.6(a) hereof (including any
notice that is subsequently revoked), or

(c) any failure by a Borrower to make any payment of principal on any LIBOR Loan
or CAD CDOR Loan when due (whether by acceleration or otherwise, including when
specified in a notice given pursuant to Section 1.9 hereof),

then, upon the demand of such Lender, the relevant Borrower shall pay to such
Lender such amount as will reimburse such Lender for such loss, cost or expense.
If any Lender makes such a claim for compensation, it shall provide to the
relevant Borrower, with a copy to the Administrative Agent, a certificate
setting forth the amount of such loss, cost or expense in reasonable detail and
the amounts shown on such certificate shall be conclusive if reasonably deemed
prime facie correct.

Section 1.13. Commitment Terminations. (a) Optional Revolving Credit
Terminations. The Borrowers shall have the right at any time and from time to
time, upon five (5) Business Days prior written notice (which shall be received
no later than 12:00 Noon (New York City time) and which notice may be
conditioned on the occurrence of one or more events specified therein) to the
Administrative Agent (or such shorter period of time agreed to by the
Administrative Agent), to terminate the Revolving Credit Commitments without
premium or penalty and in whole or in part, any partial termination to be (i) in
an amount not less than U.S.$10,000,000 and (ii) allocated ratably among the
Lenders in proportion to their respective Revolver Percentages, provided that
the Revolving Credit Commitments may not be reduced to

 

24



--------------------------------------------------------------------------------

an amount less than the sum of (x) the Original Dollar Amount of Revolving Loans
and Swing Loans then outstanding and (y) the Original Dollar Amount of all
L/C Obligations then outstanding and shall be accompanied by payments under
Section 1.9(b) as applicable. Any termination of Revolving Credit Commitments
that results in the aggregate principal amount of all Revolving Credit
Commitments being below the L/C Sublimit or the Swing Line Sublimit then in
effect shall reduce the L/C Sublimit and Swing Line Sublimit, as applicable, to
an amount equal to such reduced aggregate principal amount of Revolving Credit
Commitments. The Administrative Agent shall give prompt notice to each Lender of
any such termination of the Revolving Credit Commitments. A notice of commitment
termination delivered by a Borrower may state that the prepayment contemplated
thereby is subject to the effectiveness or funding of other credit facilities,
the completion of any debt or equity offering or the completion of any other
corporate transaction or event.

(b) Mandatory Commitment Terminations. Any then outstanding Revolving Credit
Commitments shall automatically terminate on the Revolving Credit Termination
Date applicable thereto.

(c) Any termination of the Revolving Credit Commitments pursuant to this
Section 1.13 may not be reinstated.

Section 1.14. Substitution of Lenders. In the event (a) any Lender becomes
entitled to compensation under Section 10.310.4 or 13.1 hereof and such Lender
has declined or is unable to designate a different Lending Office in accordance
with Section 10.410.5 or Section 13.1 that eliminates its current entitlement to
compensation under Section 10.310.4 or 13.1, as applicable, (b) any Borrower
receives notice from any Lender of any illegality pursuant to Section 10.1
hereof, (c) any Lender is then a Defaulting Lender or such Lender is a
Subsidiary or Affiliate of a Person who has been deemed insolvent or becomes the
subject of a bankruptcy or insolvency proceeding or a receiver or conservator or
like Person has been appointed for any such Person, (d) a Lender is a
Non-Extending Lender or (e) a Lender fails to consent to an amendment or waiver
requested under Section 13.13 hereof at a time when the Required Lenders have
approved such amendment or waiver (any such Lender referred to in clause (a),
(b), (c), (d) or (e) above being hereinafter referred to as an “Affected
Lender”), the Borrowers may, in addition to any other rights the Borrowers may
have hereunder or under applicable law, require, at the Borrowers’ expense, any
such Affected Lender to assign, at par (plus any accrued and unpaid fees and
interest), without recourse, all of its interest, rights, and obligations
hereunder (including all of its Revolving Credit Commitments, Loans and
participation interests in Letters of Credit and Swing Loans and other amounts
at any time owing to it hereunder and under the other Loan Documents) to an
Eligible Assignee specified by the Borrowers, provided that (i) such assignment
is not prohibited by any law, rule or regulation or order of any court or other
Governmental Authority applicable to such Affected Lender, (ii) the Borrowers
shall have paid to the Affected Lender all monies (together with amounts due
such Affected Lender under Section 1.12 hereof as if the Loans owing to it were
prepaid rather than assigned and any amounts due such Lender under Sections
10.310.4 and 13.1 hereof) other than such principal and accrued and unpaid fees
and interest owing to it hereunder, (iii) in the case of any such assignment
resulting from an entitlement to compensation under Section 10.310.4 or 13.1
hereof,

 

25



--------------------------------------------------------------------------------

the Eligible Assignee will be entitled to less compensation under such
Section 10.310.4 or 13.1 than the Affected Lender, (iv) the assignment is
entered into in accordance with, and subject to the consents required by,
Section 13.12 hereof (provided that any assignment fees and reimbursable
expenses due thereunder shall be paid by the Borrowers) and (v) in the case of
any such assignment by a Non-Extending Lender, such assignee shall have
consented to the applicable Revolving Credit Termination Date extension.

Section 1.15. Defaulting Lenders. Anything contained herein to the contrary
notwithstanding, in the event that any Lender at any time is a Defaulting
Lender, then:

(a) during any Defaulting Lender Period with respect to such Defaulting Lender,
such Defaulting Lender shall be deemed not to be a “Lender” for purposes of
voting on any matters (including the granting of any consents or waivers) with
respect to any of the Loan Documents and such Defaulting Lender’s Revolving
Credit Commitments shall be excluded for purposes of determining “Required
Lenders” (provided that the foregoing shall not permit an increase in, or
extension of, such Lender’s Revolving Credit Commitments or an extension of the
Revolving Credit Termination Date with respect to such Lender’s Loans or
postponement of the date for any scheduled payment of any principal of such
Lender’s Loans or other Obligations without such Lender’s consent);

(b) any payment of principal, interest, fees or other amounts received by the
Administrative Agent for the account of that Defaulting Lender (whether
voluntary or mandatory, at maturity, pursuant to Section 9 or otherwise), shall
be applied at such time or times as may be determined by the Administrative
Agent as follows: first, to the payment of any amounts owing by that Defaulting
Lender to the Administrative Agent hereunder; second, to the payment on a pro
rata basis of any amounts owing by that Defaulting Lender to the L/C Issuers or
Swing Line Lender hereunder; third, to be held as cash collateral for future
funding obligations of that Defaulting Lender of any participation in any Letter
of Credit or Swing Loan; fourth, as the Borrower may request (so long as no
Default or Event of Default exists), to the funding of any Loan in respect of
which that Defaulting Lender has failed to fund its portion thereof as required
by this Agreement, as determined by the Administrative Agent; fifth, if so
determined by the Administrative Agent and the U.S. Borrower, to be held in a
non-interest bearing deposit account and released in order to satisfy
obligations of that Defaulting Lender to fund Loans under this Agreement; sixth,
to the payment of any amounts owing to the Lenders or any applicable L/C Issuer
as a result of any judgment of a court of competent jurisdiction obtained by any
Lender or any applicable L/C Issuer against that Defaulting Lender as a result
of that Defaulting Lender’s breach of its obligations under this Agreement;
seventh, so long as no Default or Event of Default exists, to the payment of any
amounts owing to the Borrowers as a result of any judgment of a court of
competent jurisdiction obtained by such Borrower against that Defaulting Lender
as a result of that Defaulting Lender’s breach of its obligations under this
Agreement; and eighth, to that Defaulting Lender or as otherwise directed by a
court of competent jurisdiction; provided that if (x) such payment is a payment
of the principal amount of any Loans or L/C Borrowings in respect of which that
Defaulting Lender has not fully funded its appropriate share and (y) such Loans
or L/C Obligations were made at a time when the conditions set forth in
Section 7.1 were satisfied or waived, such payment shall be applied solely

 

26



--------------------------------------------------------------------------------

to pay the Loans of, and L/C Obligations owed to, all non-Defaulting Lenders on
a pro rata basis prior to being applied to the payment of any Loans of, or L/C
Obligations owed to, that Defaulting Lender. Any payments, prepayments or other
amounts paid or payable to a Defaulting Lender that are applied (or held) to pay
amounts owed by a Defaulting Lender or to post cash collateral pursuant to this
Section 1.15(b) shall be deemed paid to and redirected by that Defaulting
Lender, and each Lender irrevocably consents hereto;

(c) such Defaulting Lender’s Revolving Credit Commitments and outstanding Loans
shall be excluded for purposes of calculating any facility fee payable to
Lenders pursuant to Section 2.1 in respect of any day during any Defaulting
Lender Period with respect to such Defaulting Lender, and such Defaulting Lender
shall not be entitled to receive any fee pursuant to Section 2.1 with respect to
such Defaulting Lender’s Revolving Credit Commitment in respect of any
Defaulting Lender Period with respect to such Defaulting Lender (and any Letter
of Credit fee otherwise payable to a Lender who is a Defaulting Lender shall
instead be paid to the L/C Issuers for their use and benefit);

(d) all or any part of such Defaulting Lender’s participation in L/C Obligations
and Swing Loans shall be reallocated among the Non-Defaulting Lenders in
accordance with their respective Revolver Percentage (calculated without regard
to such Defaulting Lender’s Revolving Credit Commitment) but only to the extent
that such reallocation does not cause the sum of the aggregate Original Dollar
Amount of Revolving Loans of each Lender, the aggregate Original Dollar Amount
of all interests in Swing Loans of each Lender and the aggregate Original Dollar
Amount of all interests in L/C Obligations of each Lender to exceed such
Lender’s Revolving Credit Commitments in effect at such time; and

(e) if the reallocation described in clause (d) above cannot, or can only
partially, be effected, without prejudice to any right or remedy available to
the Borrowers hereunder or under applicable law, (x) first, the U.S. Borrower
shall prepay Swing Loans in an amount equal to the Defaulting Lender’s
participation in Swing Loans and (y) second, if so requested by an L/C Issuer,
the applicable Borrower shall provide cash collateral in an amount not to exceed
any Defaulting Lender’s Revolver Percentage of L/C Obligations owed by such
Borrower that are then outstanding (to be held by the Administrative Agent as
set forth in Section 9.4 hereof).

No Revolving Credit Commitment of any Lender shall be increased or otherwise
affected, and, except as otherwise expressly provided in this Section 1.15,
performance by any Borrower of its obligations hereunder and under the other
Loan Documents shall not be excused or otherwise modified as a result of the
operation of this Section 1.15. The rights and remedies against a Defaulting
Lender under this Section 1.15 are in addition to other rights and remedies
which any Borrower may have against such Defaulting Lender and which the
Administrative Agent or any Lender may have against such Defaulting Lender.
Subject to Section 13.27, no reallocation under clause (d) above shall
constitute a waiver or release of any claim of any party hereunder against a
Defaulting Lender arising from that Lender having become a Defaulting Lender,
including any claim of a Non-Defaulting Lender as a result of such
Non-Defaulting Lender’s increased exposure following such reallocation.

 

27



--------------------------------------------------------------------------------

SECTION 2. FEES.

Section 2.1. Fees. (a) Revolving Credit Facility Fee. The U.S. Borrower shall
pay or cause the relevant Loan Party to pay to the Administrative Agent for the
ratable account of the Lenders in accordance with their Revolver Percentages a
facility fee at the rate per annum equal to the Applicable Margin for the
facility fee (computed on the basis of a year of 365 or 366 days, as the case
may be, and the actual number of days elapsed) on the average daily Revolving
Credit Commitments, whether or not in use. Such facility fee shall be payable
quarterly in arrears on the last day of each January, April, July and October in
each year (commencing on the first such date occurring after the date hereof)
and on the Revolving Credit Termination Date, unless the Revolving Credit
Commitments are terminated in whole on an earlier date, in which event the
facility fee for the period to the date of such termination in whole shall be
paid on the date of such termination.

(b) Letter of Credit Fees. For each issuance or extension, or increase in the
amount, of any Letter of Credit pursuant to Section 1.3 hereof, the Borrower
that originally requested such Letter of Credit shall pay to the applicable
L/C Issuer for its own account a fronting fee (i) for Letters of Credit issued
by Bank of America in its capacity as an L/C Issuer, at the rate per annum (and
computation thereof) specified in the fee letter dated July 18, 2017, between
Bank of America, MLPFS and the U.S. Borrower (the “BAML Fee Letter”) and
(ii) for Letters of Credit issued by any L/C Issuer other than Bank of America,
at the rate per annum (and computation thereof) specified in each applicable fee
letter between the U.S. Borrower and such L/C Issuer, in each case of the
average daily face amount available to be drawn under each such Letter of Credit
and payable as specified in each applicable fee letter. For each Letter of
Credit, each Borrower shall pay to the Administrative Agent, for the ratable
benefit of the Lenders in accordance with their Revolver Percentages, a letter
of credit fee at a rate per annum equal to the Applicable Margin (computed on
the basis of a year of 365 or 366 days, as the case may be, and the actual
number of days elapsed) in effect during each day of such quarter applied to the
daily average face amount of Letters of Credit issued at such Borrower’s request
that were outstanding during such quarter, payable quarterly in arrears on the
last day of each January, April, July and October in each year and on the
Revolving Credit Termination Date. In the event of any conflict between the
applicable fee letter between the U.S. Borrower and an L/C Issuer and the
preceding sentence with respect to the times when such fronting fee shall be due
and payable, the preceding sentence shall control. In addition, each Borrower
shall pay to each applicable L/C Issuer for its own account such L/C Issuer’s
standard issuance, drawing, negotiation, amendment, assignment, and other
administrative fees for each Letter of Credit issued at its request as
established by such L/C Issuer from time to time. All fees payable pursuant to
this Section 2.1(b) shall be paid in the currency in which the relevant Letter
of Credit is issued.

(c) Administrative Agent Fees. The U.S. Borrower shall pay to the Administrative
Agent, for its own use and benefit, the fees agreed to between the
Administrative Agent and the U.S. Borrower in the BAML Fee Letter, or as
otherwise agreed to in writing between them.

 

28



--------------------------------------------------------------------------------

SECTION 3. PLACE AND APPLICATION OF PAYMENTS.

Section 3.1. Place and Application of Payments. All payments of principal of and
interest on the Loans and the Reimbursement Obligations, and of all other
Obligations payable by each Borrower under this Agreement and the other Loan
Documents, shall be made by each Borrower to the Administrative Agent by no
later than 11:00 a.m. (New York City time) on the due date thereof at the office
of the Administrative Agent in Charlotte, North Carolina (or such other location
as the Administrative Agent may designate to the Borrowers), for the benefit of
the Lender(s) or L/C Issuer entitled thereto. Any payments received after such
time shall be deemed to have been received by the Administrative Agent on the
next Business Day. All such payments shall be made in U.S. Dollars, in the case
of Obligations denominated in U.S. Dollars, Canadian Dollars, in the case of
Obligations denominated in Canadian Dollars, or Euros, in the case of
Obligations denominated in Euros, in immediately available funds at the place of
payment, in each case without set-off or counterclaim. The Administrative Agent
will promptly thereafter cause to be distributed like funds relating to the
payment of any amount payable to any Lender to such Lender, in each case to be
applied in accordance with the terms of this Agreement. If the Administrative
Agent causes amounts to be distributed to the Lenders in reliance upon the
assumption that a Borrower will make a scheduled payment and such scheduled
payment is not so made, each Lender shall, on demand, repay to the
Administrative Agent the amount distributed to such Lender together with
interest thereon in respect of each day during the period commencing on the date
such amount was distributed to such Lender and ending on (but excluding) the
date such Lender repays such amount to the Administrative Agent, at a rate per
annum equal to: (i) from the date the distribution was made to the date two
(2) Business Days after payment by such Lender is due hereunder, (x) if such
scheduled payment was to be made in U.S. Dollars, the Federal Funds Rate for
each such day, and (y) if such scheduled payment was to be made in Canadian
Dollars or Euros, the cost to the Administrative Agent of funding such amount,
and (ii) from the date two (2) Business Days after the date such payment is due
from such Lender to the date such payment is made by such Lender, (x) if such
scheduled payment was to be made in U.S. Dollars or Canadian Dollars, the U.S.
Base Rate for each such day (which, with respect to such scheduled payments in
Canadian Dollars, shall be on the U.S. Dollar Equivalent amount thereof and paid
in U.S. Dollars), and (y) if such scheduled payment was to be made in Euros, the
cost to the Administrative Agent of funding such amount.

Anything contained herein to the contrary notwithstanding (including, without
limitation, Section 1.9(b) hereof), all payments and collections received in
respect of the Obligations of a Borrower by the Administrative Agent or any of
the Lenders after acceleration or the final maturity of the Obligations or
termination of the Revolving Credit Commitments as a result of an Event of
Default shall be remitted to the Administrative Agent and distributed as
follows:

(a) first, to the payment of any outstanding costs and expenses incurred by the
Administrative Agent, in protecting, preserving or enforcing rights under the
Loan Documents, and in any event including all costs and expenses of a character
which such Borrower has agreed to pay the Administrative Agent under
Section 13.15 hereof (such funds to be retained by the Administrative Agent for
its own account unless it has previously been reimbursed for such costs

 

29



--------------------------------------------------------------------------------

and expenses by the Lenders, in which event such amounts shall be remitted to
the Lenders to reimburse them for payments theretofore made to the
Administrative Agent);

(b) second, to the payment of the Swing Loans owed by such Borrower, both for
principal and accrued but unpaid interest;

(c) third, to the payment of any outstanding interest and fees due from such
Borrower under the Loan Documents to be allocated pro rata in accordance with
the aggregate unpaid amounts owing to each holder thereof;

(d) fourth, to the payment of principal on such Borrower’s Loans (other than
Swing Loans), unpaid Reimbursement Obligations, together with amounts, to be
held by the Administrative Agent as collateral security for any outstanding
L/C Obligations of such Borrower pursuant to Section 9.4 hereof (until the
Administrative Agent is holding an amount of cash equal to the then outstanding
amount of all such L/C Obligations), it being understood that the aggregate
amount paid to, or held as collateral security for, the Lenders and L/C Issuer
shall be allocated pro rata in accordance with the aggregate unpaid amounts
owing to each holder thereof;

(e) fifth, to the payment of all other unpaid Obligations of such Borrower to be
allocated pro rata in accordance with the aggregate unpaid amounts owing to each
holder thereof; and

(f) finally, to the relevant Borrower or whoever else may be lawfully entitled
thereto.

SECTION 4. GUARANTY.

The payment and performance of the Obligations of the Canadian Borrower shall at
all times be guaranteed by the U.S. Borrower pursuant to Section 12 hereof (the
“Guaranty”).

SECTION 5. DEFINITIONS; INTERPRETATION.

Section 5.1. Definitions. The following terms when used herein shall have the
following meanings:

“Acquisition” means any transaction or series of related transactions for the
purpose of or resulting, directly or indirectly, in (a) the acquisition of all
or substantially all of the assets of a Person, or of any business or division
of a Person, (b) the acquisition of in excess of 50% of the capital stock,
partnership interests, membership interests or equity of any Person (other than
a Person that is a Subsidiary), or otherwise causing any Person to become a
Subsidiary, or (c) a merger or consolidation or any other combination with
another Person (other than a Person that is a Subsidiary) provided that a
Borrower or a Subsidiary (or a Person that becomes a Subsidiary as a result of
such transaction) is the surviving entity.

 

30



--------------------------------------------------------------------------------

“Acquisition Indebtedness” means any indebtedness of the U.S. Borrower or any of
its Subsidiaries that has been issued for the purpose of financing, in whole or
in part, a Material Acquisition and any related transactions (including for the
purpose of refinancing or replacing all or a portion of any pre-existing
indebtedness of the U.S. Borrower, any of its subsidiaries or the person(s) or
assets to be acquired); provided that (a) the release of the proceeds thereof to
the U.S. Borrower and its Subsidiaries is contingent upon the consummation of
such Material Acquisition and, pending such release, such proceeds are held in
escrow (and, if the definitive agreement (or, in the case of a tender offer or
similar transaction, the definitive offer document) for such acquisition is
terminated prior to the consummation of such Material Acquisition or if such
Material Acquisition is otherwise not consummated by the date specified in the
definitive documentation relating to such indebtedness, such proceeds shall be
promptly applied to satisfy and discharge all obligations of the U.S. Borrower
and its Subsidiaries in respect of such indebtedness) or (b) such indebtedness
contains a “special mandatory redemption” provision (or other similar provision)
or otherwise permits such indebtedness to be redeemed or prepaid if such
Material Acquisition is not consummated by the date specified in the definitive
documentation relating to such indebtedness (and if the definitive agreement
(or, in the case of a tender offer or similar transaction, the definitive offer
document) for such Material Acquisition is terminated in accordance with its
terms prior to the consummation of such Material Acquisition or such Material
Acquisition is otherwise not consummated by the date specified in the definitive
documentation relating to such indebtedness, such indebtedness is so redeemed or
prepaid within 90 days of such termination or such specified date, as the case
may be).

“Adjusted LIBOR” is defined in Section 1.4(b) hereof.

“Administrative Agent” means Bank of America, N.A., in its capacity as
Administrative Agent hereunder, and any successor in such capacity pursuant to
Section 11.7 hereof.

“Administrative Questionnaire” means an Administrative Questionnaire in a form
supplied by the Administrative Agent.

“Affected Lender” is defined in Section 1.14 hereof.

“Affiliate” means any Person directly or indirectly controlling or controlled
by, or under direct or indirect common control with, another Person. A Person
shall be deemed to control another Person for purposes of this definition if
such Person possesses, directly or indirectly, the power to direct, or cause the
direction of, the management and policies of the other Person, whether through
the ownership of voting securities, common directors, trustees or officers, by
contract or otherwise.

“Agreement” means this Revolving Credit Agreement, as the same may be amended,
modified, amended and restated or supplemented from time to time pursuant to the
terms hereof.

“Amendment No. 1” means Amendment No. 1 to this Agreement dated as of April 27,
2018.

 

31



--------------------------------------------------------------------------------

“Amendment No. 1 Effective Date” means April 27, 2018, the date of effectiveness
of Amendment No. 1.

“Applicable Margin” means, with respect to Loans, Reimbursement Obligations, and
the facility fees and letter of credit fees payable under Section 2.1 hereof,
the Applicable Margin shall mean the rates per annum determined in accordance
with the following schedule:

 

LEVEL    RATINGS (S&P/MOODY’S)    APPLICABLE
MARGIN FOR
U.S. BASE RATE
LOANS UNDER
REVOLVING
CREDIT AND
REIMBURSEMENT
OBLIGATIONS
SHALL BE:     APPLICABLE
MARGIN FOR
LIBOR
LOANS
UNDER
REVOLVING
CREDIT AND
LETTER OF
CREDIT FEE
SHALL BE:     APPLICABLE
MARGIN FOR
CAD CDOR
LOANS UNDER
REVOLVING
CREDIT AND
LETTER OF
CREDIT FEE
SHALL BE:     APPLICABLE
MARGIN FOR
FACILITY FEE
SHALL BE:  

I

  

Greater than or equal to A/A2

     0.000 %      0.805 %      0.805 %      0.070 % 

II

  

A-/A3

     0.000 %      0.910 %      0.910 %      0.090 % 

III

  

BBB+/Baa1

     0.015 %      1.015 %      1.015 %      0.110 % 

IV

  

BBB/Baa2

     0.125 %      1.125 %      1.125 %      0.125 % 

V

  

BBB-/Baa3

     0.325 %      1.325 %      1.325 %      0.175 % 

VI

  

Less than BBB-/Baa3

     0.525 %      1.525 %      1.525 %      0.225 % 

For purposes hereof, (a) the term “Rating” means the rating assigned by S&P or
Moody’s to the U.S. Borrower’s long-term unsecured senior Debt without
third-party credit enhancement, (b) the term “Pricing Date” means any date after
the Closing Date on which any Rating is changed, withdrawn, suspended or
otherwise unavailable for any reason, and (c) the term “Level” means the roman
numeral set forth in the left-most column of the table above that corresponds to
the Rating and rates per annum in the adjoining columns (with Level I being the
highest and Level VI being the lowest). The Applicable Margin shall be
established based on the Ratings in effect from time to time, and the Applicable
Margin established on a Pricing Date shall remain in effect until the next
Pricing Date, provided, however, that (i) if both S&P and Moody’s establish a
Rating and the Ratings are in adjoining Levels, the Rating in the higher Level
will apply, (ii) if both S&P and Moody’s establish a Rating and the Ratings
differ by more than one Level, the Rating that is one Level higher than the
lowest Level will apply, (iii) if there is only one Rating, the Rating that is
one Level lower than such Rating will apply, and (iv) if there are no Ratings,
Level VI shall apply. Any change in the Applicable Margin resulting from a
change, withdrawal, suspension or unavailability of a Rating shall be and become
effective as of and on the date of the announcement by S&P or Moody’s, as the
case may be, of the change, withdrawal, suspension or unavailability of such
Rating. Each determination of the Applicable

 

32



--------------------------------------------------------------------------------

Margin made by the Administrative Agent in accordance with the foregoing shall
be conclusive and binding on the Borrowers and the Lenders absent demonstrable
error.

“Application” is defined in Section 1.3(b) hereof.

“Approved Fund” means any Fund that is administered or managed by (a) a Lender,
(b) an Affiliate of a Lender or (c) an entity or an Affiliate of an entity that
administers or manages a Lender.

“Assignment and Acceptance” means an assignment and acceptance entered into by a
Lender and an Eligible Assignee (with the consent of any party whose consent is
required by Section 13.12 hereof), and accepted by the Administrative Agent, in
substantially the form of Exhibit G or any other form approved by the
Administrative Agent.

“Authorized Representative” means those persons shown on the list of officers
provided by each Borrower pursuant to Section 7.2(f) hereof or on any update of
any such list provided by any Borrower to the Administrative Agent, or any
further or different officers of any Borrower so named by any previously named
Authorized Representative of such Borrower in a written notice to the
Administrative Agent., or, solely for purposes of notices given pursuant to
Section 1, any other officer or employee of the applicable Borrower so
designated by any of the foregoing officers in a notice to the Administrative
Agent or any other officer or employee of the applicable Borrower designated in
or pursuant to an agreement between the applicable Borrower and the
Administrative Agent.

“Bail-In Action” means the exercise of any Write-Down and Conversion Powers by
the applicable EEA Resolution Authority in respect of any liability of an EEA
Financial Institution.

“Bail-In Legislation” means, with respect to any EEA Member Country implementing
Article 55 of Directive 2014/59/EU of the European Parliament and of the Council
of the European Union, the implementing law for such EEA Member Country from
time to time which is described in the EU Bail-In Legislation Schedule.

“BAML Fee Letter” is defined in Section 2.1(b).

“Bank of America” is defined in the introductory paragraph of this Agreement.

“Basel III Rules” is defined in Section 10.1 hereof.

“Benefit Plan” means any of (a) an “employee benefit plan” (as defined in ERISA)
that is subject to Title I of ERISA, (b) a “plan” as defined in Section 4975 of
the Code or (c) any Person whose assets include (for purposes of ERISA
Section 3(42) or otherwise for purposes of Title I of ERISA or Section 4975 of
the Code) the assets of any such “employee benefit plan” or “plan”.

“Borrower” and “Borrowers” are defined in the introductory paragraph of this
Agreement.

 

33



--------------------------------------------------------------------------------

“Borrowing” means the total of Loans of a single type advanced, continued for an
additional Interest Period, or converted from a different type into such type by
the Lenders on a single date and, in the case of LIBOR Loans, for a single
Interest Period. Borrowings of Loans are made and maintained ratably from each
of the Lenders according to their Revolver Percentages. A Borrowing is
“advanced” on the day Lenders advance funds comprising such Borrowing to a
Borrower, is “continued” on the date a new Interest Period for the same type of
Loans commences for such Borrowing, and is “converted” when such Borrowing is
changed from one type of Loans to the other, all as determined pursuant to
Section 1.6 hereof. Borrowings of Swing Loans are made by the Swing Line Lender
in accordance with the procedures set forth in Section 1.7 hereof.

“Bridge Commitment Letter” means the Commitment Letter in respect of the Bridge
Facility dated as of April 4, 2018, among the U.S. Borrower, Bank of America and
Merrill Lynch, Pierce, Fenner & Smith Incorporated.

“Bridge Facility” means that certain 364-day senior unsecured bridge term loan
credit facility made available under the Bridge Commitment Letter.

“Business Day” means any day (other than a Saturday or Sunday) on which banks
are not authorized or required to close in New York City, New York and (a) if
the applicable Business Day relates to the advance or continuation of, or
conversion into, or payment of a U.S. Dollar-denominated LIBOR Loan, on which
banks dealing in U.S. Dollar deposits in the interbank eurodollar market are not
authorized or required to close in London, England, (b) if the applicable
Business Day relates to the advance or continuation of, or conversion into, or
payment of a Euro-denominated LIBOR Loan, any fundings, disbursements,
settlements and payments in Euro in respect of any such Euro-denominated LIBOR
Loan, or any other dealings in Euro to be carried out pursuant to this Agreement
in respect of any such Euro-denominated LIBOR Loan, on which TARGET2 (or, if
such payment system ceases to be operative, such other payment system, if any,
determined by the Administrative Agent to be a suitable replacement) is open for
the settlement of payments in Euro and (c) if the applicable Business Day
relates to a CAD CDOR Loan or any other matter relating to the Canadian
Borrower, on which Canadian banks are not authorized or required to close in
Toronto, Ontario, Canada.

“CAD”, “CAD $” or “Canadian Dollar” means lawful money of Canada.

“CAD CDOR Loan” means a Loan bearing interest at a rate specified in
Section 1.4(d) hereof.

“CAD CDOR Rate” is defined in Section 1.4(d) hereof.

“Canadian Borrower” is defined in the introductory paragraph of this Agreement.

“Canadian Pension Plan” means a pension plan required to be registered under
Canadian federal or provincial law that is maintained or contributed to by any
Borrower or one of its Subsidiaries for their employees or former employees, or
that any Borrower or one of its

 

34



--------------------------------------------------------------------------------

Subsidiaries have any liability or contingent liability, but does not include
the Canada Pension Plan or the Quebec Pension Plan as maintained by the
Government of Canada or the Province of Quebec, respectively.

“Capital Lease” means any lease of Property which in accordance with GAAP is
required to be capitalized on the balance sheet of the lessee.

“Capitalized Lease Obligation” means, for any Person, the amount of the
liability shown on the balance sheet of such Person in respect of a Capital
Lease determined in accordance with GAAP.

“Change of Control” means

(a) the acquisition of ownership or voting control, directly or indirectly,
beneficially or of record, on or after the Closing Date, by any Person or group
(within the meaning of Rule 13d-3 of the Securities and Exchange Commission
under the Securities Exchange Act of 1934 (the “1934 Act”), as then in effect)
of shares representing more than fifty percent (50%) of the aggregate Ordinary
Voting Power represented by the issued and outstanding capital stock of the U.S.
Borrower; provided that the foregoing restriction shall not apply to
acquisitions of capital stock by the Smucker Family so long as the acquisition
by the Smucker Family of such Voting Power shall not result, directly or
indirectly, in a “going private transaction” within the meaning of the 1934 Act;

(b) the occupation of a majority of the seats (other than vacant seats) on the
board of directors of the U.S. Borrower by Persons who were neither
(i) nominated by the board of directors of the U.S. Borrower nor (ii) appointed
by directors so nominated;

(c) the sale or transfer of all or substantially all of the assets of the U.S.
Borrower and its Subsidiaries taken as a whole, in a single transaction or a
series of related transactions, to any person (within the meaning of Rule 13d-3
of the Securities Exchange Commission under the 1934 Act, as in effect on the
Closing Date) or related persons constituting a group (within the meaning of
Rule 13d-3 of the Securities Exchange Commission under the 1934 Act, as in
effect on the Closing Date) in each case other than to the U.S. Borrower or any
of its Subsidiaries; or

(d) the occurrence of a change in control, or other similar provision, as
defined in any agreement or indenture relating to any issue of Material
Indebtedness of the U.S. Borrower, the result of which is to cause such Material
Indebtedness to become due prior to its stated maturity.

For purposes of this definition, “Ordinary Voting Power” means the aggregate
voting power attributable to all shares of Voting Stock of the U.S. Borrower for
purposes of electing directors of the U.S. Borrower; “Voting Stock” means shares
of capital stock of any class or classes of a Person the holders of which are
ordinarily, in the absence of contingencies, entitled to elect corporate
directors (or Persons performing similar functions); and “Smucker Family” means
Timothy P. Smucker, Richard K. Smucker, Susan Smucker Wagstaff and Marcella
Smucker Clark, and any member of their immediate families, heirs, legatees,
descendants and blood relatives to the fifth degree of consanguinity of such
individual, or any trustees or trusts (or

 

35



--------------------------------------------------------------------------------

other entity created for estate planning purposes) established for their benefit
or the benefit of the members of their immediate families and lineal
descendants.

“Closing Date” means the date on which each condition described in Section 7.2
was first satisfied or waived, such date being September 1, 2017.

“Code” means the Internal Revenue Code of 1986, as amended, and any successor
statute thereto.

“Collateral Account” is defined in Section 9.4(b) hereof.

“Commitment Amount Increase” is defined in Section 1.2 hereof.

“Consolidated Funded Debt” means the aggregate outstanding amount of all Debt of
the U.S. Borrower and its Subsidiaries which by its terms matures, or which is
otherwise payable or unpaid, one year or more from, or is directly or indirectly
renewable or extendible at the option of the obligor to a date one year or more
from the date of the creation thereof, after eliminating all offsetting debits
and credits between the U.S. Borrower and its Subsidiaries and all other items
required to be eliminated in the preparation of consolidated financial
statements of the U.S. Borrower and its Subsidiaries in accordance with GAAP.

“Consolidated Net Worth” means, at any time

(a) the sum of (i) the par value (or value stated on the books of the
corporation) of the capital stock (but excluding treasury stock, capital stock
subscribed and unissued and Preferred Stock redeemable prior to the Revolving
Credit Termination Date) of the U.S. Borrower and its Subsidiaries, plus
(ii) the amount of the paid-in capital and retained earnings of the U.S.
Borrower and its Subsidiaries, in each case as such amounts would be shown on a
consolidated balance sheet of the U.S. Borrower and its Subsidiaries as of such
time prepared in accordance with GAAP, minus

(b) to the extent included in clause (a), all amounts properly attributable to
minority interests, if any, in the stock and surplus of Subsidiaries.

“Consolidated Total Capitalization” means the sum of Consolidated Net Worth and
Consolidated Funded Debt.

“Credit Event” means the advancing of any Loan, or the issuance of, or extension
of the expiration date or increase in the amount of, any Letter of Credit.

“Debt” means for any Person (without duplication) (a) all obligations of such
Person for money borrowed (including by the issuance of debt securities), (b)
all obligations of such Person for the deferred purchase price of property or
services (other than trade accounts payable arising in the ordinary course of
business), (c) all obligations of the types described in the foregoing clauses
(a) and (b) of others secured by any Lien upon Property of or Guaranteed by such
Person, whether or not such Person has assumed such obligations, and (d) all
Capitalized Lease Obligations of such Person.

 

36



--------------------------------------------------------------------------------

“Default” means any event or condition the occurrence of which would, with the
passage of time or the giving of notice, or both, constitute an Event of
Default.

“Default Rate” is defined in Section 1.10 hereof.

“Defaulting Lender” means any Lender that (a) has failed to fund any portion of
the Loans, participations in L/C Obligations or participations in Swing Loans
required to be funded by it hereunder on the date required to be funded by it
hereunder, (b) has otherwise failed to pay over to the Administrative Agent or
any other Lender any other amount required to be paid by it hereunder within
two (2) Business Days of the date when due, unless the subject of a good faith
dispute or unless such failure has been cured, (c) has notified the U.S.
Borrower or the Administrative Agent in writing that it does not intend to
comply with its funding obligations hereunder, or generally under other
agreements in which it commits to extend credit, unless such notification or
public statement relates to such Lender’s obligation to fund a Loan hereunder
when a condition precedent to funding has not been satisfied, (d) has failed,
within three (3) Business Days after written request of the Administrative Agent
or the Borrower, to confirm in a manner reasonably satisfactory to the
Administrative Agent or the Borrower, as applicable, that it will comply with
its funding obligations hereunder, which request was made because of a
reasonable concern by the Administrative Agent or the U.S. Borrower that such
Lender may not be able to comply with its funding obligations hereunder;
provided that such Lender shall cease to be a Defaulting Lender pursuant to this
clause (d) upon receipt of such written confirmation by the Administrative Agent
or the Borrower, as applicable, or (e) has, or has a direct or indirect parent
that has, (i) been deemed insolvent or become the subject of a bankruptcy or
insolvency proceeding, (ii) a receiver or conservator has been appointed for
such Lender or its direct or indirect parent company, or (iii) become subject of
a Bail-In Action; provided that a Lender shall not be a Defaulting Lender solely
by virtue of the ownership or acquisition of any equity interest in that Lender
or any direct or indirect parent company thereof by a Governmental Authority so
long as such ownership interest does not result in or provide such Lender with
immunity from the jurisdiction of courts within the United States or from the
enforcement of judgments or writs of attachment on its assets or permit such
Lender (or such Governmental Authority) to reject, repudiate, disavow or
disaffirm any contracts or agreements made with such Lender. Any determination
by the Administrative Agent that a Lender is a Defaulting Lender under any one
or more of clauses (a) through (e) above, and of the effective date of such
status, shall be conclusive and binding absent manifest error, and such Lender
shall be deemed to be a Defaulting Lender as of the date established therefor by
the Administrative Agent in a written notice of such determination, which shall
be delivered by the Administrative Agent to the Borrowers and each Lender
promptly following such determination.

“Defaulting Lender Period” means, with respect to any Defaulting Lender, the
period commencing on the date upon which such Lender first became a Defaulting
Lender and ending on the following date upon which both (a) the Administrative
Agent, the Borrowers, each L/C Issuer and the Swing Line Lender agree (in their
sole discretion) that a Defaulting Lender has adequately remedied all matters
that caused such Lender to be a Defaulting Lender, and (b) such Lender shall
have purchased at par such of the Loans (other than Swing Loans) and
participations in L/C Obligations and Swing Loans of the other Lenders as the
Administrative

 

37



--------------------------------------------------------------------------------

Agent shall determine may be necessary in order for such Lender to hold such
Loans and participations in accordance with its Revolver Percentage.

“Designated Disbursement Account” means, with respect to a Borrower, the account
of such Borrower identified to the Administrative Agent in writing prior to the
date hereof or such other account as such Borrower may designate to the
Administrative Agent in writing from time to time.

“Dodd-Frank Act” is defined in Section 10.1 hereof.

“Domestic Subsidiary” means a Subsidiary of the U.S. Borrower that is organized
under the laws of the United States of America or any state thereof or the
District of Columbia.

“EBITDA” means, with reference to any period, Net Income for such period plus
all amounts deducted in arriving at such Net Income amount in respect of
(a) Interest Expense for such period, (b) federal, state, and local income taxes
for such period, (c) depreciation and amortization expense for such period,
(d) non-cash share based compensation expense, (e) non-cash losses, impairment
and other similar charges (other than those representing a reserve for or an
actual cash item in any future period) for such period, (f) fees and expenses
incurred during such period for Acquisitions, dispositions, investments and debt
or equity issuances (whether or not successful) during such period, and
(g) other extraordinary, unusual, non-recurring or one-time cash expenses,
losses and charges for such period, including restructuring, merger and
integration charges, not to exceed (i) $150,000,000 in any four fiscal quarter
period and (ii) $300,000,000 in the aggregate over the term of this Agreement,
minus (h) all non-cash gains for such period; provided, that EBITDA for any
entity or assets acquired by any Borrower or any Subsidiary pursuant to an
Acquisition during such period shall be included on a pro forma basis for such
period (as determined in good faith by the U.S. Borrower, assuming the
consummation of such acquisition and the incurrence or assumption of any
Indebtedness for Borrowed Money of any Borrower or any Subsidiary in connection
therewith incurred as of the first day of such period), and provided further
that EBITDA for any entity, business line or business unit sold by any Borrower
or any Subsidiary shall be deducted on a pro forma basis for such period
(assuming the consummation of such sale or other disposition occurred on the
first day of such period).

“EEA Financial Institution” means (a) any credit institution or investment firm
established in any EEA Member Country which is subject to the supervision of an
EEA Resolution Authority, (b) any entity established in an EEA Member Country
which is a parent of an institution described in clause (a) of this definition,
or (c) any financial institution established in an EEA Member Country which is a
Subsidiary of an institution described in clauses (a) or (b) of this definition
and is subject to consolidated supervision with its parent;

“EEA Member Country” means any of the member states of the European Union,
Iceland, Liechtenstein, and Norway.

 

38



--------------------------------------------------------------------------------

“EEA Resolution Authority” means any public administrative authority or any
person entrusted with public administrative authority of any EEA Member Country
(including any delegee) having responsibility for the resolution of any EEA
Financial Institution.

“Eligible Assignee” means (a) a Lender, (b) an Affiliate (engaged in the
business of making commercial loans) of a Lender, (c) an Approved Fund, and
(d) any other Person (other than a natural person) approved by (i) the
Administrative Agent, (ii) each L/C Issuer and Swing Line Lender, and
(iii) unless an Event of Default described in Section 9.1(a), 9.1(j) or 9.1(k)
has occurred and is continuing, the Borrowers (each such approval not to be
unreasonably withheld, conditioned or delayed); provided that notwithstanding
the foregoing, “Eligible Assignee” shall not include any Borrower or any of any
Borrower’s Affiliates or Subsidiaries.

“Environmental Law” means any current or future obligation under common law or
any current or future Legal Requirement pertaining to (a) the protection of
health, safety and the indoor or outdoor environment, (b) the conservation,
management or use of natural resources and wildlife, (c) the protection or use
of surface water or groundwater, (d) the management, manufacture, possession,
presence, use, generation, transportation, treatment, storage, disposal,
Release, threatened Release, abatement, removal, remediation or handling of, or
exposure to, any Hazardous Material or (e) pollution (including any Release to
air, land, surface water or groundwater), and any amendment, rule, regulation,
order or directive issued thereunder.

“ERISA” means the Employee Retirement Income Security Act of 1974, as amended,
or any successor statute thereto and any regulations or rulings promulgated
thereunder, in each case as amended from time to time.

“ERISA Affiliate” means any trade or business (whether or not incorporated)
under common control with any Borrower within the meaning of Section 414 of the
Code.

“ERISA Event” means (a) a Reportable Event with respect to a Pension Plan; (b) a
withdrawal by any Borrower or any ERISA Affiliate from a Pension Plan subject to
Section 4063 of ERISA during a plan year in which it was a substantial employer
(as defined in Section 4001(a)(2) of ERISA) or a cessation of operations that is
treated as such a withdrawal under Section 4062(e) of ERISA; (c) a complete or
partial withdrawal by any Borrower or any ERISA Affiliate from a Multiemployer
Plan or notification that a Multiemployer Plan is, or is “insolvent” (within the
meaning of Section 4245 of ERISA) or determined to be in “endangered” or
“critical” status (within the meaning of Section 432 of the Code or Section 305
or ERISA); (d) the filing of a notice of intent to terminate, the treatment of a
Pension Plan or Multiemployer Plan amendment as a termination under
Section 4041(c) or 4041A of ERISA, or the commencement of proceedings by the
PBGC to terminate a Pension Plan or Multiemployer Plan; (e) an event or
condition which constitutes grounds under Section 4042 of ERISA for the
termination of, or the appointment of a trustee to administer, any Pension Plan
or Multiemployer Plan; (f) the failure to meet the minimum funding standard of
Section 412 of the Code with respect to any Pension Plan, or the filing of any
request for or receipt of a minimum funding waiver under Section 412 of the Code
with respect to any Pension Plan; or (g) the imposition of any liability under
Title IV of ERISA, other than for PBGC premiums due but not delinquent under
Section 4007 of ERISA, upon any Borrower or any ERISA Affiliate.

 

39



--------------------------------------------------------------------------------

“EU Bail-In Legislation Schedule” means the EU Bail-In Legislation Schedule
published by the Loan Market Association (or any successor person), as in effect
from time to time.

“Euro” and “€” mean the single currency that is the lawful money of the
Participating Member States of the European Union.

“Eurocurrency Reserve Percentage” is defined in Section 1.4(b) hereof.

“Event of Default” means any event or condition identified as such in
Section 9.1 hereof.

“Excluded Taxes” means, with respect to any Recipient, (a) Taxes imposed on or
measured by net income (however denominated), franchise Taxes, and branch
profits or similar Taxes, in each case, (i) imposed as a result of such
Recipient being organized under the laws of, or having its principal office or,
in the case of any Lender, its Lending Office located in, the jurisdiction
imposing such Tax (or any political subdivision thereof) or (ii) that are Other
Connection Taxes, (b) in the case of a Lender, U.S. federal withholding Taxes
imposed on amounts payable to or for the account of such Lender with respect to
an applicable interest in a Revolving Loan or commitment pursuant to a law in
effect on the date on which (i) such Lender acquires such interest in the
Revolving Loan or commitment (other than pursuant to an assignment request by a
Borrower under Section 1.14) or (ii) such Lender changes its Lending Office,
except in each case to the extent that, pursuant to Section 13.1(a)(ii) or
Section 13.1(c), amounts with respect to such Taxes were payable either to such
Lender’s assignor immediately before such Lender became a party hereto or to
such Lender immediately before it changed its Lending Office, (c) Taxes
attributable to such Recipient’s failure to comply with Section 13.1(e), (d) any
U.S. federal withholding Taxes imposed pursuant to FATCA, (e) any Canadian
withholding Taxes imposed on any amount paid or credited, or deemed as paid or
credited, by or on account of any obligation of the Canadian Borrower under this
Agreement: (i) to a Person with which the Canadian Borrower does not deal at
arm’s length (for the purposes of the Income Tax Act (Canada)) at the time of
making such payment (other than where the non-arm’s length relationship arises
solely from such Person having executed, delivered, become a party to, performed
its obligations under, received payments under, received or perfected a security
interest under, engaged in any other transaction pursuant to or enforced this
Agreement) or (ii) in respect of a debt or other obligation to pay an amount to
a Person with whom the payer is not dealing at arm’s length (for the purposes of
the Income Tax Act (Canada)) at the time of such payment (other than where the
non-arm’s length relationship arises solely from such Person having executed,
delivered, become a party to, performed its obligations under, received payments
under, received or perfected a security interest under, engaged in any other
transaction pursuant to or enforced this Agreement) and (f) any Canadian
withholding Taxes imposed on any amount paid or credited, or deemed as paid or
credited, to any Person by reason of such Person: (i) being a “specified
non-resident shareholder” (as defined in subsection 18(5) of the Income Tax Act
(Canada)) of the Canadian Borrower, or (ii) not dealing at arm’s length (for the
purposes of the Income Tax Act (Canada)) with a “specified shareholder” (as
defined in subsection 18(5) of the Income Tax Act (Canada)) of the Canadian
Borrower (other than where such Person is a “specified shareholder” or does not
deal at arm’s length with a “specified non-resident shareholder” as a result of
the Person having executed, delivered, become a party to, performed

 

40



--------------------------------------------------------------------------------

its obligations under, received payments under, received or perfected a security
interest under, engaged in any other transaction pursuant to or enforced this
Agreement).

“Existing Notes” means (i) the $500,000,000 1.75% senior notes due March 15,
2018, (ii) the $500,000,000 2.50% senior notes due March 15, 2020, (iii) the
$750,000,000 3.50% senior notes due October 15, 2021, (iv) the $400,000,000
3.00% senior notes due March 15, 2022, (v) the $1,000,000,000 3.50% senior notes
due March 15, 2025, (vi) the $650,000,000 4.25% senior notes due March 15, 2035
and (vii) the $600,000,000 4.38% senior notes due March 15, 2045, in each case
issued by the U.S. Borrower.

“Existing Term Loan Facility” means that certain $1,750,000,000 senior unsecured
term loan credit facility governed by that certain term loan credit agreement
dated as of March 2, 2015 (as amended, modified, amended and restated or
supplemented from time to time) by and among the U.S. Borrower, Bank of America,
N.A. as administrative agent, the guarantors from time to time party thereto and
the lenders from time to time party thereto.

“Extending Lender” is defined in Section 1.8(b).

“FATCA” means Sections 1471 through 1474 of the Code, as of the date of this
Agreement (or any amended or successor version that is substantively comparable
and not materially more onerous to comply with), any current or future
regulations or official interpretations thereof (including any Revenue Ruling,
Revenue Procedure, Notice or similar guidance issued by the IRS thereunder as a
precondition to relief or exemption from Taxes under such provisions) and any
agreements entered into pursuant to Section 1471(b) of the Code.

“FCPA” is defined in Section 6.17 hereof.

“Federal Funds Rate” is defined in the definition of U.S. Base Rate appearing in
Section 1.4(a) hereof.

“Foreign Lender” means a Lender that is not a U.S. Person.

“Fund” means any Person (other than a natural person) that is (or will be)
engaged in making, purchasing, holding or otherwise investing in commercial
loans and similar extensions of credit in the ordinary course of its business.

“GAAP” means generally accepted accounting principles set forth from time to
time in the opinions and pronouncements of the Accounting Principles Board and
the American Institute of Certified Public Accountants and statements and
pronouncements of the Financial Accounting Standards Board (or agencies with
similar functions of comparable stature and authority within the U.S. accounting
profession), which are applicable to the circumstances as of the date of
determination.

“Governmental Authority” means the government of the United States, Canada or
any other nation, or of any political subdivision thereof, whether state,
provincial or local, and any

 

41



--------------------------------------------------------------------------------

agency, authority, instrumentality, regulatory body, court, central bank or
other entity exercising executive, legislative, judicial, taxing, regulatory or
administrative powers or functions of or pertaining to government (including any
supra-national bodies such as the European Union or the European Central Bank).

“Guarantee” means to guarantee or otherwise be or become liable as endorser,
guarantor, surety or otherwise for any Debt of any other Person (including any
Borrower or Subsidiary) or otherwise agree to provide funds for payment of the
obligations of another in respect of Debt of such other Person, or to supply
funds to or invest in any Person for the purpose of assuring a creditor in
respect of Debt of such Person against loss.

“Guaranty” is defined in Section 4 hereof.

“Hazardous Material” means any substance, chemical, compound, product, solid,
gas, liquid, waste, byproduct, pollutant, contaminant or material which is
hazardous or toxic, and includes, without limitation, (a) asbestos,
polychlorinated biphenyls and petroleum (including crude oil or any fraction
thereof) and (b) any material classified or regulated as “hazardous” or “toxic”
or words of like import pursuant to an Environmental Law.

“Indebtedness for Borrowed Money” means for any Person (without duplication)
(a) all obligations of such Person for money borrowed (including by the issuance
of debt securities), (b) all obligations of such Person for the deferred
purchase price of property or services (other than trade accounts payable
arising in the ordinary course of business), (c) all obligations of others of
the types described in the foregoing clauses (a) and (b) or the following
clauses (d) and (e) secured by any Lien upon Property of or Guaranteed by such
Person, whether or not such Person has assumed such indebtedness, (d) all
Capitalized Lease Obligations of such Person, and (e) all obligations of such
Person constituting reimbursement obligations of such Person with respect to
drawn letters of credit and bankers’ acceptances issued for the account of such
Person.

“Indemnified Taxes” means (a) Taxes, other than Excluded Taxes, imposed on or
with respect to any payment made by or on account of any obligation of any Loan
Party under any Loan Document and (b) to the extent not otherwise described in
clause (a) above, Other Taxes.

“Indemnitee” is defined in Section 13.15(b).

“Information” is defined in Section 13.26.

“Interest Coverage Ratio” means, as of the last day of any fiscal quarter of the
U.S. Borrower, the ratio of EBITDA of the U.S. Borrower and its Subsidiaries as
of the last day of such fiscal quarter to Interest Expense payable in cash of
the U.S. Borrower and its Subsidiaries, in each case for the period of four
fiscal quarters then ended.

“Interest Expense” means, with reference to any period, the sum of all interest
charges of the U.S. Borrower and its Subsidiaries for such period determined on
a consolidated basis in accordance with GAAP.

 

42



--------------------------------------------------------------------------------

“Interest Payment Date” means (a) with respect to any LIBOR Loan, the last day
of each Interest Period with respect to such LIBOR Loan and on the Revolving
Credit Termination Date and, if the applicable Interest Period is longer than
three (3) months, on each day occurring every three (3) months after the
commencement of such Interest Period, (b) with respect to any U.S. Base Rate
Loan (other than Swing Loans), the last Business Day of every January, April,
July and October and on the Revolving Credit Termination Date, (c) with respect
to any CAD CDOR Loan, the last day of each Interest Period with respect to such
CAD CDOR Loan and on the Revolving Credit Termination Date and, if the Interest
Period is longer than three (3) months, on each day occurring every three
(3) months after the commencement of such Interest Period, and (d) as to any
Swing Loan bearing interest by reference to the U.S. Base Rate, the last day of
every calendar month and on the Revolving Credit Termination Date.

“Interest Period” means the period commencing on the date a Borrowing of LIBOR
Loans or CAD CDOR Loans is advanced, continued, or created by conversion and
ending 1, 2, 3, or 6 months thereafter, provided, however, that:

(i) no Interest Period shall extend beyond the Revolving Credit Termination
Date;

(ii) whenever the last day of any Interest Period would otherwise be a day that
is not a Business Day, the last day of such Interest Period shall be extended to
the next succeeding Business Day, provided that, if such extension would cause
the last day of an Interest Period for a Borrowing of LIBOR Loans to occur in
the following calendar month, the last day of such Interest Period shall be the
immediately preceding Business Day; and

(iii) for purposes of determining an Interest Period for a Borrowing of LIBOR
Loans, a month means a period starting on one day in a calendar month and ending
on the numerically corresponding day in the next calendar month; provided,
however, that if there is no numerically corresponding day in the month in which
such an Interest Period is to end or if such an Interest Period begins on the
last Business Day of a calendar month, then such Interest Period shall end on
the last Business Day of the calendar month in which such Interest Period is to
end.

“IRS” means the United States Internal Revenue Service.

“Jefferson Acquired Business” means Ainsworth Pet Nutrition Parent, LLC and
certain of its subsidiaries.

“Jefferson Acquisition” means the acquisition of the Jefferson Acquired Business
by the U.S. Borrower and certain merger subsidiaries pursuant to the Jefferson
Acquisition Agreement.

“Jefferson Acquisition Agreement” means the Stock Purchase Agreement and Plan of
Merger, dated as of April 4, 2018, governing the acquisition of the Jefferson
Acquired Business by NU Pet Company and certain merger subsidiaries, as may be
amended, supplemented or otherwise modified.

“Jefferson Acquisition Agreement Representations” means the representations made
by or with respect to the Jefferson Acquired Business and its affiliates in the
Jefferson Acquisition

 

43



--------------------------------------------------------------------------------

Agreement as are material to the interests of the Lenders, but only to the
extent that the U.S. Borrower (or a Subsidiary thereof) has the right to
terminate the U.S. Borrower’s (or such Subsidiary’s) obligations under the
Jefferson Acquisition Agreement, or to decline to consummate the Jefferson
Acquisition pursuant to the Jefferson Acquisition Agreement as a result of a
breach of such representations in the Jefferson Acquisition Agreement.

“Jefferson Acquisition Closing Date” means the date of the consummation of the
Jefferson Acquisition.

“Jefferson Acquisition Consideration” means the aggregate cash consideration set
forth in the Jefferson Acquisition Agreement.

“Jefferson Credit Event” means, on or prior to the Jefferson Termination Date,
the advancing of a Loan to the U.S. Borrower denominated in U.S. Dollars on the
Jefferson Acquisition Closing Date, subject to the terms and conditions herein,
in an aggregate principal amount not to exceed $400,000,000, the proceeds of
which are applied to consummate the Jefferson Transactions.

“Jefferson Material Adverse Effect” means a Material Adverse Effect (as defined
in the Jefferson Acquisition Agreement as in effect on April 4, 2018).

“Jefferson Specified Acquisition Representations” means collectively, the
representations and warranties of the U.S. Borrower set forth in Sections
6.1(a), 6.3(a), 6.3(b), 6.3(c)(iii), 6.3(c)(iv) (as if each reference therein to
“Material Indebtedness” included credit facilities having an aggregate committed
amount in excess of $150,000,000, but without giving effect to any Material
Adverse Effect qualifier), 6.4, 6.14, 6.17 (with respect to the use of proceeds
of the Loans) and 6.18.

“Jefferson Termination Date” means the earliest of (i) the “Outside Date” (as
defined in the Jefferson Acquisition Agreement as in effect on April 4, 2018),
(ii) the funding of Loans under this Agreement on the Jefferson Acquisition
Closing Date in connection with the Jefferson Transactions in accordance with
the Loan Documents, (iii) the consummation of the Jefferson Acquisition without
the borrowing of any Loans hereunder and (iv) the date that the Jefferson
Acquisition Agreement is terminated or expires or the U.S. Borrower notifies the
Administrative Agent in writing that it has abandoned its pursuit of the
Jefferson Acquisition.

“Jefferson Transactions” means, collectively, (i) the consummation of the
Jefferson Acquisition, (ii) the U.S. Borrower’s incurrence, replacement,
redemption, repayment, defeasance, discharge, constructive discharge or
refinancing of Debt of the Jefferson Acquired Business in connection therewith
and (iii) the payment of fees and expenses incurred in connection with the
foregoing.

“L/C Issuers” means Bank of America and each of the financial institutions
listed in Schedule 1 attached hereto under the heading “Letter of Credit
Sublimit”, each in its capacity as

 

44



--------------------------------------------------------------------------------

an issuer of Letters of Credit hereunder, and each such L/C Issuer’s successors
in such capacity as provided in Section 1.3(h), Section 11.8 and
Section 13.12(e) hereof (each an “L/C Issuer”).

“L/C Obligations” means the Original Dollar Amount of the aggregate undrawn face
amounts of all outstanding Letters of Credit and all unpaid Reimbursement
Obligations. For purposes of computing the amount available to be drawn under
any Letter of Credit, the amount of such Letter of Credit shall be determined in
accordance with Section 5.4. For all purposes of this Agreement, if on any date
of determination a Letter of Credit has expired by its terms but any amount may
still be drawn thereunder by reason of the operation of Rule 3.14 of the ISP,
such Letter of Credit shall be deemed to be “outstanding” in the amount so
remaining available to be drawn.

“L/C Sublimit” means the lesser of (x) U.S.$100,000,000 and (y) the aggregate
Revolving Credit Commitments, as may be reduced pursuant to the terms hereof.
The L/C Sublimit is part of, and not in addition to, the Revolving Credit
Commitments.

“Lead Arrangers” means Merrill Lynch, Pierce, Fenner & Smith Incorporated,
JPMorgan Chase Bank, N.A., BMO Capital Markets and PNC Bank, National
Association.

“Legal Requirement” means any treaty, convention, statute, law, regulation,
ordinance, license, permit, governmental approval, injunction, judgment, order,
consent decree or any directive, policy or guideline of any Governmental
Authority having the force of law or other requirement of any Governmental
Authority, whether federal, state, or local.

“Lenders” means and includes Bank of America and the other financial
institutions from time to time party to this Agreement, including each Person
listed in Schedule 1 attached hereto or that becomes a Lender pursuant to
Section 1.2, each Eligible Assignee that becomes a Lender pursuant to
Section 13.12 hereof and, unless the context otherwise requires, the Swing Line
Lender (each a “Lender”).

“Lending Office” is defined in Section 10.410.5 hereof.

“Letter of Credit” is defined in Section 1.3(a) hereof.

“Letter of Credit Report” means a certificate substantially in the form of
Exhibit F or any other form approved by the Administrative Agent.

“Letter of Credit Sublimit” means (i) with respect to Bank of America,
$25,000,000, (ii) with respect to JPMorgan Chase Bank, N.A., $25,000,000, (iii)
with respect to Bank of Montreal, $25,000,000, (iv) with respect to PNC Bank,
National Association, $25,000,000 and (v) with respect to any other Person that
becomes an L/C Issuer in accordance with Section 1.3(h), Section 11.8 or
Section 13.12(e), in each case, such amount as agreed to in writing by the
Borrowers and such Person at the time such Person becomes an L/C Issuer, as each
of the foregoing amounts may be decreased or increased from time to time with
the written consent of the Borrowers and the applicable L/C Issuer (and with
respect to any non-pro rata decrease of the Letter of Credit Sublimit, the
written consent of each L/C Issuer). Any successor L/C Issuer

 

45



--------------------------------------------------------------------------------

appointed pursuant to Section 1.3(h), Section 11.8 or Section 13.12(e) shall
assume the resigning L/C Issuer’s Letter of Credit Sublimit.

“LIBOR” is defined in Section 1.4(b) hereof.

“LIBOR Index Rate” is defined in Section 1.4(b) hereof.

“LIBOR Loan” means a Loan bearing interest at the rate specified in
Section 1.4(b) hereof.

“LIBOR Quoted Rate” is defined in Section 1.4(ba) hereof.

“LIBOR Screen Rate” is defined in Section 1.4(b) hereof.

“LIBOR Successor Rate” is defined in Section 10.3 hereof.

“LIBOR Successor Rate Conforming Changes” is defined in Section 1.4(b) hereof.

“Lien” means any mortgage, lien, security interest, pledge, hypothec, charge or
encumbrance of any kind in respect of any Property, including the interests of a
vendor or lessor under any conditional sale, Capital Lease or other title
retention arrangement and any trust that secures payment of an obligation.

“Loan” means any Revolving Loan or Swing Loan, whether outstanding as a U.S.
Base Rate Loan, LIBOR Loan or CAD CDOR Loan or otherwise, each of which is a
“type” of Loan hereunder with such amounts in the Original Dollar Amount
thereof.

“Loan Documents” means this Agreement (and any amendments, amendments and
restatements, modifications or supplements hereto), the Notes (if any), the
Applications, and each other instrument or document to be delivered by a Loan
Party hereunder or thereunder or otherwise in connection therewith.

“Loan Party” means each Borrower.

“Major Subsidiary” means any Subsidiary that has at such time total assets as
determined in accordance with GAAP (after intercompany eliminations) exceeding
U.S.$250,000,000.

“Material Acquisition” means any Acquisition the total consideration for which
is equal to or greater than U.S.$250,000,000.

“Material Adverse Effect” means a material adverse effect on (a) the financial
condition, results of operations, business or property of the U.S. Borrower and
its Subsidiaries taken as a whole or (b) the rights of or remedies available to
the Lenders or the Administrative Agent against any Borrower under the Loan
Documents, taken as a whole.

“Material Indebtedness” means any Indebtedness for Borrowed Money with an
individual principal balance in excess of U.S.$150,000,000.

 

46



--------------------------------------------------------------------------------

“Merger” means a merger, amalgamation, consolidation or arrangement.

“MLPFS” means Merrill Lynch, Pierce, Fenner & Smith Incorporated.

“Moody’s” means Moody’s Investors Service, Inc.

“Multiemployer Plan” means any “employee benefit plan” of the type described in
Section 400l(a)(3) of ERISA that is subject to Title IV of ERISA, to which any
Borrower or any ERISA Affiliate makes or is obligated to make contributions, or
during the preceding five plan years, has made or been obligated to make
contributions.

“Net Income” means, with reference to any period, the net income (or net loss)
of the U.S. Borrower and its Subsidiaries for such period computed on a
consolidated basis in accordance with GAAP; provided that there shall be
excluded from Net Income (a) the net income (or net loss) of any Person accrued
prior to the date it becomes a Subsidiary of, or has merged with or into or
consolidated with, the U.S. Borrower or another Subsidiary, and (b) the net
income (or net loss) of any Person (other than a Subsidiary) in which the U.S.
Borrower or any of its Subsidiaries has an equity interest, except to the extent
of the amount of dividends or other distributions actually paid to the U.S.
Borrower or any of its Subsidiaries during such period.

“Non-Defaulting Lender” means, at any time, each Lender that is not a Defaulting
Lender at such time.

“Non-Extending Lender” is defined in Section 1.8(b).

“Note” and “Notes” each is defined in Section 1.11(d) hereof.

“Obligations” means, with respect to any Borrower, all obligations of such
Borrower to pay principal and interest on the Loans, all Reimbursement
Obligations of such Borrower, all fees and charges payable by such Borrower
hereunder, and all other payment obligations of such Borrower arising under any
Loan Document or in respect of any Letter of Credit, in each case whether now
existing or hereafter arising, due or to become due, direct or indirect,
absolute or contingent, and howsoever evidenced, held or acquired.

“OFAC” means the United States Department of the Treasury’s Office of Foreign
Assets Control.

“OFAC Event” is defined in Section 8.14(c) hereof.

“OFAC Sanctions Programs” means all laws, regulations, and Executive Orders
administered by OFAC, including without limitation, the Bank Secrecy Act,
anti-money laundering laws (including, without limitation, the USA Patriot Act),
and all economic and trade sanction programs administered by OFAC, any and all
similar United States federal laws, regulations or Executive Orders, and any
similar laws, regulators or orders adopted by any State within the United
States.

 

47



--------------------------------------------------------------------------------

“OFAC SDN List” means the list of the Specially Designated Nationals and Blocked
Persons maintained by OFAC.

“Original Dollar Amount” means the U.S. Dollar Equivalent of any Loan, Letter of
Credit or Obligation.

“Other Connection Taxes” means, with respect to any Recipient, Taxes imposed as
a result of such Recipient engaging or having engaged in a trade or business in
the jurisdiction imposing such Tax or any other present or former connection
between such Recipient and such jurisdiction; provided, that no such Recipient
shall be deemed to be engaged in a trade or business in, or to have any other
connection with, any jurisdiction solely as a result of such Recipient having
executed, delivered, become a party to, performed its obligations under,
received payments under, received or perfected a security interest under,
engaged in any other transaction pursuant to or enforced any Loan Document, or
sold or assigned an interest in any Loan or Loan Document pursuant to an
assignment request by any Borrower under Section 1.14.

“Other Taxes” means all present or future stamp, court or documentary,
intangible, recording, filing or similar Taxes that arise from any payment made
under, from the execution, delivery, performance, enforcement or registration
of, from the receipt or perfection of a security interest under, or otherwise
with respect to, any Loan Document, except any such Taxes that are Other
Connection Taxes imposed with respect to an assignment (other than an assignment
made pursuant to Section 1.14 or Section 13.12). Other Taxes shall not include
any Taxes imposed on, or measured by reference to, gross income, net income or
gain.

“Overnight Rate” means, for any day, (a) with respect to any amount denominated
in U.S. Dollars, the greater of (i) the Federal Funds Rate and (ii) an overnight
rate determined by the Administrative Agent, an L/C Issuer, or the Swing Line
Lender, as the case may be, in accordance with banking industry rules on
interbank compensation, and (b) with respect to any amount denominated in
Canadian Dollars or Euros, as applicable, the rate of interest per annum at
which overnight deposits in Canadian Dollars or Euros, as applicable, in an
amount approximately equal to the amount with respect to which such rate is
being determined, would be offered for such day by a branch or Affiliate of Bank
of America in the applicable offshore interbank market for such currency to
major banks in such interbank market.

“Participating Interest” is defined in Section 1.3(e) hereof.

“Participating Lender” is defined in Section 1.3(e) hereof.

“Participating Member State” means any member state of the European Union that
has the Euro as its lawful currency in accordance with legislation of the
European Union relating to Economic and Monetary Union.

“PBGC” means the Pension Benefit Guaranty Corporation or any Person succeeding
to any or all of its functions under ERISA.

 

48



--------------------------------------------------------------------------------

“Pension Plan” means any “employee pension benefit plan” (as such term is
defined in Section 3(2) of ERISA), other than a Multiemployer Plan, (1) that is
subject to Title IV of ERISA and is sponsored or maintained by any Borrower or
any ERISA Affiliate or (2) with respect to which any Borrower or any ERISA
Affiliate contributes or has an obligation to contribute, or has made
contributions at any time during the immediately preceding five plan years.

“Person” means an individual, partnership, corporation, limited liability
company, association, trust, unincorporated organization or any other entity or
organization, including a government or agency or political subdivision thereof.

“Platform” is defined in Section 8.5.

“Preferred Stock” means any class of capital stock of the U.S. Borrower that is
preferred over any other class of capital stock of the U.S. Borrower as to the
payment of dividends or the payment of any amount upon liquidation or
dissolution of the U.S. Borrower.

“Principal Payment Default” is defined in Section 1.10 hereof.

“Priority Debt” means all Debt of Subsidiaries other than (a) any such
indebtedness held by a Borrower or another Subsidiary or (b) any Obligations of
the Canadian Borrower under the Loan Documents.

“Property” means, as to any Person, all types of real, personal, tangible,
intangible or mixed property owned by such Person whether or not included in the
most recent balance sheet of such Person and its Subsidiaries under GAAP.

“PTE” means a prohibited transaction class exemption issued by the U.S.
Department of Labor, as any such exemption may be amended from time to time.

“Recipient” means the Administrative Agent, any Lender, any L/C Issuer or any
other recipient of any payment to be made by or on account of any obligation of
any Loan Party hereunder.

“Refinancing” means the repayment of all amounts outstanding and the termination
in full of all commitments under that certain Third Amended and Restated Credit
Agreement dated as of September 6, 2013, by and among the U.S. Borrower, the
Canadian Borrower and the other parties thereto.

“Reimbursement Obligation” is defined in Section 1.3(c) hereof.

“Related Person” of an Indemnitee means (a) any controlling person, controlled
affiliate or subsidiary of such Indemnitee, (b) the respective directors,
officers or employees of such Indemnitee or any of its subsidiaries, controlled
affiliates or controlling persons and (c) the respective agents and advisors of
such Indemnitee or any of its subsidiaries, controlled affiliates or controlling
persons.

 

49



--------------------------------------------------------------------------------

“Release” means any spilling, leaking, pumping, pouring, emitting, emptying,
discharging, injecting, escaping, leaching, migration, dumping, or disposing
into the indoor or outdoor environment, including, without limitation, the
abandonment or discarding of barrels, drums, containers, tanks or other
receptacles containing or previously containing any Hazardous Material.

“Reportable Event” means any of the events set forth in Section 4043(c) of
ERISA, other than events for which the 30-day notice period has been waived.

“Required Lenders” means, as of the date of determination thereof, Lenders whose
outstanding Loans and interests in Letters of Credit and Unused Revolving Credit
Commitments constitute more than 50% of the sum of the total outstanding Loans,
interests in Letters of Credit, and Unused Revolving Credit Commitments of the
Lenders.

“Revaluation Date” means, with respect to any (a) Letter of Credit denominated
in Canadian Dollars, (i) the date of issuance thereof, (ii) the date of each
amendment thereto having the effect of increasing the amount thereof, (iii) the
last day of each calendar month, and (iv) each additional date as the
Administrative Agent, the L/C Issuers or the Required Lenders shall specify,
(b) [reserved], (c) CAD CDOR Loan, (i) each date of a Borrowing of a CAD CDOR
Loan, (ii) each date of a continuation of a CAD CDOR Loan and (iii) each
additional date as the Administrative Agent or the Required Lenders shall
specify and (d) LIBOR Loan denominated in Euros, (i) each date of a Borrowing of
a LIBOR Loan denominated in Euros, (ii) each date of a continuation of a LIBOR
Loan denominated in Euros and (iii) each additional date as the Administrative
Agent or the Required Lenders shall specify.

“Revolver Percentage” means, for each Lender, the percentage of the aggregate
Revolving Credit Commitments represented by such Lender’s Revolving Credit
Commitment or, if the Revolving Credit Commitments have been terminated in
whole, the Revolver Percentage most recently in effect prior to such termination
(giving effect to any subsequent assignments).

“Revolving Credit” means the credit facility for making Revolving Loans and
Swing Loans and issuing Letters of Credit described in Section 1.1, 1.3 and 1.7
hereof.

“Revolving Credit Commitment” means, as to any Lender, the obligation of such
Lender to make Revolving Loans and to participate in Swing Loans and Letters of
Credit issued for the account of the Borrowers hereunder in an aggregate
principal or face amount at any one time outstanding not to exceed the amount
set forth opposite such Lender’s name on Schedule 1 attached hereto and made a
part hereof, as the same may be reduced or modified at any time or from time to
time pursuant to the terms hereof. The Borrowers and the Lenders acknowledge and
agree that the Revolving Credit Commitments of the Lenders aggregate
U.S.$1,750,000,000 on the date hereof.

“Revolving Credit Termination Date” means (i) September 1, 2022, or such later
date to which the Revolving Credit Commitments are extended in accordance with
Section 1.8(b) hereof or (ii) such earlier date on which the Revolving Credit
Commitments are terminated in whole pursuant to Section 1.13, 9.2 or 9.3 hereof.

 

50



--------------------------------------------------------------------------------

“Revolving Loan” is defined in Section 1.1 hereof and, as so defined, includes a
U.S. Base Rate Loan, a LIBOR Loan or a CAD CDOR Loan, each of which is a “type”
of Revolving Loan hereunder.

“Revolving Note” is defined in Section 1.11 hereof.

“S&P” means Standard & Poor’s Ratings Services Group, a division of The
McGraw-Hill Companies, Inc.

“Sanctions” is defined in Section 6.17 hereof.

“Scheduled Unavailability Date” is defined in Section 10.3 hereof.

“SEC” means the U.S. Securities and Exchange Commission.

“Settlement Date” means the first date after the Closing Date on which an Event
of Default described in Section 9.1(j) or 9.1(k) exists with respect to any
Borrower or on which the Obligations become due and payable pursuant to
Section 9.2 hereof.

“Spot Rate” for a currency means the rate determined by the Administrative Agent
or the applicable L/C Issuer, as applicable, acting reasonably, to be the rate
quoted by the Person acting in such capacity as the spot rate for the purchase
by such Person of such currency with another currency through its principal
foreign exchange trading office at approximately 11:00 a.m. (New York City time)
on the date two Business Days prior to the date as of which the foreign exchange
computation is made; provided that the Administrative Agent or such L/C Issuer
may obtain such spot rate from another financial institution designated by the
Administrative Agent or such L/C Issuer, acting reasonably, if the Person acting
in such capacity does not have as of the date of determination a spot buying
rate for any such currency; and provided, further, that such L/C Issuer may use
such spot rate quoted on the date as of which the foreign exchange computation
is made in the case of any Letter of Credit denominated in Canadian Dollars.

“Subsidiary” means, as to any particular parent corporation or organization, any
other corporation or organization more than 50% of the outstanding Voting Stock
of which is at the time directly or indirectly owned by such parent corporation
or organization or by any one or more other entities which are themselves
Subsidiaries (within the meaning of this definition) of such parent corporation
or organization. Unless otherwise expressly noted herein, the term “Subsidiary”
means a Subsidiary of the U.S. Borrower or of any of its direct or indirect
Subsidiaries.

“Swing Line” means the credit facility for making one or more Swing Loans
described in Section 1.7 hereof.

“Swing Line Lender” means Bank of America, acting in its capacity as the Lender
of Swing Loans hereunder, or any successor Lender acting in such capacity
appointed pursuant to Section 13.12 hereof.

 

51



--------------------------------------------------------------------------------

“Swing Line Sublimit” means the lesser of (x) $50,000,000 and (y) the aggregate
Revolving Credit Commitments, as may be reduced pursuant to the terms hereof.
The Swing Line Sublimit is part of, and not in addition to, the Revolving Credit
Commitments.

“Swing Loan” and “Swing Loans” each is defined in Section 1.7 hereof.

“Swing Note” is defined in Section 1.11 hereof.

“TARGET2” means the Trans-European Automated Real-time Gross Settlement Express
Transfer payment system which utilizes a single shared platform and which was
launched on November 19, 2007.

“Taxes” means all present or future taxes, levies, imposts, duties, deductions,
withholdings (including backup withholding), assessments, fees or other charges
imposed by any Governmental Authority, including any interest, additions to tax
or penalties applicable thereto.

“Total Funded Debt” means, at any time the same is to be determined, the sum
(but without duplication), after eliminating all offsetting debits and credits
between the U.S. Borrower and its Subsidiaries and all other items required to
be eliminated in the preparation of consolidated financial statements of the
U.S. Borrower and its Subsidiaries in accordance with GAAP, of (a) all
Indebtedness for Borrowed Money of the U.S. Borrower and its Subsidiaries at
such time, and (b) all Indebtedness for Borrowed Money of any other Person which
is Guaranteed by the U.S. Borrower or any of its Subsidiaries.

“Total Leverage Ratio” means, as of the last day of any fiscal quarter of the
U.S. Borrower, the ratio of Total Funded Debt of the U.S. Borrower and its
Subsidiaries as of the last day of such fiscal quarter to EBITDA of the U.S.
Borrower and its Subsidiaries for the period of four fiscal quarters then ended,
determined on a consolidated basis in accordance with GAAP.

“Unused Revolving Credit Commitments” means, at any time, the difference between
the Revolving Credit Commitments then in effect and the aggregate outstanding
principal amount of Loans and L/C Obligations.

“USA Patriot Act” means the Uniting and Strengthening America by Providing
Appropriate Tools Required to Intercept and Obstruct Terrorism Act of 2001, Pub.
L. 107-56.

“U.S. Base Rate” in defined in Section 1.4(a) hereof.

“U.S. Base Rate Loan” means a Loan bearing interest at a rate specified in
Section 1.4(a) hereof.

“U.S. Borrower” is defined in the introductory paragraph of this Agreement.

“U.S. Dollar Equivalent” means (a) the amount of any Obligation or Letter of
Credit denominated in U.S. Dollars, (b)(x) in relation to any Obligation
denominated in Canadian Dollars or Euros or (y) in relation to any Letter of
Credit denominated in Canadian Dollars, (i) the amount of U.S. Dollars which
would be realized by converting Canadian Dollars or Euros,

 

52



--------------------------------------------------------------------------------

as the case may be, into U.S. Dollars at the Spot Rate (determined in respect of
the most recent Revaluation Date).

“U.S. Dollars”, “U.S.$” and “$” each means the lawful currency of the United
States of America.

“U.S. Person” means any Person that is a “United States person” as defined in
Section 7701(a)(30) of the Code.

“Voting Stock” of any Person means capital stock or other equity interests of
any class or classes (however designated) having ordinary power for the election
of directors or other similar position on a governing body of such Person, other
than stock or other equity interests having such power only by reason of the
happening of a contingency.

“Wholly-Owned Subsidiary” means a Subsidiary of which all of the issued and
outstanding shares of capital stock (other than directors’ qualifying shares as
required by law) or other equity interests are owned by the U.S. Borrower and/or
one or more Wholly-Owned Subsidiaries of the U.S. Borrower within the meaning of
this definition.

“Write-Down and Conversion Powers” means, with respect to any EEA Resolution
Authority, the write-down and conversion powers of such EEA Resolution Authority
from time to time under the Bail-In Legislation for the applicable EEA Member
Country, which write-down and conversion powers are described in the EU Bail-In
Legislation Schedule.

Section 5.2. Interpretation. The foregoing definitions are equally applicable to
both the singular and plural forms of the terms defined. The words “hereof”,
“herein”, and “hereunder” and words of like import when used in this Agreement
shall refer to this Agreement as a whole and not to any particular provision of
this Agreement. All references to time of day herein are references to New York
City time unless otherwise specifically provided. Where the character or amount
of any asset or liability or item of income or expense is required to be
determined or any consolidation or other accounting computation is required to
be made for the purposes of this Agreement, it shall be done in accordance with
GAAP except where such principles are inconsistent with the specific provisions
of this Agreement. References to “knowledge” of a Loan Party or other Person
means the actual knowledge of officers of such Person with responsibility for
the relevant subject matter. Unless the context requires otherwise, any
definition of or reference to any agreement (including this Agreement and the
other Loan Documents), instrument or other document herein shall be construed as
referring to such agreement, instrument or other document as from time to time
amended, amended and restated, supplemented or otherwise modified (subject to
any restrictions on such amendments, supplements or modifications set forth
herein).

Section 5.3. Change in Accounting Principles. If, after the date of this
Agreement, there shall occur any change in GAAP from those used in the
preparation of the financial statements referred to in Section 6.5 hereof and
such change shall result in a change in the method of calculation of any
financial covenant, standard or term found in this Agreement, either the
Borrowers or the Required Lenders may by notice to the Lenders and the
Borrowers,

 

53



--------------------------------------------------------------------------------

respectively, require that the Lenders and the Borrowers negotiate in good faith
to amend such covenants, standards, and terms so as equitably to reflect such
change in GAAP, with the desired result being that the criteria for evaluating
the financial condition of the Borrowers and their Subsidiaries shall be the
same as if such change in GAAP had not been made. No delay by the Borrowers or
the Required Lenders in requiring such negotiation shall limit their right to so
require such a negotiation at any time after such a change in GAAP. Until any
such covenant, standard, or term is amended in accordance with this Section 5.3,
financial covenants shall be computed and determined in accordance with GAAP in
effect prior to such change in GAAP. Without limiting the generality of the
foregoing, the Borrowers shall neither be deemed to be in compliance with any
financial covenant hereunder nor out of compliance with any financial covenant
hereunder if such state of compliance or noncompliance, as the case may be,
would not exist but for the occurrence of a change in GAAP after the date
hereof.

Section 5.4. Letter of Credit Amounts. Unless otherwise specified herein, the
amount of a Letter of Credit at any time shall be deemed to be the U.S. Dollar
Equivalent of the stated amount of such Letter of Credit in effect at such time;
provided, however, that with respect to any Letter of Credit that, by its terms
or the terms of any Application, and any other document, agreement or instrument
entered into by an L/C Issuer and a Borrower or in favor of the L/C Issuer and
relating to such Letter of Credit, provides for one or more automatic increases
in the stated amount thereof, the amount of such Letter of Credit shall be
deemed to be the U.S. Dollar Equivalent of the maximum stated amount of such
Letter of Credit after giving effect to all such increases, whether or not such
maximum stated amount is in effect at such time.

SECTION 6. REPRESENTATIONS AND WARRANTIES.

Each Borrower represents and warrants to the Administrative Agent, the Lenders
and the L/C Issuers as follows (with respect to the representations and
warranties in Sections 6.6 and 6.11, on the Closing Date and on any Extension
Effective Date only):

Section 6.1. Organization and Qualification. Each Borrower is (a) duly
organized, validly existing, and in good standing under the laws of its
jurisdiction of organization, (b) has the corporate or other organizational
power to own its Property and conduct its business as now conducted, and (c) is
duly licensed or qualified and in good standing in each jurisdiction in which
the nature of the business conducted by it or the nature of the Property owned
or leased by it requires such licensing or qualifying, except where the failure
to do so would not reasonably be expected to have a Material Adverse Effect.

Section 6.2. [Reserved].

Section 6.3. Authority and Validity of Obligations. (a) Each Borrower has the
corporate and other organizational authority to enter into this Agreement and
the other Loan Documents executed by it, to make the Borrowings herein provided
for, and to perform all of its obligations hereunder and under the other Loan
Documents executed by it.

 

54



--------------------------------------------------------------------------------

(b) The Loan Documents delivered by each Loan Party have been duly authorized,
executed, and delivered by such Loan Party and constitute valid and binding
obligations of such Loan Party enforceable against it in accordance with their
terms, except as may be limited by bankruptcy, insolvency, fraudulent conveyance
or similar laws affecting creditors’ rights generally and general principles of
equity (regardless of whether the application of such principles is considered
in a proceeding in equity or at law).

(c) This Agreement and the other Loan Documents do not, nor does the performance
or observance by any Loan Party of any of the matters and things herein or
therein provided for, (i) contravene or constitute a default under any provision
of law, except to the extent such contravention or default would not reasonably
be expected to have a Material Adverse Effect, (ii) contravene any judgment,
injunction, order or decree binding upon any Loan Party, except to the extent
such contravention would not reasonably be expected to have a Material Adverse
Effect, (iii) contravene any provision of the organizational documents (e.g.,
charter, certificate or articles of incorporation, bylaws, certificate or
articles of association, operating agreement, partnership agreement, or other
similar organizational documents) of any Loan Party or (iv) contravene or
constitute a default under any indenture or other agreement for Material
Indebtedness of any Loan Party, except in each case of this clause (iv) to the
extent such contravention or default would not reasonably be expected to have a
Material Adverse Effect .

Section 6.4. Use of Proceeds; Margin Stock. The Borrowers shall use the proceeds
of the Revolving Credit to refinance existing indebtedness, for their general
corporate and working capital purposes (including Acquisitions), to finance the
consummation of the Jefferson Transactions (solely with respect to a Jefferson
Credit Event) and to fund certain fees and expenses relating to the Agreement
and the transactions contemplated hereby (other than the Jefferson
Transactions). No part of the proceeds of any Loan or any other extension of
credit made hereunder will be used for any purpose that would result in a
violation of Regulation U of the Board of Governors of the Federal Reserve
System of the United States (or any successor), as in effect from time to time.

Section 6.5. Financial Reports. The consolidated balance sheet of the U.S.
Borrower and its Subsidiaries as at and for the fiscal year ended April 30,
2017, and the related consolidated statements of comprehensive income (loss),
shareholders’ equity and cash flows of the U.S. Borrower and its Subsidiaries
for the fiscal year then ended, and accompanying notes thereto, which financial
statements are accompanied by the audit report of Ernst & Young LLP, independent
public accountants heretofore furnished to the Administrative Agent, the L/C
Issuers and the Lenders fairly present in all material respects the consolidated
financial condition of the U.S. Borrower and its Subsidiaries as at said date
and the consolidated results of their operations and cash flows for the periods
then ended in conformity with GAAP applied on a consistent basis.

Section 6.6. No Material Adverse Change. Except to the extent disclosed by the
U.S. Borrower in its annual report on Form 10-K most recently filed with the SEC
(which, for purposes of this representation to be made on the Closing Date, is
the Form 10-K filedfor the fiscal year ended April 30, 2017), since April 30,
2017, there has been no material adverse

 

55



--------------------------------------------------------------------------------

change in the business, financial condition, operations, assets or Properties of
the U.S. Borrower and its Subsidiaries taken as a whole.

Section 6.7. Full Disclosure. The written information (other than information of
a general economic or industry nature) furnished to the Administrative Agent,
the L/C Issuers and the Lenders in connection with the negotiation of this
Agreement and the other Loan Documents and the commitments by the Lenders to
provide all or part of the financing contemplated hereby (as modified or
supplemented by other information so furnished or publicly available in periodic
and other reports, proxy statements and other materials filed by the U.S.
Borrower or any Subsidiary with the SEC), taken as a whole, do not contain any
material misstatement of fact or omit to state any material fact necessary to
make the material statements therein, in the light of the circumstances under
which they were made, not materially misleading; provided that, with respect to
projected financial information, and other forward-looking statements furnished
to the Administrative Agent, the L/C Issuers and the Lenders in connection with
the negotiation of this Agreement and the other Loan Documents and the
commitments by the Lenders to provide all or part of the financing contemplated
hereby, each Borrower represents and warrants only that such information was
prepared in good faith based upon assumptions believed to be reasonable at the
time prepared. For the avoidance of doubt, with respect to any information
relating to the Jefferson Acquired Business delivered on or prior to the
consummation of the Jefferson Transactions, such representation is made solely
to the best of the Borrower’s knowledge.

Section 6.8. [Reserved].

Section 6.9. Governmental Authority and Licensing. Each Borrower and its
Subsidiaries have received all licenses, permits, and approvals of all federal,
state, provincial, and local governmental authorities, if any, necessary to
conduct their businesses, in each case where the failure to obtain or maintain
the same would reasonably be expected to have a Material Adverse Effect.

Section 6.10. Good Title. Each Borrower and its Subsidiaries have good and
defensible title (or valid leasehold interests) to their assets as reflected on
the most recent audited consolidated balance sheet of such Borrower and its
Subsidiaries furnished to the Administrative Agent, the L/C Issuers and the
Lenders (except for sales of assets in the ordinary course of business), subject
to no Liens other than such thereof as are permitted by Section 8.8 hereof, in
each case, except as would not reasonably be expected to result in a Material
Adverse Effect.

Section 6.11. Litigation and Other Controversies. Except to the extent disclosed
by the U.S. Borrower in its annual report on Form 10-K most recently filed with
the SEC (which, for purposes of this representation to be made on the Closing
Date, is the Form 10-K filedfor the fiscal year ended April 30, 2017), there is
no litigation or governmental or arbitration proceeding pending or threatened in
writing, against any Borrower or any Subsidiary or any of their Property, which
is reasonably likely to be adversely determined, and if adversely determined,
individually or in the aggregate, would reasonably be expected to have a
Material Adverse Effect.

 

56



--------------------------------------------------------------------------------

Section 6.12. Taxes. All income and other material Tax returns required to be
filed by each Borrower or any Subsidiary in any jurisdiction have been filed,
and all Taxes due and payable by each Borrower or any Subsidiary with respect to
such Tax returns have been paid, except such Taxes, if any, (a) as are being
contested in good faith by appropriate proceedings and as to which adequate
reserves established in accordance with GAAP have been provided or (b) which
failure to pay would not reasonably be expected to result in a Material Adverse
Effect. No Borrower knows of any proposed material additional Tax assessment
against it or any of its Subsidiaries, for which adequate provisions in
accordance with GAAP have not been made on their accounts, that would reasonably
be expected to result in a Material Adverse Effect.

Section 6.13. Approvals. No authorization, consent, license or exemption from,
or filing or registration with, any court or governmental department, agency or
instrumentality, nor any approval or consent of any other Person, is or will be
necessary to the valid execution, delivery or performance by any Borrower of any
Loan Document, except those that have been obtained and remain in full force and
effect or which are not required to be made or obtained as of each time this
representation is made or deemed made.

Section 6.14. Investment Company. Neither Borrower is an “investment company” or
a company “controlled” by an “investment company” within the meaning of the
Investment Company Act of 1940, as amended.

Section 6.15. [Reserved].

Section 6.16. Compliance with Laws. Each Borrower and each of its Subsidiaries
is in compliance with all material laws and all material rules and regulations
of Governmental Authorities having the force of law, in each case, applicable to
it and its Property, except as would not reasonably be expected to have a
Material Adverse Effect.

Section 6.17. OFAC. (a) Each Borrower is in compliance with the requirements of
all United States and Canadian economic sanctions laws (including without
limitation the OFAC Sanctions Program) (collectively, “Sanctions”) applicable to
such Borrower, (b) each Subsidiary of each Borrower is in compliance with the
requirements of all Sanctions applicable to such Subsidiary, (c) each Borrower
has provided to the Administrative Agent, the L/C Issuers and the Lenders all
information requested in writing by the Administrative Agent regarding such
Borrower and its Affiliates and Subsidiaries that it is necessary for the
Administrative Agent, the L/C Issuers and the Lenders to collect to comply with
applicable Sanctions; subject however, in the case of Affiliates, to the
Borrower’s ability to provide information applicable to them, and (d) no
Borrower nor any of its Subsidiaries, nor to each Borrower’s knowledge, any of
its respective directors, officers or controlled Affiliates, is, as of the date
hereof, named on the current OFAC SDN List or is otherwise the target of any
Sanctions.

Section 6.18. FCPA; USA Patriot Act. No Letter of Credit and no part of the
proceeds of the Loans will be used, directly or indirectly, for any payments to
any governmental official or employee, political party, official of a political
party, candidate for political office, or anyone else acting in an official
capacity in order to obtain, retain or direct business or obtain any

 

57



--------------------------------------------------------------------------------

improper advantage, in violation of the Foreign Corrupt Practices Act of 1977,
as amended, and the rules and regulations thereunder (the “FCPA”). As of the
date hereof, each Borrower and its Subsidiaries are in compliance in all
material respects with the USA Patriot Act and the Proceeds of Crime (Money
Laundering) and Terrorist Financing Act (Canada), to the extent applicable to
them.

SECTION 7. CONDITIONS PRECEDENT.

Section 7.1. All Credit Events. At the time of each Credit Event hereunder:

(a) other than in the case of a Borrowing constituting a Jefferson Credit Event,
each of the representations and warranties set forth herein and in the other
Loan Documents (except in the case of any Credit Event occurring after the
Closing Date, those contained in Sections 6.6 and 6.11) shall be true and
correct in all material respects as of said time, except to the extent the same
expressly relate to an earlier date, in which case the same shall be true and
correct as of such earlier date; provided that any representation and warranty
that is qualified as to “materiality”, “Material Adverse Effect” or similar
language shall be true and correct in all respects;

(b) other than in the case of a Borrowing constituting a Jefferson Credit Event,
no Default or Event of Default shall have occurred and be continuing or would
occur as a result of such Credit Event; and

(c) (i) in the case of a Borrowing constituting a Credit Event, the
Administrative Agent shall have received the notice required by Section 1.6 or
Section 1.7 hereof, (ii) in the case of the issuance of any Letter of Credit,
the applicable L/C Issuer shall have received a duly completed Application for
such Letter of Credit together with any fees called for by Section 2.1 hereof,
and (iii) in the case of an extension or increase in the amount of a Letter of
Credit, the applicable L/C Issuer shall have received a written request therefor
in a form acceptable to such L/C Issuer together with fees called for by
Section 2.1 hereof.; and

(d) in the case of a Borrowing constituting a Jefferson Credit Event:

(i) (1) Except as set forth on Schedule 2.6 to the Jefferson Acquisition
Agreement as in effect on April 4, 2018, since December 31, 2017 and prior to
April 4, 2018, no Jefferson Material Adverse Effect shall have occurred and
(2) since April 4, 2018, there shall not have been any Jefferson Material
Adverse Effect;

(ii) the Jefferson Acquisition shall be consummated substantially concurrently
with the Jefferson Credit Event on the Jefferson Acquisition Closing Date in
accordance with the Jefferson Acquisition Agreement, and the Jefferson
Acquisition Agreement (as in effect on April 4, 2018) has not been amended or
modified by the U.S. Borrower, and no condition shall have been waived or
consent granted by the U.S. Borrower, in any respect that is materially adverse
to the Lenders or to Bank of America without Bank of America’s prior written
consent (it being understood and agreed that (i) any decrease in

 

58



--------------------------------------------------------------------------------

the Jefferson Acquisition Consideration that is accompanied by a
dollar-for-dollar reduction in commitments in respect of the Bridge Facility and
(ii) any increase in the Jefferson Acquisition Consideration, together with any
other increases since April 4, 2018, which does not exceed 5% of the purchase
price, in each case shall be deemed not to be materially adverse to the
Lenders);

(iii) each of the Jefferson Acquisition Agreement Representations and the
Jefferson Specified Acquisition Representations shall be true and correct in all
material respects as of the Jefferson Acquisition Closing Date, except to the
extent the same expressly relate to an earlier date, in which case such
representations and warranties shall be true and correct in all material
respects as of such earlier date, provided that any representation and warranty
that is qualified as to “materiality” or “Material Adverse Effect” shall be true
and correct in all respects (after giving effect to any qualification therein);

(iv) the Administrative Agent shall have received a certificate from an
Authorized Representative of the U.S. Borrower, certifying as to clauses (d)(i),
(d)(ii), (d)(iii) and (d)(ix) of this Section 7.1;

(v) the Administrative Agent shall have received for each of the U.S. Borrower
and the Jefferson Acquired Business (a) U.S. GAAP audited consolidated balance
sheets and related statements of comprehensive income (loss), stockholders’
equity and cash flows for the three most recently completed fiscal years ended
at least 60 days prior to the Jefferson Acquisition Closing Date and
(b) U.S. GAAP unaudited consolidated balance sheets and related unaudited
statements of comprehensive income (loss) and cash flows for each subsequent
interim fiscal quarter ended at least 45 days before the Jefferson Acquisition
Closing Date, which financial statements shall, in the case of the U.S.
Borrower, meet the requirements in all material respects of Regulation S-X under
the Securities Act of 1933, as amended (the “Securities Act”) for a registered
public offering of debt Securities of the U.S. Borrower on Form S-1 (except such
provisions for which compliance is not customary for private placements of debt
securities pursuant to Rule 144A under the Securities Act). The U.S. Borrower’s
filing of any required audited financial statements with respect to the U.S.
Borrower on Form 10-K or required unaudited financial statements with respect to
the U.S. Borrower on Form 10-Q, in each case, will satisfy the requirements with
respect to the U.S. Borrower under clauses (a) or (b), as applicable, of this
paragraph;

(vi) the Administrative Agent shall have received a solvency certificate from
the chief financial officer of the U.S. Borrower in the form attached as Exhibit
B to Amendment No. 1;

(vii) [Reserved];

(viii) all third-party indebtedness for borrowed money of the Jefferson Acquired
Business and its acquired subsidiaries will be repaid, redeemed or satisfied and

 

59



--------------------------------------------------------------------------------

discharged and the commitments thereunder terminated and all related guaranties
and security interests will be terminated and released (and the Administrative
Agent will be provided evidence of the same) under the following agreements:
(i) Credit Agreement, dated August 12, 2016, by and among (a) Ainsworth Pet
Nutrition Holdings, LLC, (b) Ainsworth Pet Nutrition, LLC, (c) each of DPC Pet
Specialties LLC and Hampshire Pet Products, and the other guarantors made party
thereto from time to time, (d) Citizens Bank of Pennsylvania and (e) each lender
made party thereto from time to time, as amended and supplemented by that
certain Joinder and Amendment No. 1 to Credit Agreement, dated June 15, 2017 and
(ii) Credit Agreement, dated April 3, 2017, by and among CP APN, Inc.,
Healthcare of Ontario Pension Plan Trust Fund and the other parties thereto; and
the related Promissory Note, dated April 3, 2017, issued by CP APN, Inc. in
favor of Healthcare of Ontario Pension Plan Trust Fund under the HOOPP Credit
Agreement in the principal amount of $76,500,000;

(ix) no Event of Default described in subsections, (a), (j) or (k) of
Section 9.1 shall have occurred and be continuing or would occur as a result of
such Jefferson Credit Event;

(x) the aggregate principal amount of such Borrowing made pursuant to the
Jefferson Credit Event shall be denominated in U.S. Dollars and shall not exceed
$400,000,000 (made ratably by each Lender in proportion to its respective
Revolver Percentage); and

(xi) such Jefferson Credit Event shall occur on or prior to the Jefferson
Termination Date.

Each request for a Borrowing constituting a Credit Event hereunder and each
request for the issuance of, increase in the amount of, or extension of the
expiration date of, a Letter of Credit shall be deemed to be a representation
and warranty by the Borrower making such request on the date on such Credit
Event as to the facts specified in subsections (a) through (c), both inclusive,
of this Section; provided, however, that the Lenders may continue to make
advances under the Revolving Credit, in the sole discretion of the Lenders with
Revolving Credit Commitments, notwithstanding the failure of any Borrower to
satisfy one or more of the conditions set forth above and any such advances so
made shall not be deemed a waiver of any Default or Event of Default or other
condition set forth above that may then exist.

For the avoidance of doubt, (a) following the Jefferson Termination Date,
Section 7.1(d) and the initial clause of each of Section 7.1(a) and (b) with
respect to a Jefferson Credit Event, in each case, shall be of no further force
or effect and (b) the U.S. Borrower may not make more than one Borrowing
pursuant to 7.1(d) under this Agreement.

Section 7.2. Conditions to Effectiveness. The effectiveness of this Agreement is
subject to the satisfaction of all of the following conditions precedent:

 

60



--------------------------------------------------------------------------------

(a) the Administrative Agent shall have received this Agreement duly executed by
the Borrowers, the Lenders, the Swing Line Lender and each L/C Issuer;

(b) if requested by any Lender, the Administrative Agent shall have received for
such Lender such Lender’s duly executed Note of each Borrower dated the date
hereof and otherwise in compliance with the provisions of Section 1.11 hereof;

(c) the Administrative Agent shall have received copies of each Borrower’s
articles of incorporation and bylaws (or comparable organizational documents)
and any amendments thereto, certified in each instance by its Secretary or
Assistant Secretary (or individual holding a comparable position);

(d) the Administrative Agent shall have received copies of resolutions (or
equivalent authorizations) of each Borrower’s Board of Directors (or similar
governing body) authorizing the execution, delivery and performance of this
Agreement and the other Loan Documents to which it is a party, together with
specimen signatures of the persons authorized to execute such documents on each
Borrower’s behalf, all certified in each instance by its Secretary or Assistant
Secretary or other appropriate officer;

(e) the Administrative Agent shall have received copies of the certificates of
good standing (or equivalent instrument) for each Borrower (dated no earlier
than 30 days prior to the date hereof) from the office of the secretary of state
(or equivalent) of the jurisdiction of its incorporation or organization;

(f) the Administrative Agent shall have received a list of each Borrower’s
Authorized Representatives;

(g) the Administrative Agent shall have received payment of all fees payable on
the Closing Date to the Administrative Agent pursuant to the BAML Fee Letter;

(h) the Administrative Agent shall have received payment of all fees payable on
the Closing Date to Bank of America, MLPFS, JPMorgan Chase Bank, N.A., BMO
Capital Markets and PNC Bank, National Association, as Lead Arrangers, and to
the Lenders (including upfront fees for the Lenders);

(i) the Administrative Agent shall have received payment of all fees and
expenses (including without limitation all fees and expenses of U.S. counsel and
Canadian counsel to the Administrative Agent) of the Administrative Agent
incurred in connection with this Agreement and the transactions contemplated
hereby for which (in the case of expenses) an invoice has been submitted to the
U.S. Borrower prior to the date hereof;

(j) prior to, or substantially concurrently with the Closing Date, (x) the
Refinancing shall have been consummated and all security interests (if any) and
guarantees in connection therewith shall be terminated and released and (y) all
guarantees in connection with the Existing Term Loan Facility and the Existing
Notes shall have been released;

 

61



--------------------------------------------------------------------------------

(k) the Administrative Agent shall have received the favorable written opinion
of (a) Wachtell, Lipton, Rosen & Katz, special New York counsel to each
Borrower, in form and substance satisfactory to the Administrative Agent,
(b) Calfee, Halter & Griswold LLP, Ohio counsel to the U.S. Borrower and
(c) Blake, Cassels & Graydon LLP, counsel to the Canadian Borrower;

(l) the Administrative Agent and each Lender shall have received all
documentation and other information requested by it in writing at least ten (10)
Business Days prior to the Closing Date for purposes of ensuring compliance with
applicable “know your customer” and anti-money laundering rules and regulations,
including the USA Patriot Act, not fewer than three (3) Business Days prior to
the Closing Date; and

(m) the Administrative Agent has received a certificate of an Authorized
Representative of the U.S. Borrower, certifying as of the Closing Date that:

(i) each of the representations and warranties set forth herein and in the other
Loan Documents is true and correct in all material respects as of the Closing
Date, except to the extent the same expressly relate to an earlier date, in
which case such representations and warranties are true and correct as of such
earlier date; provided that any representation and warranty that is qualified as
to “materiality”, “Material Adverse Effect” or similar language shall be true
and correct in all respects (and the Borrowers’ execution and delivery of this
Agreement shall constitute a representation and warranty that the condition
precedent contained in this subsection (m)(i) has been satisfied on the date of
this Agreement); and

(ii) no Default or Event of Default has occurred and is continuing or would
occur as a result of the execution and delivery of this Agreement by the
Borrowers or the performance of their respective obligations hereunder ;.

SECTION 8. COVENANTS.

Each Borrower agrees that, so long as any Revolving Credit Commitment or Loan is
outstanding hereunder, except to the extent compliance in any case or cases is
waived in writing pursuant to the terms of Section 13.13 hereof:

Section 8.1. Maintenance of Business. Each Borrower shall, and shall cause each
Subsidiary to, preserve and maintain its existence, except (a) as otherwise
provided in Section 8.10 hereof or (b) with respect to any Subsidiary, to the
extent the failure to preserve and maintain its existence would not reasonably
be expected to result in a Material Adverse Effect.

Section 8.2. Maintenance of Properties. Each Borrower shall, and shall cause
each Subsidiary to, maintain, preserve, and keep its Property, plant, and
equipment in good repair, working order and condition (ordinary wear and tear
excepted), except where the failure to do so would not reasonably be expected to
have a Material Adverse Effect.

 

62



--------------------------------------------------------------------------------

Section 8.3. Taxes and Assessments. Each Borrower shall duly pay and discharge,
and shall cause each Subsidiary to duly pay and discharge, all material Taxes
imposed upon or against it or its Property, in each case before the same become
delinquent and before penalties accrue thereon, unless and to the extent that
the same are being contested in good faith and by appropriate proceedings which
prevent enforcement of the matter under contest and adequate reserves in
accordance with GAAP are provided therefor or to the extent that such failure
would not reasonably be expected to result in a Material Adverse Effect.

Section 8.4. Insurance. The Borrowers shall, and shall cause each Subsidiary to,
maintain with financially sound and reputable insurance companies or through
self-insurance, (i) insurance or self-insurance in such amounts (with no greater
risk retention) and against such risks as is considered adequate by such
Borrower, in its good faith judgment, and (ii) all other insurance as may be
required by material law. The Borrowers will furnish to the Administrative
Agent, upon the reasonable request of the Administrative Agent, information in
reasonable detail as to the insurance so maintained.

Section 8.5. Financial Reports. The U.S. Borrower shall, and shall cause each
Subsidiary to, (x) maintain true and complete books of record and account, in
which appropriate entries in conformity with GAAP in accordance with customary
business practice shall be made, (y) furnish to the Administrative Agent such
information respecting the business and financial condition of the U.S. Borrower
and its Subsidiaries as the Administrative Agent may reasonably request and
(z) without any request, furnish to the Administrative Agent, the Lenders, and
the L/C Issuers:

(a) as soon as available, and in any event no later than 45 days after the last
day of the first three fiscal quarters of each fiscal year of the U.S. Borrower,
a copy of the consolidated balance sheet of the U.S. Borrower and its
Subsidiaries as of the last day of such fiscal quarter and the related
consolidated statements of comprehensive income (loss) and cash flows of the
U.S. Borrower and its Subsidiaries for the fiscal quarter and for the fiscal
year-to-date period then ended, each in reasonable detail showing in comparative
form the figures for the corresponding date and period in the previous fiscal
year, prepared by the U.S. Borrower in accordance with GAAP (subject to the
absence of footnote disclosures and year-end audit adjustments) and certified to
by its chief financial officer or another officer of the U.S. Borrower
acceptable to the Administrative Agent;

(b) as soon as available, and in any event no later than 90 days after the last
day of each fiscal year of the U.S. Borrower, a copy of the consolidated balance
sheet of the U.S. Borrower and its Subsidiaries as of the last day of the fiscal
year then ended and the related consolidated statements of comprehensive income
(loss), stockholders’ equity and cash flows of the U.S. Borrower and its
Subsidiaries for the fiscal year then ended, and accompanying notes thereto,
each in reasonable detail showing in comparative form the figures for the
previous fiscal year, accompanied by an opinion (without a “going concern”
qualification or exception or qualification as to the scope of the audit, other
than a “going concern” statement that is due to the impending maturity of the
Existing Term Loan Facility or any other Debt or due to the anticipated
occurrence of the Revolving Credit Termination Date, in each case, in the
following 12 months)

 

63



--------------------------------------------------------------------------------

of Ernst & Young LLP or another firm of independent public accountants of
recognized national standing, selected by the U.S. Borrower, to the effect that
the consolidated financial statements have been prepared in accordance with GAAP
and present fairly in all material respects in accordance with GAAP the
consolidated financial condition of the U.S. Borrower and its Subsidiaries as of
the close of such fiscal year and the results of their operations and cash flows
for the fiscal year then ended and that an examination of such accounts in
connection with such financial statements has been made in accordance with
generally accepted auditing standards and, accordingly, such examination
included such tests of the accounting records and such other auditing procedures
as were considered necessary in the circumstances;

(c) notice of any Change of Control;

(d) promptly after knowledge thereof of any Borrower, written notice of (i) any
pending litigation or governmental or arbitration proceeding against any
Borrower or any Subsidiary or any of their Property which, if adversely
determined, would reasonably be expected to have a Material Adverse Effect or
(ii) the occurrence of any Default or Event of Default hereunder; and

(e) with each of the financial statements delivered pursuant to subsections (a)
and (b) above, a written certificate in the form attached hereto as Exhibit E
(Compliance Certificate) signed by the chief financial officer of the U.S.
Borrower (or another officer of the U.S. Borrower acceptable to the
Administrative Agent) to the effect that no Default or Event of Default has
occurred during the period covered by such statements or, if any such Default or
Event of Default has occurred during such period, setting forth a description of
such Default or Event of Default and specifying the action, if any, taken by the
U.S. Borrower or any Subsidiary to remedy the same. Such certificate shall also
set forth the calculations supporting such statements in respect of Section 8.20
hereof.

Delivery within the period specified above in clauses (a) and (b) of the U.S.
Borrower’s quarterly report on Form 10-Q (with respect to clause (a)) or annual
report on Form 10-K (with respect to clause (b)), in each case, prepared in
compliance with the requirements therefor and filed with the Securities and
Exchange Commission shall be deemed to have satisfied the requirements of
clause (a) or (b) above, as applicable. The U.S. Borrower will be deemed to have
made such delivery if it has timely made such Form 10-Q or 10-K, as applicable,
available on “EDGAR” and on its homepage on the worldwide web (at the date of
this Agreement located at www.smucker.com) and shall have given the
Administrative Agent prior notice (which shall contain an electronic link to the
location on EDGAR or the U.S. Borrower’s homepage on the worldwide web where
such forms are located) of such availability on EDGAR and on its home page in
connection with each delivery. The U.S. Borrower may comply with the
requirements of the other clauses of this Section 8.5 by publishing such
statements and reports on its internet web site or another accessible electronic
database and giving the Administrative Agent notice (which shall contain an
electronic link to the location on EDGAR or the U.S. Borrower’s homepage on the
worldwide web where such forms are located) thereof.

 

64



--------------------------------------------------------------------------------

Each Borrower hereby acknowledges and agrees that (A) the Administrative Agent
and/or the Lead Arrangers may, but shall not be obligated to, make available to
the Lenders materials and/or information provided by or on behalf of the
Borrowers hereunder (collectively, “Borrower Materials”) by posting the Borrower
Materials on IntraLinks, Syndtrak, ClearPar, or a substantially similar
electronic transmission system (a “Platform”), (B) certain of the Lenders (each,
a “Public Lender”) may have personnel who do not wish to receive material
non-public information with respect to any of the Borrowers or their Affiliates,
or the respective securities of any of the foregoing, and who may be engaged in
investment and other market-related activities with respect to such Persons’
securities, (C) all Borrower Materials that are to be made available to Public
Lenders shall be clearly and conspicuously marked “PUBLIC” which, at a minimum,
shall mean that the word “PUBLIC” shall appear prominently on the first page
thereof, (D) by marking Borrower Materials “PUBLIC”, each Borrower shall be
deemed to have authorized the Administrative Agent, the Lead Arrangers and the
Lenders to treat such Borrower Materials as not containing any material
non-public information with respect to such Borrower or its securities for
purposes of United States federal and state securities laws; provided, however,
that to the extent such Borrower Materials constitute Information, they shall be
treated as set forth in Section 13.26 hereof, (E) all Borrower Materials marked
“PUBLIC” are permitted to be made available through a portion of a Platform
designated as “Public Side Information”; and (F) the Administrative Agent and
the Lead Arrangers shall be entitled to treat any Borrower Materials that are
not marked “PUBLIC” as being suitable only for posting on a portion of a
Platform not designated as “Public Side Information”. Notwithstanding the
foregoing, the Borrowers shall not be under any obligation to mark any Borrower
Materials “PUBLIC”.

Section 8.6. Inspection. Each Borrower shall, and shall cause each Subsidiary
to, permit the Administrative Agent and any L/C Issuer (if there are any Letters
of Credit outstanding), and each of their duly authorized representatives and
agents to visit and inspect any of its Property, corporate books, and financial
records, to examine and make copies of its books of accounts and other financial
records, and to discuss its affairs, finances, and accounts with, its officers
having responsibility for the matters being discussed at such reasonable times
and intervals as the Administrative Agent or any such Lender or L/C Issuer may
designate; provided that, (a) so long as no Event of Default exists, (x) each
such visit, discussion or inspection shall be subject to reasonable prior notice
to the U.S. Borrower and (y) the Borrowers shall not be required to, or to cause
any Subsidiary to, permit more than one such visit, discussion or inspection
with respect to the Borrower and its Subsidiaries, collectively, during any
twelve (12) month period and (b) the obligations of the Borrowers under this
Section 8.6 shall be limited to the extent necessary to permit them to comply
with applicable Legal Requirements or the terms of confidentiality agreements
entered into by any Borrower or any Subsidiary with any third parties in the
ordinary course of business.

Section 8.7. Debt. No Borrower shall, nor shall it permit any Subsidiary to,
issue, incur, assume, create, have outstanding any Debt, or incur liabilities
for interest rate, currency, or commodity cap, collar, swap, or similar hedging
arrangements, or apply for or become liable to the issuer of a letter of credit
which supports an obligation of any other Person; provided, however, that the
foregoing shall not restrict nor operate to prevent:

 

65



--------------------------------------------------------------------------------

(a) the Obligations of the Borrowers owing to the Administrative Agent, the L/C
Issuers and the Lenders (and their Affiliates);

(b) obligations of the U.S. Borrower or any Subsidiary arising out of interest
rate, foreign currency, and commodity hedging agreements entered into with
financial institutions in connection with bona fide hedging activities in the
ordinary course of business and not for speculative purposes;

(c) endorsement of items for deposit or collection of commercial paper received
in the ordinary course of business;

(d) intercompany advances from time to time owing by any Subsidiary to the
U.S. Borrower or another Subsidiary or by the U.S. Borrower to a Subsidiary,
Guarantees and similar undertakings by a Borrower or a Subsidiary in respect of
such obligations of the U.S. Borrower or any Subsidiary;

(e) Debt outstanding (or commitments existing) on the date hereof and listed on
Schedule 8.7 and any refinancings, refundings, renewals or extensions thereof;
provided that the principal amount of such Debt is not increased at the time of
such refinancing, refunding, renewal or extension except by an amount equal to a
premium or other amount paid, and fees and expenses incurred, in connection with
such refinancing and by an amount equal to any existing commitments unutilized
thereunder;

(f) Debt of any Person that becomes a Subsidiary of a Borrower after the date
hereof or is amalgamated with, merged into or consolidated with the U.S.
Borrower, the Canadian Borrower or any Subsidiary of the U.S. Borrower after the
date hereof, which is existing at the time such Person becomes a Subsidiary of a
Borrower or is so amalgamated, merged or consolidated (other than Debt incurred
solely in contemplation of such Person’s becoming a Subsidiary of a Borrower);

(g) Guarantees by any Subsidiary of any Debt of any other Subsidiary and
Guarantees by any Borrower of any Debt of any other Borrower;

(h) [Reserved];

(i) (a) Priority Debt and (b) obligations of Subsidiaries in respect of letters
of credit, in each case, not otherwise permitted by this Section 8.7; provided
that the sum of the aggregate principal amount of such Priority Debt and other
obligations incurred pursuant to this clause (i) (when taken together, but in
the case of such obligations in clause (b), only including the amount of
obligations constituting reimbursement obligations with respect to such letters
of credit to the extent drawn) plus (without duplication) the aggregate
principal amount of indebtedness or other obligations secured by a Lien pursuant
to Section 8.8(j) do not exceed 10% of Consolidated Total Capitalization as of
the most recently ended fiscal quarter of the U.S. Borrower at any time; and

 

66



--------------------------------------------------------------------------------

(j) Debt of any Borrower and obligations of any Borrower in respect of letters
of credit not otherwise permitted by this Section 8.7, provided that immediately
after the incurrence thereof the U.S. Borrower is in compliance on a pro forma
basis with Section 8.20(a) hereof.

Section 8.8. Liens. No Borrower shall, nor shall it permit any Subsidiary to,
create, incur or permit to exist any Lien of any kind on any Property owned by
any such Person; provided, however, that the foregoing shall not apply to nor
operate to prevent:

(a) Liens arising by statute in connection with worker’s compensation,
unemployment insurance, old age benefits, social security obligations, taxes,
assessments, statutory obligations or other similar charges (other than Liens
arising under (i) ERISA or (ii) any Canadian federal and provincial pension laws
unless such Lien arises or persists in the normal course of the funding or
administration of a Canadian Pension Plan in compliance with applicable law),
good faith cash deposits in connection with tenders, contracts or leases to
which any Borrower or any Subsidiary is a party or other cash deposits required
to be made in the ordinary course of business, provided in each case that the
obligation is not for borrowed money;

(b) mechanics’, workmen’s, materialmen’s, landlords’, carriers’ or other similar
Liens arising in the ordinary course of business;

(c) judgment liens and judicial attachment liens not constituting an Event of
Default under Section 9.1(g) hereof and the pledge of assets for the purpose of
securing an appeal, stay or discharge in the course of any legal proceeding;

(d) any interest or title of a lessor under any operating lease;

(e) easements, rights-of-way, restrictions, and other similar encumbrances
against real property incurred in the ordinary course of business which, in the
aggregate, are not substantial in amount and which do not materially detract
from the value of the Property subject thereto or materially interfere with the
ordinary conduct of the business of any Borrower or any Subsidiary;

(f) Liens existing on the date hereof and any renewals or extensions thereof,
provided that (i) the Property covered thereby is not changed, (ii) the amount
secured or benefited thereby is not increased except as contemplated by
Section 8.7(e), (iii) the direct or any contingent obligor with respect thereto
is not changed, and (iv) any renewal or extension of the obligations secured or
benefited thereby is permitted by Section 8.7(e);

(g) Liens on Property of a Person existing at the time such Person is
amalgamated with, merged into or consolidated with the U.S. Borrower, the
Canadian Borrower or any Subsidiary of the U.S. Borrower or becomes a Subsidiary
of the U.S. Borrower; provided that (i) such Liens were not created in
contemplation of such amalgamation, merger, consolidation or investment,
(ii) such Liens do not extend to any assets other than those of the Person
amalgamated with, merged into or consolidated with the U.S. Borrower, the
Canadian Borrower

 

67



--------------------------------------------------------------------------------

or such Subsidiary or acquired by the U.S. Borrower or such Subsidiary, and
(iii) any Debt secured by any such Lien is permitted under Section 8.7(f);

(h) reservations and exceptions relating to Property in Canada contained or
implied by statute in the original disposition from the Crown in right of Canada
and grants made by the Crown in right of Canada of interests so reserved or
accepted;

(i) Liens securing intercompany advances permitted by Section 8.7(d) to the
extent solely in favor of a Borrower or a Subsidiary; and

(j) Liens not otherwise permitted by this Section 8.8 securing indebtedness or
other obligations not prohibited by Section 8.7, provided that the aggregate
principal amount of Debt incurred pursuant to Section 8.7(i) plus (without
duplication) the aggregate principal amount of such indebtedness or other
obligations secured by a Lien pursuant to this subsection (j) will not exceed
10% of Consolidated Total Capitalization as of the most recently ended fiscal
quarter of the U.S. Borrower at any time.

Section 8.9. [Reserved].

Section 8.10. Mergers, Consolidations and Sales. (a) The U.S. Borrower shall not
be a party to any Merger; provided, however, that the foregoing shall not apply
to nor operate to prevent a Merger if, immediately after giving effect to such
Merger, no Default or Event of Default exists and (i) the U.S. Borrower is the
continuing and surviving Person or (ii) if the U.S. Borrower is not the
continuing and surviving Person, (A) the U.S. Borrower (x) provides the
Administrative Agent, the Lenders and the L/C Issuers at least ten (10) Business
Days’ advance written notice prior to such Merger and (y) uses its reasonable
best efforts to deliver to the Administrative Agent, the Lenders and the
L/C Issuers all documentation and other information regarding such continuing
and surviving Person requested by the Administrative Agent, the Lenders and the
L/C Issuers in writing at least seven (7) Business Days prior to the such Merger
for purposes of ensuring compliance with applicable “know your customer” and
anti-money laundering rules and regulations, including the USA Patriot Act, not
fewer than two (2) Business Days prior to such Merger and (B) if the continuing
and surviving Person is not a Domestic Subsidiary (prior to giving effect to
such transaction or related series of transactions) (w) the continuing and
surviving Person is organized and existing under the laws of the United States
of America or any state thereof or the District of Columbia, (x) immediately
prior to such Merger, the continuing and surviving Person (I) is not an
operating company, (II) does not hold any equity interests, directly or
indirectly, in any operating company and (III) is not owned or controlled,
directly or indirectly, by any operating company, in the case of subclauses (I),
(II) and (III), other than the U.S. Borrower and its Subsidiaries (prior to
giving effect to such transaction or related series of transactions), (y) such
Merger is not part of any acquisition transaction involving an operating company
other than the U.S. Borrower and its Subsidiaries (prior to giving effect to
such transaction or related series of transactions) and (z) the continuing and
surviving Person delivers a written instrument reasonably satisfactory to the
Administrative Agent confirming its assumption of all of the Obligations of the
U.S. Borrower;

 

68



--------------------------------------------------------------------------------

(b) The Canadian Borrower shall not be a party to any Merger; provided, however,
that the foregoing shall not apply to nor operate to prevent (i) a Merger by the
Canadian Borrower with the U.S. Borrower where the U.S. Borrower is the
continuing and surviving Person, (ii) a Merger of the Canadian Borrower with a
Subsidiary after giving effect to which, a Wholly-Owned Subsidiary shall be the
continuing and surviving Person and (iii) a Merger of the Canadian Borrower with
any other Person after giving effect to which the Canadian Borrower or any other
Wholly-Owned Subsidiary is the surviving and continuing Person; provided that,
in each case, the amalgamated or continuing and surviving Person resulting from
such transaction (x) is organized and existing under the laws of Canada or any
province or territory thereof, the United States of America or any state thereof
or the District of Columbia and (y) shall deliver a written confirmation to the
Administrative Agent confirming that it is subject to all of the Obligations of
the Canadian Borrower hereunder;

(c) The U.S. Borrower shall not, nor shall it permit any Subsidiary to, sell,
transfer, lease or otherwise dispose of all or substantially all of the Property
of the U.S. Borrower and its Subsidiaries, taken as a whole; provided, however,
that the foregoing shall not apply to nor operate to prevent any such sale,
transfer, lease or other disposition so long as no Default or Event of Default
exists prior to and immediately after giving effect to such sale, transfer or
lease.

Upon the consummation of a Merger that is permitted by Section 8.10 hereof and
to which the U.S. Borrower is a party but is not the surviving or continuing
Person, the successor Person formed by such Merger or into which the U.S.
Borrower is merged, consolidated or amalgamated shall succeed to, and be
substituted for, and may exercise every right and power of, the U.S. Borrower
hereunder and under the other Loan Documents with the same effect as if such
successor Person had been named as the U.S. Borrower herein and the U.S.
Borrower shall thereupon be released from all obligations hereunder and under
the other Loan Documents.

Section 8.11. [Reserved].

Section 8.12. [Reserved].

Section 8.13. Compliance with Laws. Each Borrower shall, and shall cause each
Subsidiary to, comply in all material respects with the requirements of all
federal, state, provincial, and local laws, rules, regulations, ordinances and
orders applicable to or pertaining to its Property or business operations,
except in such instances in which (a) such requirement of law or order, writ,
injunction or decree is being contested in good faith and by appropriate
proceedings diligently conducted; or (b) the failure to comply therewith would
not reasonably be expected to have a Material Adverse Effect.

Section 8.14. Compliance with Sanctions and the FCPA. (a) Each Borrower shall at
all times comply with the requirements of all United States and Canadian export
controls laws and Sanctions applicable to such Borrower and shall cause each of
its Subsidiaries to comply with the requirements of all Sanctions applicable to
such Subsidiary.

 

69



--------------------------------------------------------------------------------

(b) Each Borrower shall provide the Administrative Agent, the L/C Issuers and
the Lenders any information requested in writing by the Administrative Agent,
L/C Issuers and the Lenders regarding such Borrower, its Affiliates, and its
Subsidiaries that it is necessary for the Administrative Agent, the L/C Issuers
and the Lenders to collect to comply with applicable Sanctions; subject however,
in the case of Affiliates, to such Borrower’s ability to provide information
applicable to them.

(c) If any Borrower obtains actual knowledge or receives any written notice that
such Borrower, any controlled Affiliate or any Subsidiary is named on the then
current OFAC SDN List (such occurrence, an “OFAC Event”), such Borrower shall
promptly (i) give written notice to the Administrative Agent, the L/C Issuers
and the Lenders of such OFAC Event, and (ii) comply with all applicable laws
with respect to such OFAC Event (regardless of whether the party included on the
OFAC SDN List is located within the jurisdiction of the United States),
including Sanctions.

(d) No Borrower shall, nor shall it permit any Subsidiary to, use any of the
proceeds of the Loans or use any Letter of Credit, directly or, to the knowledge
of any Borrower, indirectly, for any payments to any governmental official or
employee, political party, official of a political party, candidate for
political office, or anyone else acting in an official capacity in order to
obtain, retain or direct business or obtain any improper advantage, in violation
of the FCPA.

(e) No Borrower shall, nor shall it permit any Subsidiary to, use any of the
proceeds of the Loans or use any Letter of Credit, directly or (to the knowledge
of the U.S. Borrower) indirectly, to fund any activities or business (x) of or
with any individual or entity named on the most current OFAC SDN List or any
other economic sanctions list maintained by OFAC or the U.S. Department of
State, or any individual or entity owned 50% or more directly or indirectly by
one or more parties named on any such list, or (y) in any country or territory,
that, at the time of such funding, is, or whose government is, the subject of
Sanctions, except, in the case of (x) or (y), to the extent permissible for a
Person required to comply with Sanctions.

Section 8.15. [Reserved].

Section 8.16. [Reserved].

Section 8.17. [Reserved].

Section 8.18. Use of Proceeds. Each Borrower shall use the credit extended to it
under this Agreement solely for the purposes set forth in, or otherwise
permitted by, Section 6.4 hereof.

Section 8.19. [Reserved].

Section 8.20. Financial Covenants. (a) Total Leverage Ratio. As of the last day
of each fiscal quarter of the U.S. Borrower, commencing with the first fiscal
quarter ending after the Closing Date, (i) if the Jefferson Acquisition Closing
Date shall not have occurred, the U.S.

 

70



--------------------------------------------------------------------------------

Borrower shall not permit the Total Leverage Ratio to be greater than, (A) for
all periods prior to January 31, 2019, 4.00 to 1.00 or (B) for all periods
ending January 31, 2019 and thereafter, 3.75 to 1.00; provided that at the
election of the U.S. Borrower, exercised by written notice delivered by the U.S.
Borrower to the Administrative Agent at any time prior to the date that is 30
days following consummation of any Material Acquisition by the U.S. Borrower or
any Subsidiary, such maximum Total Leverage Ratio shall be increased to 4.00 to
1.00; provided, further, that such increase (x) shall not go into effect until
the consummation of such Material Acquisition and (y) shall only apply for a
period of twelve months from and after the consummation of such Material
Acquisition. and (ii) from and after the Jefferson Acquisition Closing Date, the
U.S. Borrower shall not permit the Total Leverage Ratio to be greater than,
(A) for all periods to and including the fiscal period ending April 30,
2019, 4.75 to 1.00, (B) for all periods thereafter to and including the fiscal
period ending April 30, 2020, 4.25 to 1.00 or (C) for all periods thereafter,
3.75 to 1.00; provided that at the election of the U.S. Borrower, exercised by
written notice delivered by the U.S. Borrower to the Administrative Agent at any
time prior to the date that is 30 days following consummation of any Material
Acquisition by the U.S. Borrower or any Subsidiary, such maximum Total Leverage
Ratio under this clause (C) shall be increased to 4.00 to 1.00; provided,
further, that such increase (x) shall not go into effect until the consummation
of such Material Acquisition and (y) shall only apply for a period of twelve
months from and after the consummation of such Material Acquisition.

(b) Interest Coverage Ratio. As of the last day of each fiscal quarter of the
U.S. Borrower, commencing with the first fiscal quarter ending after the Closing
Date, the U.S. Borrower shall not permit the Interest Coverage Ratio to be less
than 3.5 to 1.00.

(c) At any time after the definitive agreement for any Material Acquisition
shall have been executed (or, in the case of a Material Acquisition in the form
of a tender offer or similar transaction, after the offer shall have been
launched) and prior to the consummation of such Material Acquisition (or
termination of the definitive documentation in respect thereof), any Acquisition
Indebtedness (and the proceeds of such indebtedness) shall be excluded from the
determination of maximum Total Leverage Ratio and minimum Interest Coverage
Ratio.

SECTION 9. EVENTS OF DEFAULT AND REMEDIES.

Section 9.1. Events of Default. Any one or more of the following shall
constitute an “Event of Default” hereunder:

(a) default in the payment when due of all or any part of the principal of any
Loan (whether at the stated maturity thereof or at any other time provided for
in this Agreement) or of any Reimbursement Obligation, or default for a period
of five (5) days in the payment when due of any interest, fee or other
Obligation payable hereunder or under any other Loan Document;

(b) default in the observance or performance of any covenant set forth in
8.5(d), 8.7, 8.8, 8.10, or 8.20 hereof;

 

71



--------------------------------------------------------------------------------

(c) default in the observance or performance of any other provision hereof or of
any other Loan Document which is not remedied within 30 days after written
notice thereof is given to any Borrower by the Administrative Agent;

(d) any representation or warranty made herein or in any other Loan Document or
in any certificate furnished to the Administrative Agent or the Lenders pursuant
hereto or thereto or in connection with any transaction contemplated hereby or
thereby proves untrue in any material respect as of the date of the issuance or
making or deemed making thereof;

(e) any of the Loan Documents shall for any reason not be or shall cease to be
in full force and effect or is declared to be null and void, or any Loan Party
takes any action for the purpose of terminating, repudiating or rescinding any
Loan Document executed by it or any of its obligations thereunder;

(f) default shall occur under any Indebtedness for Borrowed Money issued,
assumed or guaranteed by any Borrower or any Subsidiary aggregating in excess of
$150,000,000, or under any indenture, agreement or other instrument under which
the same may be issued, and (i) either (x) the maturity of any such Indebtedness
for Borrowed Money shall have been accelerated or (y) such default shall
continue for a period of time sufficient to permit the acceleration of the
maturity of any such Indebtedness for Borrowed Money (whether or not such
maturity is in fact accelerated), or (ii) any such Indebtedness for Borrowed
Money shall not be paid when due;

(g) any judgment or judgments, writ or writs or warrant or warrants of
attachment, or any similar process or processes, shall be entered or filed
against any Borrower or any Subsidiary, or against any of its Property, in an
aggregate amount in excess of $150,000,000 (except to the extent fully covered
by independent third-party insurance and as to which the insurer has not
disclaimed coverage), and which remains undischarged, unvacated, unbonded or
unstayed for a period of 45 days;

(h) an ERISA Event occurs with respect to a Pension Plan or Multiemployer Plan
which has resulted or would reasonably be expected to result in liability of any
Borrower under ERISA to the Pension Plan, Multiemployer Plan or the PBGC in an
aggregate amount which would be expected to result in a Material Adverse Effect;

(i) any Change of Control shall occur;

(j) any Borrower or any Major Subsidiary shall (i) have entered involuntarily
against it an order for relief under the United States Bankruptcy Code, as
amended, the Bankruptcy and Insolvency Act (Canada), as amended, or the
Companies Creditors Arrangement Act (Canada), as amended, or the Winding-Up and
Restructuring Act (Canada), as amended, (ii) not pay, or admit in writing its
inability to pay, its debts generally as they become due, (iii) make an
assignment for the benefit of creditors, (iv) apply for, seek, consent to or
acquiesce in, the appointment of a receiver, receiver and manager, custodian,
trustee, examiner, liquidator or similar official for it or any substantial part
of its Property, (v) institute any proceeding seeking to have entered against it

 

72



--------------------------------------------------------------------------------

an order for relief under the United States Bankruptcy Code, as amended, the
Bankruptcy and Insolvency Act (Canada), as amended, or the Companies Creditors
Arrangement Act (Canada), as amended, or the Winding-Up and Restructuring Act
(Canada), as amended, to adjudicate it insolvent, or seeking dissolution,
winding up, liquidation, reorganization, arrangement, adjustment or composition
of it or its debts under any law relating to bankruptcy, insolvency or
reorganization or relief of debtors or fail to file an answer or other pleading
denying the material allegations of any such proceeding filed against it,
(vi) take any corporate action in furtherance of any matter described in
parts (i) through (v) above, or (vii) fail to contest in good faith and with
continued due diligence any appointment or proceeding described in
Section 9.1(k) hereof; or

(k) a custodian, receiver, receiver and manager, trustee, examiner, liquidator
or similar official shall be appointed for any Borrower or any Major Subsidiary,
or any substantial part of any of its Property, or a proceeding described in
Section 9.1(j)(v) shall be instituted against any Borrower or any Major
Subsidiary, and such appointment is not immediately contested in good faith and
with continued due diligence continues undischarged or such proceeding is not
immediately contested in good faith and with continued due diligence and
continues undismissed or unstayed for a period of 60 days.

Section 9.2. Non-Bankruptcy Defaults. When any Event of Default (other than
those described in subsection (j) or (k) of Section 9.1 hereof with respect to
any Borrower) has occurred and is continuing, the Administrative Agent shall, by
written notice to the Borrowers: (a) if so directed by the Required Lenders,
terminate the remaining Revolving Credit Commitments and all other obligations
of the Lenders hereunder on the date stated in such notice (which may be the
date thereof); (b) if so directed by the Required Lenders, declare the principal
of and the accrued interest on all outstanding Loans to be forthwith due and
payable and thereupon all outstanding Loans, including both principal and
interest thereon, shall be and become immediately due and payable together with
all other amounts payable under the Loan Documents without further demand,
presentment, protest or notice of any kind; (c) if so directed by the Required
Lenders, demand that each Borrower immediately pay to the Administrative Agent
the full amount then available for drawing under each or any Letter of Credit
issued for such Borrower’s account hereunder, and each Borrower agrees to
immediately make such payment and acknowledges and agrees that the Lenders would
not have an adequate remedy at law for failure by such Borrower to honor any
such demand and that the Administrative Agent, for the benefit of the Lenders,
shall have the right to require such Borrower to specifically perform such
undertaking whether or not any drawings or other demands for payment have been
made under any Letter of Credit and (d) subject to Section 13.2(b) hereof,
exercise on behalf of itself and the Lenders all rights and remedies available
to it and the Lenders under the Loan Documents. The Administrative Agent, after
giving notice to any Borrower pursuant to Section 9.1(c) or this Section 9.2,
shall also promptly send a copy of such notice to the other Lenders, but the
failure to do so shall not impair or annul the effect of such notice.

Section 9.3. Bankruptcy Defaults. When any Event of Default described in
subsections (j) or (k) of Section 9.1 hereof with respect to any Borrower has
occurred and is continuing, then (a) all outstanding Loans shall immediately
become due and payable together

 

73



--------------------------------------------------------------------------------

with all other amounts payable under the Loan Documents without presentment,
demand, protest or notice of any kind, (b) the obligation of the Lenders to
extend further credit pursuant to any of the terms hereof shall immediately
terminate, (c) each Borrower shall immediately pay to the Administrative Agent
the full amount then available for drawing under all outstanding Letters of
Credit issued for such Borrower’s account hereunder, each Borrower acknowledging
and agreeing that the Lenders would not have an adequate remedy at law for
failure by such Borrower to honor any such demand and that the Lenders, and the
Administrative Agent on their behalf, shall have the right to require such
Borrower to specifically perform such undertaking whether or not any draws or
other demands for payment have been made under any of the Letters of Credit, and
(d) subject to Section 13.2(b) hereof, the Administrative Agent may exercise on
behalf of itself and the Lenders all rights and remedies available to it and the
Lenders under the Loan Documents.

Section 9.4. Collateral for Undrawn Letters of Credit. (a) If the prepayment of
the amount available for drawing under any or all outstanding Letters of Credit
issued for the account of a Borrower hereunder is required under Section 1.9(b),
Section 1.15, Section 9.2 or Section 9.3 above, such Borrower shall forthwith
pay the amount required to be so prepaid, to be held by the Administrative Agent
as provided in subsection (b) below.

(b) All amounts prepaid pursuant to subsection (a) above shall be held by the
Administrative Agent in one or more separate collateral accounts (each such
account, and the credit balances, properties, and any investments from time to
time held therein, and any substitutions for such account, any certificate of
deposit or other instrument evidencing any of the foregoing and all proceeds of
and earnings on any of the foregoing being collectively called the “Collateral
Account”) as security for, and for application by the Administrative Agent (to
the extent available) to, the reimbursement of any payment under any Letter of
Credit issued at the request of the Borrower that made such prepayment then or
thereafter made by the applicable L/C Issuer, and to the payment of the unpaid
balance of all other Obligations of such Borrower. The Collateral Account shall
be held in the name of and subject to the exclusive dominion and control of the
Administrative Agent for the benefit of the Administrative Agent, the Lenders,
and the L/C Issuers. If and when requested by the relevant Borrower, the
Administrative Agent shall invest funds held in the Collateral Account from time
to time in direct obligations of, or obligations the principal of and interest
on which are unconditionally guaranteed by, the United States of America with a
remaining maturity of one year or less; provided that the Administrative Agent
is irrevocably authorized to sell investments held in the Collateral Account
when and as required to make payments out of the Collateral Account for
application to amounts due and owing from such Borrower to any L/C Issuer, the
Administrative Agent or the Lenders; provided, however, that (i) if any Borrower
shall have made payment of all obligations referred to in subsection (a) above
required under Section 1.9(b) and Section 1.15 hereof, if any, at the request of
such Borrower the Administrative Agent shall release to such Borrower amounts
held in the Collateral Account so long as at the time of the release and after
giving effect thereto no Default or Event of Default exists and, in the case of
Section 1.15 hereof, the Defaulting Lender Period with respect to the relevant
Defaulting Lender has terminated, and (ii) if any Borrower shall have made
payment of all obligations referred to in subsection (a) above required under
Section 9.2 or 9.3 hereof, so long as no Letters of Credit, Revolving Credit
Commitments,

 

74



--------------------------------------------------------------------------------

Loans or other Obligations remain outstanding, at the request of such Borrower
the Administrative Agent shall release to such Borrower any remaining amounts
prepaid by such Borrower that are held in the Collateral Account.

SECTION 10. CHANGE IN CIRCUMSTANCES.

Section 10.1. Change of Law. Notwithstanding any other provisions of this
Agreement or any other Loan Document, if at any time any change in applicable
law or regulation (and for purposes of this Agreement, the Dodd-Frank Wall
Street Reform and Consumer Protection Act and all regulations, guidelines or
directives in connection therewith (the “Dodd-Frank Act”) and all requests,
rules, guidelines and directives promulgated by the Bank for International
Settlements, the Basel Committee on Banking Supervision (or any successor or
similar authority) or the United States, Canadian or foreign regulatory
authorities (the “Basel III Rules”) are deemed to have been adopted and gone
into effect after the date hereof), or in the interpretation thereof, in each
case occurring after the date hereof, makes it unlawful for any Lender to make
or continue to maintain any LIBOR Loans or CAD CDOR Loans or to perform its
obligations as contemplated hereby, such Lender shall promptly give notice
thereof to the Borrowers and such Lender’s obligations to make or maintain LIBOR
Loans or CAD CDOR Loans under this Agreement shall be suspended until it is no
longer unlawful for such Lender to make or maintain LIBOR Loans or CAD CDOR
Loans. Each Borrower, at its election, shall either (i) prepay on demand the
outstanding principal amount of any such affected LIBOR Loans or CAD CDOR Loans
made to it, together with all interest accrued thereon and all other amounts
then due and payable to such Lender under this Agreement, (ii) in the case of
the U.S. Borrower, convert the principal amount of the affected LIBOR Loans from
such Lender into U.S. Base Rate Loans from such Lender (including, to the extent
necessary, by converting the currency of such Loans denominated in Euros into
U.S. Dollars) or (iii) in the case of the Canadian Borrower, convert the
principal amount of the affected CAD CDOR Loans from such Lender into U.S. Base
Rate Loans from such Lender (and converting the currency of such Loans into U.S.
Dollars in the U.S. Dollar Equivalent amount thereof), which U.S. Base Rate
Loans shall not be made ratably by the Lenders but only from such affected
Lender.

Section 10.2. Unavailability of Deposits or Inability to Ascertain, or
Inadequacy of, LIBOR or CAD CDOR Rate. If on or prior to the first day of any
Interest Period for any Borrowing of LIBOR Loans or CAD CDOR Loans:

(a) the Administrative Agent determines that deposits in U.S. Dollars, Euros or
Canadian Dollars (in the applicable amounts) are not being offered to it in the
interbank market for such Interest Period, or that by reason of circumstances
affecting the relevant interbank market adequate and reasonable means do not
exist for ascertaining the applicable LIBOR or CAD CDOR Rate (the “Impacted
Loans”), or

(b) the Required Lenders advise the Administrative Agent that (i) (i) LIBOR or
CAD CDOR Rate as determined by the Administrative Agent, acting reasonably, will
not adequately and fairly reflect the cost to such Lenders of funding their
LIBOR Loans or CAD CDOR Loans,

 

75



--------------------------------------------------------------------------------

respectively, for such Interest Period or (ii) (ii) the making or funding of
LIBOR Loans or CAD CDOR Loans become impracticable,

then the Administrative Agent shall forthwith give notice thereof to the
Borrowers and the Lenders, whereupon until the Administrative Agent gives
subsequent notice to the Borrowers that the circumstances giving rise to such
suspension no longer exist, the obligations of the Lenders to make or maintain
LIBOR Loans or CAD CDOR Loans shall be suspended; provided that if the
Administrative Agent provides any such notice to the Borrowers, the applicable
Borrower may elect to either prepay or convert such LIBOR Loans to U.S. Base
Rate Loans in accordance with the provisions of the final sentence of
Section 10.1. The Administrative Agent shall not make a determination described
in Section 10.2(a), and no Lender shall advise the Administrative Agent as
described in Section 10.2(b), unless the Administrative Agent or such Lender, as
applicable, is then generally making or will thereafter generally make similar
determinations or deliver similar advice, in each case, under comparable credit
facilities with similar provisions to this Section 10.2 to which it is a party
with borrowers that are similarly situated to and of similar creditworthiness to
the relevant Borrower.

Notwithstanding the foregoing, if the Administrative Agent has made the
determination described in clause (a) of this Section 10.2, the Administrative
Agent, in consultation with the Borrowers and the Required Lenders, may
establish an alternative interest rate for the Impacted Loans (in a manner
consistent with the manner in which it has established such alternative interest
rates under other credit facilities to which it is a party with borrowers that
are similarly situated to and of similar creditworthiness to the Borrowers), in
which case, such alternative rate of interest shall apply with respect to the
Impacted Loans unless and until (1) the Administrative Agent revokes the notice
delivered with respect to the Impacted Loans under clause (a) of the first
sentence of this Section 10.2, (2) the Administrative Agent or the Required
Lenders notify the Administrative Agent and the Borrowers that such alternative
interest rate does not adequately and fairly reflect the cost to such Lenders of
funding the Impacted Loans, or (3) any Lender determines that any law has made
it unlawful, or that any Governmental Authority has asserted that it is
unlawful, for such Lender or its applicable Lending Office to make, maintain or
fund Loans whose interest is determined by reference to such alternative rate of
interest or to determine or charge interest rates based upon such rate or any
Governmental Authority has imposed material restrictions on the authority of
such Lender to do any of the foregoing and provides the Administrative Agent and
the Borrowers written notice thereof.

Section 10.3. Proposed LIBOR Amendment. Notwithstanding anything to the contrary
in this Agreement or any other Loan Documents, if the Administrative Agent
reasonably determines (which determination shall be conclusive absent manifest
error), or the Borrowers or Required Lenders notify the Administrative Agent
(with, in the case of the Required Lenders, a copy to Borrowers) that the
Borrowers or Required Lenders (as applicable) have determined, that:

(i) adequate and reasonable means do not exist for ascertaining LIBOR Index Rate
for any requested Interest Period, including, without limitation, because the
LIBOR

 

76



--------------------------------------------------------------------------------

Screen Rate, is not available or published on a current basis and such
circumstances are unlikely to be temporary; or

(ii) the administrator of the LIBOR Screen Rate or a Governmental Authority
having jurisdiction over the Administrative Agent has made a public statement
identifying a specific date after which LIBOR Index Rate or the LIBOR Screen
Rate shall no longer be made available, or used for determining the interest
rate of loans (such specific date, the “Scheduled Unavailability Date”), or

(iii) syndicated loans currently being executed, or that include language
similar to that contained in this Section, are being executed or amended (as
applicable) to incorporate or adopt a new benchmark interest rate to replace
LIBOR Index Rate,

then, reasonably promptly after such determination by the Administrative Agent
or receipt by the Administrative Agent of such notice, as applicable, the
Administrative Agent and the Borrowers may amend this Agreement to replace LIBOR
Index Rate with an alternate benchmark rate (including any mathematical or other
adjustments to the benchmark (if any) incorporated therein), giving due
consideration to any evolving or then existing convention for similar U.S.
dollar denominated syndicated credit facilities for such alternative benchmarks
(any such proposed rate, a “LIBOR Successor Rate”), together with any proposed
LIBOR Successor Rate Conforming Changes and any such amendment shall become
effective at 5:00 p.m. (New York time) on the fifth Business Day after the
Administrative Agent shall have posted such proposed amendment to all Lenders
and the Borrowers unless, prior to such time, Lenders comprising the Required
Lenders have delivered to the Administrative Agent written notice that such
Required Lenders do not accept such amendment.

If no LIBOR Successor Rate has been determined and the circumstances under
clause (i) above exist or the Scheduled Unavailability Date has occurred (as
applicable), the Administrative Agent will promptly so notify the Borrowers and
each Lender. Thereafter, (x) the obligation of the Lenders to make or maintain
LIBOR Loans shall be suspended, (to the extent of the affected LIBOR Loans or
Interest Periods), and, (y) in the case that a LIBOR Successor Rate has not been
determined, the LIBOR Quoted Rate component shall no longer be utilized in
determining the U.S. Base Rate. Upon receipt of such notice, the Borrowers may
revoke any pending request for a Borrowing of, conversion to or continuation of
LIBOR Loans (to the extent of the affected LIBOR Loans or Interest Periods) or,
failing that, will be deemed to have converted such request into a request for a
Borrowing of U.S. Base Rate Loans (subject to the foregoing clause (y)) in the
amount specified therein.

Notwithstanding anything else herein, any definition of LIBOR Successor Rate
shall provide that in no event shall such LIBOR Successor Rate be less than zero
for purposes of this Agreement.

Section 10.4. Section 10.3. Increased Cost and Reduced Return. (a) If, on or
after the date hereof, the adoption of any applicable law, rule or regulation
(and for purposes of this Agreement, the Dodd-Frank Act and the Basel III Rules
are deemed to have been adopted and gone into effect after the date hereof), or
any change therein, or any change in the interpretation or administration
thereof by any Governmental Authority, central bank or comparable agency

 

77



--------------------------------------------------------------------------------

charged with the interpretation or administration thereof, or compliance by any
Lender (or its Lending Office) or any L/C Issuer (or its Lending Office) with
any request or directive (whether or not having the force of law) of any such
authority, central bank or comparable agency:

(i) shall impose, modify or deem applicable any reserve, special deposit or
similar requirement (including, without limitation, any such requirement imposed
by the Board of Governors of the Federal Reserve System, but excluding with
respect to any LIBOR Loans any such requirement included in an applicable
Eurocurrency Reserve Percentage) against assets of, deposits with or for the
account of, or credit extended by, any Lender (or its Lending Office) or any
L/C Issuer (or its Lending Office) or shall impose on any Lender (or its Lending
Office) or any L/C Issuer (or its Lending Office) or on the interbank market any
other condition affecting its LIBOR Loans, its Notes, its CAD CDOR Loans, its
Letter(s) of Credit, or its participation in any thereof, any Reimbursement
Obligation owed to it, or its obligation to make LIBOR Loans or CAD CDOR Loans,
or to issue a Letter of Credit, or to participate therein; or

(ii) shall subject any Lender (or its Lending Office) or any L/C Issuer (or its
Lending Office) to any Taxes (other than (A) Indemnified Taxes and (B) Excluded
Taxes) on its Loans, its Notes, its Letter(s) of Credit, or its participation in
any thereof, any Reimbursement Obligation owed to it, or on its obligation to
make Loans, or to issue a Letter of Credit, or to participate therein, or its
deposits, reserves, other liabilities or capital attributable thereto;

and the result of any of the foregoing is to increase the cost to such Lender
(or its Lending Office) or such L/C Issuer (or its Lending Office) of making or
maintaining any LIBOR Loan or CAD CDOR Loans (or in the case of Taxes, any
Loan), issuing or maintaining a Letter of Credit, or participating therein, or
to reduce the amount of any sum received or receivable by such Lender (or its
Lending Office) or such L/C Issuer (or its Lending Office) under this Agreement
or under any other Loan Document with respect thereto, by an amount deemed by
such Lender or L/C Issuer to be material, then, within 15 days after demand by
such Lender or L/C Issuer (with a copy to the Administrative Agent), the U.S.
Borrower shall pay or cause the relevant Loan Party to pay to such Lender or
L/C Issuer such additional amount or amounts as will compensate such Lender or
L/C Issuer for such increased cost or reduction; provided that such amounts
shall be no greater than amounts that such Lender or L/C Issuer is generally
charging other borrowers or account parties similarly situated to and of similar
creditworthiness to the Borrowers.

(b) If, after the date hereof, any Lender, any L/ C Issuer, or the
Administrative Agent shall have determined that the adoption of any applicable
law, rule or regulation regarding capital adequacy or liquidity (and for
purposes of this Agreement, the Dodd-Frank Act and the Basel III Rules are
deemed to have been adopted and gone into effect after the date hereof), or any
change therein, or any change in the interpretation or administration thereof by
any Governmental Authority, central bank or comparable agency charged with the
interpretation or administration thereof, or compliance by any Lender (or its
Lending Office) or any L/C Issuer (or its Lending Office) or any corporation
controlling such Lender or L/C Issuer with any request

 

78



--------------------------------------------------------------------------------

or directive regarding capital adequacy or liquidity (whether or not having the
force of law) of any such authority, central bank or comparable agency, has had
the effect of reducing the rate of return on such Lender’s or L/C Issuer’s or
such corporation’s capital as a consequence of its obligations hereunder to a
level below that which such Lender or L/C Issuer or such corporation could have
achieved but for such adoption, change or compliance (taking into consideration
such Lender’s or L/C Issuer’s or such corporation’s policies with respect to
capital adequacy or liquidity) by an amount deemed by such Lender or L/C Issuer
to be material, then from time to time, within 15 days after demand by such
Lender or L/C Issuer (with a copy to the Administrative Agent), each Borrower
shall pay to such Lender or L/C Issuer, as applicable, such additional amount or
amounts as will compensate such Lender or L/C Issuer for such reduction;
provided that such amounts shall be no greater than amounts that such Lender or
L/C Issuer is generally charging other borrowers or account parties similarly
situated to and of similar creditworthiness to the Borrowers.

(c) A certificate of a Lender or L/C Issuer claiming compensation under this
Section 10.310.4 and setting forth the additional amount or amounts to be paid
to it hereunder shall be conclusive if reasonably determined. In determining
such amount, subject to the provisos at the end of clauses (a) and (b) above,
such Lender or L/C Issuer may use any reasonable averaging and attribution
methods. Notwithstanding the foregoing, the Borrowers shall not be obligated to
compensate any Lender or L/C Issuer for any increased costs or reductions
incurred more than 90 days prior to the date the Lender or L/C Issuer, as the
case may be, notifies such Borrower of its intention to claim compensation
therefor and no Lender shall be entitled to claim any amounts pursuant to this
Section 10.310.4, unless such Lender is then generally claiming or generally
will claim such amounts in similar circumstances under comparable credit
facilities with similar provisions to this Section 10.310.4 to which it is a
party with borrowers that are similarly situated to and of similar
creditworthiness to the relevant Borrower.

Section 10.5. Section 10.4. Lending Offices. Each Lender and L/C Issuer may, at
its option, elect to make its Loans and issue its Letters of Credit hereunder at
the branch, office or affiliate specified on the Administration Questionnaire
provided by it to the Administrative Agent (each a “Lending Office”) for each
type of Loan available hereunder and for each Borrower hereunder or at such
other of its branches, offices or affiliates as it may from time to time elect
and designate in a written notice to the Borrowers and the Administrative Agent.
All terms of this Agreement shall apply to any such Lending Office and the
Loans, Letters of Credit, participations in L/C Obligations and any Notes issued
hereunder shall be deemed held by each Lender or each L/C Issuer, as the case
may be, for the benefit of any such Lending Office. To the extent reasonably
possible, a Lender shall designate an alternative branch or funding office with
respect to its LIBOR Loans or CAD CDOR Loans to reduce any liability of the
Borrowers to such Lender under Section 10.310.4 hereof or to avoid the
unavailability of LIBOR Loans or CAD CDOR Loans under Section 10.2 hereof, so
long as such designation is not otherwise disadvantageous to the Lender.

Section 10.6. Section 10.5. Discretion of Lender as to Manner of Funding.
Notwithstanding any other provision of this Agreement, each Lender shall be
entitled to fund and maintain its funding of all or any part of its Loans in any
manner it sees fit, it being understood,

 

79



--------------------------------------------------------------------------------

however, that for the purposes of this Agreement all determinations hereunder
with respect to LIBOR Loans or CAD CDOR Loans shall be made as if each Lender
had actually funded and maintained each LIBOR Loan or CAD CDOR Loan through the
purchase of deposits in the applicable interbank eurodollar market having a
maturity corresponding to such Loan’s Interest Period and bearing an interest
rate equal to LIBOR or CDOR for such Interest Period.

SECTION 11. THE ADMINISTRATIVE AGENT.

Section 11.1. Appointment and Authorization of Administrative Agent. Each Lender
and each L/C Issuer hereby appoints Bank of America as the Administrative Agent
under the Loan Documents and hereby authorizes the Administrative Agent to take
such action as the Administrative Agent on its behalf and to exercise such
powers under the Loan Documents as are delegated to the Administrative Agent by
the terms thereof, together with such powers as are reasonably incidental
thereto. The Lenders and the L/C Issuers expressly agree that the Administrative
Agent is not acting as a fiduciary of the Lenders or the L/C Issuers in respect
of the Loan Documents, the Borrowers or otherwise, and nothing herein or in any
of the other Loan Documents shall result in any duties or obligations on the
Administrative Agent or any of the Lenders or the L/C Issuers except as
expressly set forth herein or therein.

Section 11.2. Administrative Agent and its Affiliates. The Administrative Agent
shall have the same rights and powers under this Agreement and the other Loan
Documents as any other Lender and may exercise or refrain from exercising such
rights and power as though it were not the Administrative Agent, and the
Administrative Agent and its affiliates may accept deposits from, lend money to,
and generally engage in any kind of business with any Borrower or any Affiliate
of any Borrower as if it were not the Administrative Agent under the Loan
Documents. The term “Lender” as used herein and in all other Loan Documents,
unless the context otherwise clearly requires, includes the Administrative Agent
in its individual capacity as a Lender (if applicable).

Section 11.3. Action by Administrative Agent. If the Administrative Agent
receives from any Borrower a written notice of an Event of Default pursuant to
Section 8.5 hereof, the Administrative Agent shall promptly give each of the
Lenders and the L/C Issuers written notice thereof. The obligations of the
Administrative Agent under the Loan Documents are only those expressly set forth
therein. Without limiting the generality of the foregoing, the Administrative
Agent shall not be required to take any action hereunder with respect to any
Default or Event of Default, except as expressly provided in Section 9.2. Unless
and until the Required Lenders give such direction, the Administrative Agent may
(but shall not be obligated to) take or refrain from taking such actions as it
deems appropriate and in the best interest of all the Lenders and L/C Issuers;
provided that (a) in no event shall the Administrative Agent be required to take
any action or refrain from taking any action in violation of applicable law or
of any provision of any Loan Document, and (b) the Administrative Agent shall in
all cases be fully justified in failing or refusing to act hereunder or under
any other Loan Document unless it first receives any further assurances of its
indemnification from the Lenders that it may require, including prepayment of
any related expenses and any other protection it requires against any and all
costs, expense, and liability which may be incurred by it by reason of taking,
continuing to take or refraining from

 

80



--------------------------------------------------------------------------------

taking any such action. The Administrative Agent shall be entitled to assume
that no Default or Event of Default exists unless notified in writing to the
contrary by a Lender, an L/C Issuer, or a Borrower. In all cases in which the
Loan Documents do not require the Administrative Agent to take specific action,
the Administrative Agent shall be fully justified in using its discretion in
failing to take or in taking any action thereunder. Any instructions of the
Required Lenders, or of any other group of Lenders called for under the specific
provisions of the Loan Documents, shall be binding upon all the Lenders and the
holders of the Obligations.

Section 11.4. Consultation with Experts. The Administrative Agent may consult
with legal counsel, independent public accountants, and other experts selected
by it and shall not be liable for any action taken or omitted to be taken by it
in good faith in accordance with the advice of such counsel, accountants or
experts.

Section 11.5. Liability of Administrative Agent; Credit Decision. Neither the
Administrative Agent nor any of its directors, officers, agents or employees
shall be liable (a) for any action taken or not taken by it in connection with
the Loan Documents with the consent or at the request of the Required Lenders
or (b) in the absence of its own gross negligence or willful misconduct as
determined by a court of competent jurisdiction in a final non-appealable
judgment. Neither the Administrative Agent nor any of its directors, officers,
agents or employees shall be responsible for or have any duty to ascertain,
inquire into or verify (i) any statement, warranty or representation made in
connection with this Agreement, any other Loan Document or any Credit Event;
(ii) the performance or observance of any of the covenants or agreements of any
Borrower or any Subsidiary contained herein or in any other Loan Document;
(iii) the satisfaction of any condition specified in Section 7 hereof, except
receipt of items required to be delivered to the Administrative Agent; or
(iv) the validity, effectiveness, genuineness, enforceability, perfection,
value, worth or collectability hereof or of any other Loan Document or of any
other documents or writing furnished in connection with any Loan Document; and
the Administrative Agent makes no representation of any kind or character with
respect to any such matter mentioned in this sentence. The Administrative Agent
may execute any of its duties under any of the Loan Documents by or through
employees, agents, and attorneys-in-fact and shall not be answerable to the
Lenders, the L/C Issuers, the Borrowers, or any other Person for the default or
misconduct of any such agents or attorneys-in-fact selected with reasonable
care. The Administrative Agent shall not incur any liability by acting in
reliance upon any notice, consent, certificate, other document or statement
(whether written or oral) believed by it to be genuine or to be sent by the
proper party or parties. In particular and without limiting any of the
foregoing, the Administrative Agent shall have no responsibility for confirming
the accuracy of any compliance certificate or other document or instrument
received by it under the Loan Documents. The Administrative Agent may treat the
payee of any Obligation as the holder thereof until written notice of transfer
shall have been filed with the Administrative Agent signed by such payee in form
satisfactory to the Administrative Agent. Each Lender and each L/C Issuer
acknowledges that it has independently and without reliance on the
Administrative Agent or any other Lender or L/C Issuer, and based upon such
information, investigations and inquiries as it deems appropriate, made its own
credit analysis and decision to extend credit to the Borrowers in the manner set
forth in the Loan Documents. It shall be the responsibility of each Lender and
each L/C Issuer to keep itself informed as to the

 

81



--------------------------------------------------------------------------------

creditworthiness of any Borrower and its Subsidiaries, and the Administrative
Agent shall have no liability to any Lender or any L/C Issuer with respect
thereto. Without limiting the generality of the foregoing, the Administrative
Agent shall not, except as expressly set forth herein and in the other Loan
Documents, have any duty to disclose, and shall not be liable for the failure to
disclose, any information relating to any of the Borrowers or any of their
Affiliates that is communicated to or obtained by the Person serving as the
Administrative Agent or any of its Affiliates in any capacity.

Section 11.6. Indemnity. The Lenders shall ratably, in accordance with their
respective Revolver Percentages, indemnify and hold the Administrative Agent,
each L/C Issuer and their respective directors, officers, employees, agents, and
representatives harmless from and against any liabilities, losses, costs or
expenses suffered or incurred by it under any Loan Document or in connection
with the transactions contemplated thereby, regardless of when asserted or
arising, except to the extent they are promptly reimbursed for the same by any
Borrower and except to the extent that any event giving rise to a claim was
caused by the gross negligence or willful misconduct of the party seeking to be
indemnified as determined by a court of competent jurisdiction in a final
non-appealable judgment. The obligations of the Lenders under this Section 11.6
shall survive termination of this Agreement. The Administrative Agent and each
L/C Issuer shall be entitled to offset amounts received for the account of a
Lender under this Agreement against unpaid amounts due from such Lender to the
Administrative Agent, any L/C Issuer, or the Swing Line Lender hereunder
(whether as fundings of participations, indemnities or otherwise, and with any
amounts offset for the benefit of the Administrative Agent to be held by it for
its own account and with any amounts offset for the benefit of an L/C Issuer or
the Swing Line Lender to be remitted by the Administrative Agent to of for the
account of such L/C Issuer or the Swing Line Lender, as applicable), but shall
not be entitled to offset against amounts owed to the Administrative Agent, any
L/C Issuer or the Swing Line Lender by any Lender arising outside of this
Agreement and the other Loan Documents.

Section 11.7. Resignation of Administrative Agent and Successor Administrative
Agent. The Administrative Agent may resign at any time by giving written notice
thereof to the Lenders, the L/C Issuers, and the Borrowers. Upon any such
resignation of the Administrative Agent, the Required Lenders shall have the
right to appoint a successor Administrative Agent, subject to the consent (which
shall not be unreasonably withheld or delayed) of the Borrowers if no Event of
Default shall have occurred and be continuing. If no successor Administrative
Agent shall have been so appointed by the Required Lenders, and shall have
accepted such appointment, within 30 days after the resigning Administrative
Agent’s giving of notice of resignation then the resigning Administrative Agent
shall use commercially reasonable efforts to, on behalf of the Lenders,
immediately appoint a successor Administrative Agent, which may be any Lender
hereunder or, with the consent (which shall not be unreasonably withheld or
delayed) of the Borrowers if no Event of Default shall have occurred and be
continuing, any commercial bank, or an Affiliate of a commercial bank, having an
office in the United States of America and having a combined capital and surplus
of at least $200,000,000. Upon the acceptance of its appointment as the
Administrative Agent hereunder, such successor Administrative Agent shall
thereupon succeed to and become vested with all the rights and duties of the
resigning Administrative Agent under the Loan Documents. Whether or not a
successor has been appointed, the resigning

 

82



--------------------------------------------------------------------------------

Administrative Agent shall be discharged from its duties and obligations under
the Loan Documents on the earlier of the date upon which the successor
Administrative Agent assumes its duties and the day that is sixty (60) days
after the resigning Administrative Agent’s giving of notice of resignation.
After any resigning Administrative Agent’s resignation hereunder as
Administrative Agent, the provisions of this Section 11 and all protective
provisions of the other Loan Documents shall inure to its benefit as to any
actions taken or omitted to be taken by it while it was Administrative Agent,
but no successor Administrative Agent shall in any event be liable or
responsible for any actions of its predecessor. If the Administrative Agent
resigns and no successor is appointed, the rights and obligations of such
Administrative Agent shall be automatically assumed by the Required Lenders and
the Borrowers shall be directed to make all payments due each Lender and each
L/C Issuer hereunder directly to such Lender or L/C Issuer.

Section 11.8. L/C Issuer and Swing Line Lender. Each L/C Issuer shall act on
behalf of the Lenders with respect to any Letters of Credit issued by such L/C
Issuer and the documents associated therewith, and the Swing Line Lender shall
act on behalf of the Lenders with respect to any Swing Loans made by the Swing
Line Lender hereunder. Each L/C Issuer and the Swing Line Lender shall have all
of the benefits and immunities (a) provided to the Administrative Agent in this
Section 11 with respect to any acts taken or omissions suffered by the
applicable L/C Issuer in connection with Letters of Credit issued by such L/C
Issuer or proposed to be issued by it and the Applications pertaining to such
Letters of Credit or by the Swing Line Lender in connection with Swing Loans
made or to be made by the Swing Line Lender hereunder as fully as if the term
“Administrative Agent”, as used in this Section 11, included each such
L/C Issuer and the Swing Line Lender with respect to such acts or omissions and
(b) as additionally provided in this Agreement with respect to such L/C Issuer
or the Swing Line Lender, as applicable. Any resignation by Bank of America as
Administrative Agent pursuant to Section 11.7 shall also constitute its
resignation as L/C Issuer and Swing Line Lender. If Bank of America resigns as
an L/C Issuer, it shall retain all the rights, powers, privileges and duties of
an L/C Issuer hereunder with respect to all Letters of Credit outstanding as of
the effective date of its resignation as L/C Issuer and all L/C Obligations with
respect thereto, including the right to require the Lenders to make U.S. Base
Rate Loans or fund risk participations in Reimbursement Obligations pursuant to
Section 1.3. If Bank of America resigns as Swing Line Lender, it shall retain
all the rights of the Swing Line Lender provided for hereunder with respect to
Swing Loans made by it and outstanding as of the effective date of such
resignation, including the right to require the Lenders to make U.S. Base Rate
Loans or fund risk participations in outstanding Swing Loans pursuant to
Section 1.7. Upon the appointment by the Borrowers of a successor L/C Issuer or
Swing Line Lender hereunder (which successor shall in all cases be a Lender
other than a Defaulting Lender), (a) such successor shall succeed to and become
vested with all of the rights, powers, privileges and duties of the retiring L/C
Issuer or Swing Line Lender, as applicable, (b) the retiring L/C Issuer and
Swing Line Lender shall be discharged from all of their respective duties and
obligations hereunder or under the other Loan Documents, and (c) the successor
L/C Issuer shall issue letters of credit in substitution for the Letters of
Credit, if any, outstanding at the time of such succession or make other
arrangements satisfactory to Bank of America to effectively assume the
obligations of Bank of America with respect to such Letters of Credit.

 

83



--------------------------------------------------------------------------------

Section 11.9. Designation of Additional Agents. The Administrative Agent shall
have the continuing right, for purposes hereof, at any time and from time to
time to designate one or more of the Lenders (and/or its or their Affiliates) as
“syndication agents,” “documentation agents,” “book runners,” “lead arrangers,”
“arrangers,” “co-agents” or other designations for purposes hereto, but such
designation shall have no substantive effect, and neither the Lead Arrangers,
syndication agents or co-agents named herein nor any such Lenders and their
Affiliates shall have any additional powers, duties or responsibilities as a
result of being named herein or of being so designated by the Administrative
Agent. The Administrative Agent may perform its duties hereunder through one or
more of its branches (including its Canada branch), employees or
attorneys-in-fact.

Section 11.10. [Reserved]ERISA Lender Representation.

(a) Each Lender (x) represents and warrants, as of the date such Person became a
Lender party hereto, to, and (y) covenants, from the date such Person became a
Lender party hereto to the date such Person ceases being a Lender party hereto,
for the benefit of, the Administrative Agent and the Lead Arrangers and their
respective Affiliates, and not, for the avoidance of doubt, to or for the
benefit of the Borrowers or any other Loan Party, that at least one of the
following is and will be true:

(i) such Lender is not using “plan assets” (within the meaning of 29 CFR §
2510.3-101, as modified by Section 3(42) of ERISA) of one or more Benefit Plans
in connection with the Loans, the Letters of Credit or the Revolving Credit
Commitments,

(ii) the transaction exemption set forth in one or more PTEs, such as PTE 84-14
(a class exemption for certain transactions determined by independent qualified
professional asset managers), PTE 95-60 (a class exemption for certain
transactions involving insurance company general accounts), PTE 90-1 (a class
exemption for certain transactions involving insurance company pooled separate
accounts), PTE 91-38 (a class exemption for certain transactions involving bank
collective investment funds) or PTE 96-23 (a class exemption for certain
transactions determined by in-house asset managers), is applicable with respect
to such Lender’s entrance into, participation in, administration of and
performance of the Loans, the Letters of Credit, the Revolving Credit
Commitments and this Agreement,

(iii) (A) such Lender is an investment fund managed by a “Qualified Professional
Asset Manager” (within the meaning of Part VI of PTE 84-14), (B) such Qualified
Professional Asset Manager made the investment decision on behalf of such Lender
to enter into, participate in, administer and perform the Loans, the Letters of
Credit, the Revolving Credit Commitments and this Agreement, (C) the entrance
into, participation in, administration of and performance of the Loans, the
Letters of Credit, the Revolving Credit Commitments and this Agreement satisfies
the requirements of sub-sections (b) through (g) of Part I of PTE 84-14 and
(D) to the best knowledge of such Lender, the requirements of subsection
(a) of Part I of PTE 84-14 are satisfied with respect to such Lender’s entrance
into, participation in, administration of and

 

84



--------------------------------------------------------------------------------

performance of the Loans, the Letters of Credit, the Revolving Credit
Commitments and this Agreement, or

(iv) such other representation, warranty and covenant as may be agreed in
writing between the Administrative Agent, in its sole discretion, and such
Lender.

(b) In addition, unless sub-clause (i) in the immediately preceding clause
(a) is true with respect to a Lender or such Lender has not provided another
representation, warranty and covenant as provided in sub-clause (iv) in the
immediately preceding clause (a), such Lender further (x) represents and
warrants, as of the date such Person became a Lender party hereto, to, and
(y) covenants, from the date such Person became a Lender party hereto to the
date such Person ceases being a Lender party hereto, for the benefit of, the
Administrative Agent and the Lead Arrangers and their respective Affiliates, and
not, for the avoidance of doubt, to or for the benefit of the Borrowers or any
other Loan Party, that:

(i) none of the Administrative Agent or the Lead Arrangers or any of their
respective Affiliates is a fiduciary with respect to the assets of such Lender
(including in connection with the reservation or exercise of any rights by the
Administrative Agent under this Agreement, any Loan Document or any documents
related to hereto or thereto),

(ii) the Person making the investment decision on behalf of such Lender with
respect to the entrance into, participation in, administration of and
performance of the Loans, the Letters of Credit, the Revolving Credit
Commitments and this Agreement is independent (within the meaning of 29 CFR §
2510.3-21) and is a bank, an insurance carrier, an investment adviser, a
broker-dealer or other person that holds, or has under management or control,
total assets of at least $50 million, in each case as described in 29 CFR §
2510.3-21(c)(1)(i)(A)-(E),

(iii) the Person making the investment decision on behalf of such Lender with
respect to the entrance into, participation in, administration of and
performance of the Loans, the Letters of Credit, the Revolving Credit
Commitments and this Agreement is capable of evaluating investment risks
independently, both in general and with regard to particular transactions and
investment strategies (including in respect of the Obligations),

(iv) the Person making the investment decision on behalf of such Lender with
respect to the entrance into, participation in, administration of and
performance of the Loans, the Letters of Credit, the Revolving Credit
Commitments and this Agreement is a fiduciary under ERISA or the Code, or both,
with respect to the Loans, the Letters of Credit, the Revolving Credit
Commitments and this Agreement and is responsible for exercising independent
judgment in evaluating the transactions hereunder, and

(v) no fee or other compensation is being paid directly to the Administrative
Agent or the Lead Arrangers or any their respective Affiliates for investment
advice (as

 

85



--------------------------------------------------------------------------------

opposed to other services) in connection with the Loans, the Letters of Credit,
the Revolving Credit Commitments or this Agreement.

(c) The Administrative Agent and the Lead Arrangers hereby inform the Lenders
that each such Person is not undertaking to provide impartial investment advice,
or to give advice in a fiduciary capacity, in connection with the transactions
contemplated hereby, and that such Person has a financial interest in the
transactions contemplated hereby in that such Person or an Affiliate thereof
(i) may receive interest or other payments with respect to the Loans, the
Letters of Credit, the Revolving Credit Commitments and this Agreement, (ii) may
recognize a gain if it extended the Loans, the Letters of Credit or the
Revolving Credit Commitments for an amount less than the amount being paid for
an interest in the Loans, the Letters of Credit or the Revolving Credit
Commitments by such Lender or (iii) may receive fees or other payments in
connection with the transactions contemplated hereby, the Loan Documents or
otherwise, including structuring fees, commitment fees, arrangement fees,
facility fees, upfront fees, underwriting fees, ticking fees, agency fees,
administrative agent or collateral agent fees, utilization fees, minimum usage
fees, letter of credit fees, fronting fees, deal-away or alternate transaction
fees, amendment fees, processing fees, term out premiums, banker’s acceptance
fees, breakage or other early termination fees or fees similar to the foregoing.

Section 11.11. Administrative Agent May File Proofs of Claim. In case of the
pendency of any proceeding under any bankruptcy, insolvency, fraudulent
conveyance or similar laws affecting creditors’ rights generally or any other
judicial proceeding relative to any Loan Party, the Administrative Agent
(irrespective of whether the principal of any Loan shall then be due and payable
as herein expressed or by declaration or otherwise and irrespective of whether
the Administrative Agent shall have made any demand on the Borrower) shall be
entitled and empowered, by intervention in such proceeding or otherwise:

(a) to file and prove a claim for the whole amount of the principal and interest
owing and unpaid in respect of the Loans and all other Obligations that are
owing and unpaid and to file such other documents as may be necessary or
advisable in order to have the claims of the Lenders and the Administrative
Agent (including any claim for the reasonable compensation, expenses,
disbursements and advances of the Lenders and the Administrative Agent and their
respective agents and counsel and all other amounts due the Lenders and the
Administrative Agent under Sections 2.1 and 13.15 hereof) allowed in such
judicial proceeding; and

(b) to collect and receive any monies or other property payable or deliverable
on any such claims and to distribute the same;

and any custodian, receiver, assignee, trustee, liquidator, sequestrator or
other similar official in any such judicial proceeding is hereby authorized by
each Lender to make such payments to the Administrative Agent and, if the
Administrative Agent shall consent to the making of such payments directly to
the Lenders, to pay to the Administrative Agent any amount due for the
reasonable compensation, expenses, disbursements and advances of the
Administrative Agent and its agents and counsel, and any other amounts due the
Administrative Agent under Sections 2.1 and 13.15 hereof.

 

86



--------------------------------------------------------------------------------

Nothing contained herein shall be deemed to authorize the Administrative Agent
to authorize or consent to or accept or adopt on behalf of any Lender any plan
of reorganization, arrangement, adjustment or composition affecting the
Obligations or the rights of any Lender to authorize the Administrative Agent to
vote in respect of the claim of any Lender or in any such proceeding.

SECTION 12. THE GUARANTEE.

Section 12.1. The Guarantee. To induce the Lenders and the L/C Issuers to
provide the credits described herein and in consideration of benefits expected
to accrue to the Borrowers by reason of the Revolving Credit Commitments, the
Loans and the Letters of Credit and for other good and valuable consideration,
receipt of which is hereby acknowledged, the U.S. Borrower hereby
unconditionally and irrevocably guarantees to the Administrative Agent, for the
ratable benefit of the Administrative Agent, the Lenders, and the L/C Issuers,
the due and punctual payment of all present and future Obligations of the
Canadian Borrower, including, but not limited to, the due and punctual payment
by the Canadian Borrower of principal of and interest on the Loans, the
Reimbursement Obligations, and the due and punctual payment of all other
Obligations now or hereafter owed by the Canadian Borrower under the Loan
Documents, in each case as and when the same shall become due and payable,
whether at stated maturity, by acceleration, or otherwise, according to the
terms hereof or any other applicable Loan Document (including all interest,
costs, fees, and charges after the entry of an order for relief against the
Canadian Borrower in a case under the Bankruptcy and Insolvency Act (Canada), as
amended, or the Companies Creditors Arrangement Act (Canada), as amended, or the
Winding-Up and Restructuring Act (Canada), as amended, or any similar
proceeding, whether or not such interest, costs, fees and charges would be an
allowed claim against the Canadian Borrower in any such proceeding). In case of
failure by the Canadian Borrower punctually to pay any of its Obligations, the
U.S. Borrower hereby unconditionally agrees to make such payment or to cause
such payment to be made punctually as and when the same shall become due and
payable, whether at stated maturity, by acceleration, or otherwise, and as if
such payment were made by the Canadian Borrower.

Section 12.2. Guarantee Unconditional. The obligations of the U.S. Borrower
under this Section 12 shall be unconditional and absolute and, without limiting
the generality of the foregoing, shall not be released, discharged, or otherwise
affected by:

(a) any extension, renewal, settlement, compromise, waiver, or release in
respect of any obligation of the Canadian Borrower or other obligor or of any
other guarantor under this Agreement or any other Loan Document or by operation
of law or otherwise;

(b) any change in the corporate existence, structure, or ownership of, or any
insolvency, bankruptcy, reorganization, or other similar proceeding affecting
any Borrower or other obligor, any other guarantor, or any of their respective
assets, or any resulting release or discharge of any obligation of any Borrower
or other obligor or of any other guarantor contained in any Loan Document;

 

87



--------------------------------------------------------------------------------

(c) the existence of any claim, set-off, or other rights which the Canadian
Borrower or other obligor or any other guarantor may have at any time against
the Administrative Agent, any Lender, any L/C Issuer or any other Person,
whether or not arising in connection herewith;

(d) any failure to assert, or any assertion of, any claim or demand or any
exercise of, or failure to exercise, any rights or remedies against any Borrower
or other obligor, any other guarantor, or any other Person or Property;

(e) any application of any sums by whomsoever paid or howsoever realized to any
obligation of any Borrower or other obligor, regardless of what obligations of
any Borrower or other obligor remain unpaid;

(f) any invalidity or unenforceability relating to or against any Borrower or
other obligor or any other guarantor for any reason of this Agreement or of any
other Loan Document or any provision of applicable law or regulation purporting
to prohibit the payment by any Borrower or other obligor or any other guarantor
of the principal of or interest on any Loan or any Reimbursement Obligation or
any other amount payable under the Loan Documents; or

(g) any other act or omission to act or delay of any kind by the Administrative
Agent, any Lender, any L/C Issuer, or any other Person or any other circumstance
whatsoever that might, but for the provisions of this paragraph, constitute a
legal or equitable discharge of the obligations of the U.S. Borrower under this
Section 12.

The Guaranty is a guaranty of payment and not of collection.

Section 12.3. Discharge Only upon Payment in Full; Reinstatement in Certain
Circumstances. The U.S. Borrower’s obligations under this Section 12 shall
remain in full force and effect until the Revolving Credit Commitments are
terminated, all Letters of Credit have expired, and the principal of and
interest on all Loans and all other amounts payable by all Borrowers under this
Agreement and under all other Loan Documents (other than contingent
indemnification obligations for which no claim has been made) have been paid. If
at any time any payment of the principal of or interest on any Loan or any
Reimbursement Obligation or any other amount payable by any Borrower under the
Loan Documents is rescinded or must be otherwise restored or returned upon the
insolvency, bankruptcy, or reorganization of any Borrower, or otherwise, the
U.S. Borrower’s obligations under this Section 12 with respect to such payment
shall be reinstated at such time as though such payment had become due but had
not been made at such time.

Section 12.4. Subrogation. The U.S. Borrower agrees it will not exercise any
rights which it may acquire by way of subrogation by any payment made hereunder,
or otherwise, until all the Obligations (other than contingent indemnification
obligations for which no claim has been made) shall have been paid in full
subsequent to the termination of all the Revolving Credit Commitments and
expiration of all Letters of Credit. If any amount shall be paid to the U.S.
Borrower on account of such subrogation rights at any time prior to the later of
(x) the payment in full of the Obligations and all other amounts payable by the
Borrowers hereunder and under

 

88



--------------------------------------------------------------------------------

the other Loan Documents (other than contingent indemnification obligations for
which no claim has been made) and (y) the termination of the Revolving Credit
Commitments and expiration of all Letters of Credit, such amount shall be held
in trust for the benefit of the Administrative Agent, the Lenders, and the
L/C Issuers and shall forthwith be paid to the Administrative Agent for the
benefit of the Lenders and the L/C Issuers or be credited and applied upon the
Obligations, whether matured or unmatured, in accordance with the terms of this
Agreement.

Section 12.5. Waivers. With respect to its obligations under this Section 12,
the U.S. Borrower irrevocably waives acceptance hereof, presentment, demand,
protest, and any notice not provided for herein, as well as any requirement that
at any time any action be taken by the Administrative Agent, any Lender, any
L/C Issuer, or any other Person against any Borrower or other obligor, another
guarantor, or any other Person.

Section 12.6. Limit on Recovery. Notwithstanding any other provision hereof, the
right of recovery against the U.S. Borrower under this Section 12 shall not
exceed $1.00 less than the lowest amount which would render the U.S. Borrower’s
obligations under this Section 12 void or voidable under applicable law,
including, without limitation, fraudulent conveyance law.

Section 12.7. Stay of Acceleration. If acceleration of the time for payment of
any amount payable by the Canadian Borrower under this Agreement or any other
Loan Document is stayed upon the insolvency, bankruptcy or reorganization of the
Canadian Borrower, all such amounts otherwise subject to acceleration with
respect to the Canadian Borrower under the terms of this Agreement or the other
Loan Documents shall nonetheless be payable by the U.S. Borrower hereunder
forthwith on demand by the Administrative Agent made at the request of the
Required Lenders.

Section 12.8. Benefit to Guarantor. The Canadian Borrower and the U.S. Borrower
are engaged in related businesses and integrated to such an extent that the
financial strength and flexibility of the Canadian Borrower has a direct impact
on the success of the U.S. Borrower. The U.S. Borrower acknowledges that it will
derive substantial direct and indirect benefit from the extensions of credit
hereunder.

Section 12.9. No Liability of Canadian Borrower for U.S. Borrower Obligations.
Notwithstanding anything herein or in the other Loan Documents to the contrary,
(i) the Canadian Borrower shall not be liable or in any manner responsible for,
or be deemed to have guaranteed, directly or indirectly, whether as a primary
obligor, guarantor, indemnitor, or otherwise, and none of its assets shall
secure, directly or indirectly, any Obligations of the U.S. Borrower and
(ii) the Canadian Borrower shall not be obligated to make any payment under any
of the Loan Documents on behalf of, or with respect to, any Obligations of the
U.S. Borrower.

SECTION 13. MISCELLANEOUS.

Section 13.1. Taxes. (a) Payments Free of Taxes; Obligation to Withhold;
Payments on Account of Taxes.

 

89



--------------------------------------------------------------------------------

(i) Any and all payments by or on account of any obligation of any Loan Party
under any Loan Document shall be made without deduction or withholding for any
Taxes, except as required by applicable law. If any applicable law (as
determined in the good faith discretion of the Administrative Agent or Loan
Party) require the deduction or withholding of any Tax from any such payment by
the Administrative Agent or a Loan Party, then the Administrative Agent or such
Loan Party shall be entitled to make such deduction or withholding, upon the
basis of the information and documentation to be delivered pursuant to
subsection (e) below.

(ii) If any Loan Party or the Administrative Agent shall be required by
applicable law to withhold or deduct any Taxes from any payment, then (A) such
Loan Party or the Administrative Agent shall withhold or make such deductions as
are determined by such Loan Party or the Administrative Agent to be required
based upon the information and documentation it has received pursuant to
subsection (e) below, (B) such Loan Party or the Administrative Agent shall
timely pay the full amount withheld or deducted to the relevant Governmental
Authority in accordance with applicable law and (C) to the extent that the
withholding or deduction is made on account of Indemnified Taxes, the sum
payable by the applicable Loan Party shall be increased as necessary so that
after any required withholding or the making of all required deductions for
Indemnified Taxes (including deductions for Indemnified Taxes applicable to
additional sums payable under this Section 13.1) the applicable Recipient
receives an amount equal to the sum it would have received had no such
withholding or deduction of Indemnified Taxes been made.

(b) Payment of Other Taxes by the Borrowers. Without limiting the provisions of
subsection (a) above, the Borrowers, shall timely pay or cause the relevant Loan
Party to pay to the relevant Governmental Authority in accordance with
applicable law, or at the option of the Administrative Agent timely reimburse it
for the payment of, any Other Taxes.

(c) Tax Indemnifications.

(i) Without duplication of any additional amounts paid pursuant to
Section 13.1(a), the Borrowers shall, or shall cause the relevant Loan Party to,
indemnify each Recipient, and shall make payment in respect thereof within ten
(10) days after demand therefor, for the full amount of any Indemnified Taxes
(including Indemnified Taxes imposed or asserted on or attributable to amounts
payable under this Section 13.1) payable or paid by such Recipient or required
to be withheld or deducted from a payment to such Recipient, and any reasonable
expenses arising therefrom or with respect thereto, whether or not such
Indemnified Taxes were correctly or legally imposed or asserted by the relevant
Governmental Authority. A certificate as to the amount of such payment or
liability delivered to a Borrower by a Lender (with a copy to the Administrative
Agent), or by the Administrative Agent on its own behalf or on behalf of a
Lender, shall be conclusive absent manifest error. In the event such certificate
reflects Indemnified Taxes that were paid by the Administrative Agent to a
Governmental Authority, the Administrative Agent shall also deliver to the
relevant Borrower the original or a certified

 

90



--------------------------------------------------------------------------------

copy of a receipt issued by such Governmental Authority evidencing such payment,
a copy of any return required by law to report such payment or other evidence of
such payment reasonably satisfactory the Borrower.

(ii) Each Lender shall severally indemnify, and shall make payment in respect
thereof within ten (10) days after demand therefor, (x) the Administrative Agent
against any Indemnified Taxes attributable to such Lender (but only to the
extent that any Loan Party has not already indemnified the Administrative Agent
for such Indemnified Taxes and without limiting the obligation of the Loan
Parties to do so), (y) the Administrative Agent and the Loan Parties, as
applicable, against any Taxes attributable to such Lender’s failure to comply
with the provisions of Section 13.11 relating to the maintenance of a
Participant Register and (z) the Administrative Agent and the Loan Parties, as
applicable, against any Excluded Taxes attributable to such Lender, in each
case, that are payable or paid by the Administrative Agent or a Loan Party in
connection with any Loan Document, and any reasonable expenses arising therefrom
or with respect thereto, whether or not such Taxes were correctly or legally
imposed or asserted by the relevant Governmental Authority. A certificate as to
the amount of such payment or liability delivered to any Lender by the
Administrative Agent shall be conclusive absent manifest error. Each Lender
hereby authorizes the Administrative Agent to set off and apply any and all
amounts at any time owing to such Lender, as the case may be, under this
Agreement or any other Loan Document against any amount due to the
Administrative Agent under this clause (ii).

(d) Evidence of Payments. Upon request by the Administrative Agent, after any
payment of Taxes by any Loan Party to a Governmental Authority as provided in
this Section 13.1, such Loan Party shall deliver to the Administrative Agent the
original or a certified copy of a receipt issued by such Governmental Authority
evidencing such payment, a copy of any return required by law to report such
payment or other evidence of such payment reasonably satisfactory to the
Administrative Agent.

(e) Status of Lenders; Tax Documentation.

(i) Any Lender that is entitled to an exemption from or reduction of withholding
Tax with respect to payments made under any Loan Document shall deliver to the
applicable Borrower and the Administrative Agent, at the time or times
reasonably requested by such Borrower or the Administrative Agent, such properly
completed and executed documentation reasonably requested by such Borrower or
the Administrative Agent as will permit such payments to be made without
withholding or at a reduced rate of withholding. In addition, any Lender, if
reasonably requested by a Borrower or the Administrative Agent, shall deliver
such other documentation prescribed by applicable law or reasonably requested by
such Borrower or the Administrative Agent as will enable such Borrower or the
Administrative Agent to determine whether or not such Lender is subject to
information reporting or withholding (including backup withholding) requirements
or is entitled to the benefits of any applicable income tax treaty or
convention. Notwithstanding anything to the contrary in the preceding two
sentences, the

 

91



--------------------------------------------------------------------------------

completion, execution and submission of such documentation (other than such
documentation set forth in Section 13.1(e)(ii)(A), (ii)(B) and (ii)(D) below)
shall not be required if in the Lender’s reasonable judgment such completion,
execution or submission would subject such Lender to any material unreimbursed
cost or expense or would materially prejudice the legal or commercial position
of such Lender.

(ii) Without limiting the generality of the foregoing, if the applicable
Borrower is the U.S. Borrower:

(A) any Lender that is a U.S. Person (or, if such Lender is disregarded as an
entity separate from its owner for U.S. federal tax purposes, the Person treated
as its owner for U.S. federal income tax purposes) shall deliver to the U.S.
Borrower and the Administrative Agent (in such number of copies as shall be
requested by the recipient) on or prior to the date on which such Lender becomes
a Lender under this Agreement (and from time to time thereafter upon the
reasonable request of a Borrower or the Administrative Agent), duly completed
and executed originals of IRS Form W-9 certifying that such Lender or such U.S.
Person, as applicable, is exempt from U.S. federal backup withholding Tax;

(B) any Foreign Lender (or, if such Foreign Lender is disregarded as an entity
separate from its owner for U.S. federal tax purposes, the Person treated as its
owner for U.S. federal income tax purposes) shall, to the extent it is legally
entitled to do so, deliver to the U.S. Borrower and the Administrative Agent (in
such number of copies as shall be requested by the recipient) on or prior to the
date on which such Foreign Lender becomes a Lender under this Agreement (and
from time to time thereafter upon the reasonable request of a Borrower or the
Administrative Agent), whichever of the following is applicable:

(1) duly completed and executed originals of IRS Form W-8BEN or W-8BEN-E, as
applicable, establishing an exemption from, or reduction of, U.S. federal
withholding Tax pursuant to an applicable income tax treaty;

(2) duly completed and executed originals of IRS Form W-8ECI;

(3) in the case of a Foreign Lender (or, if such Foreign Lender is disregarded
as an entity separate from its owner for U.S. federal tax purposes, the Person
treated as its owner for U.S. federal tax purposes) claiming the benefits of the
exemption for portfolio interest under Section 881(c) of the Code, (x) a
certificate substantially in the form of Exhibit I-1 to the effect that such
Foreign Lender (or such other Person) is not a “bank” within the meaning of
Section 881(c)(3)(A) of the Code, a “10 percent shareholder” of a Borrower
within the meaning of Section 881(c)(3)(B) of the Code, or a “controlled foreign
corporation” described

 

92



--------------------------------------------------------------------------------

in Section 881(c)(3)(C) of the Code (a “U.S. Tax Compliance Certificate”) and
(y) duly completed and executed originals of IRS Form W-8BEN or W-8BEN-E, as
applicable;

(4) duly completed and executed originals of IRS Form W8IMY, accompanied by IRS
Form W-8ECI, IRS Form W-8BEN, a U.S. Tax Compliance Certificate substantially in
the form of Exhibit I-2 or Exhibit I-3, IRS Form W-9, and/or other certification
documents from each beneficial owner, as applicable; provided that if the
Foreign Lender is a partnership and one or more direct or indirect partners of
such Foreign Lender are claiming the portfolio interest exemption, such Foreign
Lender may provide a U.S. Tax Compliance Certificate substantially in the form
of Exhibit I-4 on behalf of each such direct and indirect partner;

(C) any Foreign Lender shall, to the extent it is legally entitled to do so,
deliver to the U.S. Borrower and the Administrative Agent (in such number of
copies as shall be requested by the recipient) on or prior to the date on which
such Foreign Lender becomes a Lender under this Agreement (and from time to time
thereafter upon the reasonable request of a Borrower or the Administrative
Agent), executed originals of any other form prescribed by applicable law as a
basis for claiming exemption from or a reduction in U.S. federal withholding
Tax, duly completed, together with such supplementary documentation as may be
prescribed by applicable law to permit the U.S. Borrower or the Administrative
Agent to determine the withholding or deduction required to be made; and

(D) if a payment made to a Lender under any Loan Document would be subject to
U.S. federal withholding Tax imposed by FATCA if such Lender were to fail to
comply with the applicable reporting requirements of FATCA (including those
contained in Section 1471(b) or 1472(b) of the Code, as applicable), such Lender
shall deliver to the Borrowers and the Administrative Agent at the time or times
prescribed by law and at such time or times reasonably requested by the
applicable Borrower or the Administrative Agent such documentation prescribed by
applicable law (including as prescribed by Section 1471(b)(3)(C)(i) of the Code)
and such additional documentation reasonably requested by such Borrower or the
Administrative Agent as may be necessary for such Borrower and the
Administrative Agent to comply with their obligations under FATCA and to
determine that such Lender has complied with such Lender’s obligations under
FATCA or to determine the amount to deduct and withhold from such payment.
Solely for purposes of this clause (D), “FATCA” shall include any amendments
made to FATCA after the date of this Agreement.

(iii) Each Lender agrees that if any form or certification it previously
delivered pursuant to this Section 13.1 expires or becomes obsolete or
inaccurate in any respect, it shall promptly (x) update such form or
certification or (y) notify the applicable Borrower and the Administrative Agent
in writing of its legal inability to do so.

 

93



--------------------------------------------------------------------------------

(iv) Each Lender shall promptly (A) notify the Borrowers and the Administrative
Agent of any change in circumstances which would modify or render invalid any
claimed exemption or reduction, and (B) if, pursuant to Section 13.1, any Lender
becomes entitled to (I) receive from the Borrowers any payment of any
Indemnified Taxes or additional amounts or (II) have a Borrower pay to any
Governmental Authority for the account of such Lender any Indemnified Taxes or
additional amounts, then, in each case, such Lender shall (at the request of the
relevant Borrower) take such steps as shall not be disadvantageous to it, in the
reasonable judgment of such Lender, and as may be reasonably necessary
(including the re-designation of its Lending Office) to avoid any requirement of
applicable law of any jurisdiction that a Borrower or the Administrative Agent
make any withholding or deduction for Taxes from amounts payable to such Lender.
The Borrowers hereby agree to pay all reasonable out-of-pocket costs and
expenses incurred by any Lender in connection with any such re-designation.

(f) Treatment of Certain Refunds. Unless required by applicable law, at no time
shall the Administrative Agent have any obligation to file for or otherwise
pursue on behalf of a Lender, or have any obligation to pay to any Lender, any
refund of Taxes withheld or deducted from funds paid for the account of such
Lender. If any Recipient determines in its sole discretion (which shall be
exercised in good faith) that it has received a refund of any Taxes as to which
it has been indemnified by any Loan Party or with respect to which any Loan
Party has paid additional amounts pursuant to this Section 13.1, it shall pay to
such Loan Party an amount equal to such refund (but only to the extent of
indemnity payments made, or additional amounts paid, by such Loan Party under
this Section 13.1 with respect to the Taxes giving rise to such refund), net of
all out-of-pocket expenses (including Taxes) incurred by such Recipient, and
without interest (other than any interest paid by the relevant Governmental
Authority with respect to such refund), provided that the Loan Party, upon the
request of the Recipient, agrees to repay the amount paid over to the Loan Party
(plus any penalties, interest (to the extent accrued from the date such refund
is paid over to the Loan Party) or other charges imposed by the relevant
Governmental Authority) to the Recipient in the event the Recipient is required
to repay such refund to such Governmental Authority. Notwithstanding anything to
the contrary in this paragraph (f), in no event will a Recipient be required to
pay any amount to a Loan Party pursuant to this paragraph (f) to the extent such
payment would place the Recipient in a less favorable net after-Tax position
than the Recipient would have been in if the Tax subject to indemnification and
giving rise to such refund had not been deducted, withheld or otherwise imposed
and the indemnification payments or additional amounts with respect to such Tax
had never been paid. This subsection shall not be construed to require any
Recipient to make available its Tax returns (or any other information relating
to its Taxes that it deems confidential) to any Loan Party or any other Person.

(g) Survival. Each party’s obligations under this Section 13.1 shall survive the
resignation or replacement of the Administrative Agent or any assignment of
rights by, or the replacement of, a Lender, the termination of the commitments
and the repayment, satisfaction or discharge of all other Obligations.

 

94



--------------------------------------------------------------------------------

(h) Canadian Borrower. Notwithstanding anything to the contrary set forth
herein, in no event shall the Canadian Borrower have any obligations under this
Section 13.1 other than to the extent arising directly from or related directly
to the Canadian Borrower or any other Obligations of the Canadian Borrower, and
in no event shall the Canadian Borrower have any obligations under this
Section 13.1 arising from or related to the U.S. Borrower or any Obligations of
the U.S. Borrower. For the avoidance of doubt, nothing in this Section 13.1
shall establish joint and several or several obligations of the Borrowers.

Section 13.2. No Waiver, Cumulative Remedies. (a) No delay or failure on the
part of the Administrative Agent, any L/C Issuer or any Lender, or on the part
of the holder or holders of any of the Obligations, in the exercise of any power
or right under any Loan Document shall operate as a waiver thereof or as an
acquiescence in any default, nor shall any single or partial exercise of any
power or right preclude any other or further exercise thereof or the exercise of
any other power or right. The rights and remedies hereunder of the
Administrative Agent, the L/C Issuers and the Lenders, and of the holder or
holders of any of the Obligations are cumulative to, and not exclusive of, any
rights or remedies which any of them would otherwise have.

(b) Notwithstanding anything to the contrary contained herein or in any other
Loan Document, the authority to enforce rights and remedies hereunder and under
the other Loan Documents against the Loan Parties shall be vested exclusively
in, and all actions and proceedings at law in connection with such enforcement
shall be instituted and maintained exclusively by, the Administrative Agent in
accordance with Sections 9.2 and 9.3 hereof for the benefit of all the Lenders;
provided, that the foregoing shall not prohibit (i) the Administrative Agent
from exercising on its own behalf the rights and remedies that inure to its
benefit (solely in its capacity as Administrative Agent) hereunder and under the
other Loan Documents, (ii) any Lender from exercising setoff rights in
accordance with Section 13.16 hereof (subject to the terms of Section 13.7
hereof) or (iii) any Lender from filing proofs of claim or appearing and filing
pleadings on its own behalf during the pendency of a proceeding relative to any
Loan Party under any bankruptcy, insolvency, fraudulent conveyance or similar
laws affecting creditors’ rights generally; and provided, further, that if at
any time there is no Person acting as AdminstrativeAdministrative Agent
hereunder and under the other Loan Documents, then (a) the Required Lenders
shall have the rights otherwise ascribed to the Administrative Agent pursuant to
this Section and (b) in addition to the matters set forth in clauses (ii) and
(iii) of the preceding proviso and subject to Section 13.7, any Lender may, with
the consent of the Required Lenders, enforce any rights and remedies available
to it and as authorized by the Required Lenders.

Section 13.3. Non-Business Days. If any payment hereunder becomes due and
payable on a day which is not a Business Day, the due date of such payment shall
be extended to the next succeeding Business Day on which date such payment shall
be due and payable. In the case of any payment of principal, or payment of fees
under Section 2.1(a) and 2.1(b) hereof, falling due on a day which is not a
Business Day, interest on such principal amount, or percentages on such fees, as
the case may be, shall continue to accrue during such extension at the rate per
annum then in effect, which accrued amount shall be due and payable on the next
scheduled date for the payment of interest or fees, as applicable.

 

95



--------------------------------------------------------------------------------

Section 13.4. [Reserved].

Section 13.5. Survival of Representations. All representations and warranties
made herein or in any other Loan Document or in certificates given pursuant
hereto or thereto shall survive the execution and delivery of this Agreement and
the other Loan Documents, and shall continue in full force and effect with
respect to the date as of which they were made as long as any credit is in use
or available hereunder.

Section 13.6. Survival of Indemnities. All indemnities and other provisions
relative to reimbursement to the Lenders and the L/C Issuers of amounts
sufficient to protect the yield of the Lenders and the L/C Issuers with respect
to the Loans and Letters of Credit, including, but not limited to, Sections
1.12, 10.310.4, and 13.15 hereof, shall survive the termination of this
Agreement and the other Loan Documents and the payment of the Obligations.

Section 13.7. Sharing of Set-Off. Each Lender agrees with each other Lender a
party hereto that if such Lender shall receive and retain any payment, whether
by set-off or application of deposit balances or otherwise, on any of the Loans
or Reimbursement Obligations in excess of its ratable share of payments on all
such Obligations then outstanding to the Lenders, then such Lender shall
purchase for cash at face value, but without recourse, ratably from each of the
other Lenders such amount of the Loans or Reimbursement Obligations, or
participations therein, held by each such other Lender (or interest therein) as
shall be necessary to cause such Lender to share such excess payment ratably
with all the other Lenders; provided, however, that (i) if any such purchase is
made by any Lender, and if such excess payment or part thereof is thereafter
recovered from such purchasing Lender, the related purchases from the other
Lenders shall be rescinded ratably and the purchase price restored as to the
portion of such excess payment so recovered, but without interest and (ii) the
provisions of this Section 13.7 shall not be construed to apply to (x) any
payment made by any Borrower pursuant to and in accordance with the express
terms of this Agreement (including the application of funds from the existence
of a Defaulting Lender or pursuant to Section 1.15) or (y) any payment obtained
by a Lender as consideration for the assignment of a sale or participation in
any of its Loans to any assignee or participant, other than to a Borrower or a
Subsidiary thereof (as to which the provisions of this Section 13.7 shall
apply). For purposes of this Section 13.7, amounts owed to or recovered by an
L/C Issuer in connection with Reimbursement Obligations in which Lenders have
been required to fund their participation shall be treated as amounts owed to or
recovered by such L/C Issuer as a Lender hereunder.

Section 13.8. Notices. Except as otherwise specified herein, all notices
hereunder and under the other Loan Documents shall be in writing (including,
without limitation, notice by email or telecopy) and shall be given to the
relevant party at its physical address, email address or (other than notices to
a Borrower) telecopier number set forth below, or such other physical address,
email address or telecopier number as such party may hereafter specify by notice
to the Administrative Agent and the Borrowers given by courier, by United States
or Canadian certified or registered mail, by telecopy or by email. Notices under
the Loan Documents to any Lender or any L/C Issuer shall be addressed to its
physical address, email or telecopier number set forth on its Administrative
Questionnaire; notices under the Loan Documents to any Borrower shall be

 

96



--------------------------------------------------------------------------------

addressed to its respective physical address, email or telecopier number set
forth below; and notices under the Loan Documents to the Administrative Agent
shall be addressed to its physical address, email address or telecopy set forth
below:

 

to the U.S. Borrower:

One Strawberry Lane

Orrville, Ohio 44667

Attention:      Treasurer

Telephone:     (330) 684-3000

Email: treasury.team@jmsmucker.com

  

to the Administrative Agent (For payments and requests for credit extensions):

Bank of America, N.A.

101 N. Tryon Street

Charlotte, NC 28255

Attention:        Monique Haley

Telephone:      (980) 388-1043

Telecopy:        (704) 719-8510

Email: monique.haley@baml.com

to the Canadian Borrower:

One Strawberry Lane

Orrville, Ohio 44667

Attention:      Treasurer

Telephone:     (330) 684-3000

Email: treasury.team@jmsmucker.com

  

to the Administrative Agent (For other notices):

Bank of America, N.A.

135 S LaSalle St

Mail Code: IL4-135-09-61

Chicago, IL 60603

Attention:        Angela Larkin

Telephone:      (312) 828-3882

Telecopy:        (877) 206-8409

Email: angela.larkin@baml.com

Each such notice, request or other communication shall be effective (i) if given
by telecopier (other than notices to the Borrowers) or email, when such telecopy
or email is transmitted to the telecopier number or email address specified in
this Section 13.8 or in the relevant Administrative Questionnaire and, in the
case of a telecopy, a confirmation of such telecopy has been received by the
sender, (ii) if given by mail, 5 days after such communication is deposited in
the mail, certified or registered with return receipt requested, addressed as
aforesaid or (iii) if given by any other means, when delivered at the addresses
specified in this Section 13.8 or in the relevant Administrative Questionnaire;
provided that any notice given pursuant to Section 1 hereof shall be effective
only upon receipt.

EACH PLATFORM IS PROVIDED “AS IS” AND “AS AVAILABLE.” THE AGENT PARTIES (AS
DEFINED BELOW) DO NOT WARRANT THE ACCURACY OR COMPLETENESS OF THE BORROWER
MATERIALS OR THE ADEQUACY OF A PLATFORM, AND EXPRESSLY DISCLAIM LIABILITY FOR
ERRORS IN OR OMISSIONS FROM THE BORROWER MATERIALS. NO WARRANTY OF ANY KIND,
EXPRESS, IMPLIED OR STATUTORY, INCLUDING ANY WARRANTY OF MERCHANTABILITY,
FITNESS FOR A PARTICULAR PURPOSE, NON-INFRINGEMENT OF THIRD PARTY RIGHTS OR
FREEDOM FROM VIRUSES OR OTHER CODE DEFECTS, IS MADE BY ANY AGENT PARTY IN
CONNECTION WITH THE

 

97



--------------------------------------------------------------------------------

BORROWER MATERIALS OR A PLATFORM. In no event shall the Administrative Agent or
any of its Related Persons (collectively, the “Agent Parties”) have any
liability to the Borrower, any Lender or any other Person for losses, claims,
damages, liabilities or expenses of any kind (whether in tort, contract or
otherwise) arising out of a Borrower’s, any Loan Party’s or the Administrative
Agent’s transmission of Borrower Materials or notices through a Platform, any
other electronic platform or electronic messaging service, or through the
Internet, except to the extent resulting from the gross negligence, bad faith or
willful misconduct of any Agent Party or any of its Related Persons, as
determined by a final non-appealable judgment of a court with competent
jurisdiction.

The Administrative Agent, each L/C Issuer and the Lenders shall be entitled to
rely and act upon any notices (including telephonic notices, Notice of
Borrowings and Applications) purportedly given by or on behalf of the Borrowers
even if (i) such notices were not made in a manner specified herein, were
incomplete or were not preceded or followed by any other form of notice
specified herein, or (ii) the terms thereof, as understood by the recipient,
varied from any confirmation thereof. The U.S. Borrower shall indemnify the
Administrative Agent, each L/C Issuer, each Lender and the Related Persons of
each of them from all losses, costs, expenses and liabilities resulting from the
reliance by such Person on each notice purportedly given by or on behalf of any
Borrower, except to the extent such losses, costs, expenses and liabilities
arise from any such Person’s (or any of its Related Persons’) gross negligence,
bad faith or willful misconduct as determined by a final, non-appealable
judgment of a court with competent jurisdiction. All telephonic notices to and
other telephonic communications with the Administrative Agent may be recorded by
the Administrative Agent, and each of the parties hereto hereby consents to such
recording.

Section 13.9. Counterparts. (a) This Agreement may be executed in any number of
counterparts, and by the different parties hereto on separate counterpart
signature pages, and all such counterparts taken together shall be deemed to
constitute one and the same instrument.

(b) Electronic Execution. The words “execution,” “execute,” “signed,”
“signature,” and words of like import in or related to any document to be signed
in connection with this Agreement and the transactions contemplated hereby
(including without limitation Assignment and Acceptance, amendments or other
modifications, Notices of Borrowing, waivers and consents) shall be deemed to
include electronic signatures, the electronic matching of assignment terms and
contract formations on electronic platforms approved by the Administrative
Agent, or the keeping of records in electronic form, each of which shall be of
the same legal effect, validity or enforceability as a manually executed
signature or the use of a paper-based recordkeeping system, as the case may be,
to the extent and as provided for in any applicable law, including the Federal
Electronic Signatures in Global and National Commerce Act, the New York State
Electronic Signatures and Records Act, or any other similar state laws based on
the Uniform Electronic Transactions Act; provided that notwithstanding anything
contained herein to the contrary the Administrative Agent is under no obligation
to agree to accept electronic signatures in any form or in any format unless
expressly agreed to by the Administrative Agent pursuant to procedures approved
by it.

 

98



--------------------------------------------------------------------------------

Section 13.10. Successors and Assigns. This Agreement shall be binding upon the
parties hereto and their respective successors and assigns permitted hereby.
Except to the extent provided in Section 8.10 hereof, the Borrowers may not
assign any of their rights or obligations under any Loan Document without the
written consent of all of the Lenders and, with respect to any Letter of Credit
or the Application therefor, the applicable L/C Issuer. No Lender may assign or
otherwise transfer its rights or obligations hereunder except in accordance with
Section 13.12.

Section 13.11. Participants. Each Lender shall have the right at its own cost to
grant participations (to be evidenced by one or more agreements or certificates
of participation) in the Loans made and Reimbursement Obligations and/or
Revolving Credit Commitments held by such Lender at any time and from time to
time to one or more other Persons; provided that (a) no such participation shall
relieve any Lender of any of its obligations under this Agreement, (b) no such
participant shall have any rights under this Agreement except as provided in
this Section 13.11, and (c) the Administrative Agent shall have no obligation or
responsibility to such participant. Any agreement pursuant to which such
participation is granted shall provide that the granting Lender shall retain the
sole right and responsibility to enforce the obligations of each Borrower under
this Agreement and the other Loan Documents including, without limitation, the
right to approve any amendment, modification or waiver of any provision of the
Loan Documents, except that such agreement may provide that such Lender will not
agree to any modification, amendment or waiver of the Loan Documents that would
reduce the amount of or postpone any fixed date for payment of any Obligation in
which such participant has an interest. Any party to which such a participation
has been granted shall have the benefits of Section 1.12, Section 10.310.4 and
Section 13.1 hereof (subject to the obligations and limitations of such Sections
(and the compliance of such participant therewith as if it were a Lender) to the
same extent as if it were a Lender and had acquired its interest by assignment
pursuant to Section 13.12 hereof) (it being understood that the documentation
required under Section 13.1(e) hereof shall be delivered to the Lender who sells
the participation). Each Lender that sells a participation shall, acting solely
for this purpose as a non-fiduciary agent of the Borrowers, maintain a register
on which it enters the name and address of each participant and the principal
amounts (and stated interest) of each participant’s interest in the Loans or
other obligations under the Loan Documents (the “Participant Register”);
provided that no Lender shall have any obligation to disclose all or any portion
of the Participant Register (including the identity of any participant or any
information relating to a participant’s interest in any commitments, loans or
its other obligations under any Loan Document) to any Person except to the
extent that such disclosure is necessary to establish that such commitment, loan
or other obligation is in registered form under Section 5f.103-1(c) of the
United States Treasury Regulations. The entries in the Participant Register
shall be conclusive absent manifest error, and such Lender shall treat each
Person whose name is recorded in the Participant Register as the owner of such
participation for all purposes of this Agreement notwithstanding any notice to
the contrary. For the avoidance of doubt, the Administrative Agent (in its
capacity as Administrative Agent) shall have no responsibility for maintaining a
Participant Register. Notwithstanding anything to the contrary in this
Section 13.11, no such participation shall be made to any Borrower or any of
their Affiliates or Subsidiaries, a natural person, or a Defaulting Lender or a
Person that would be a Defaulting Lender if it were a Lender.

 

99



--------------------------------------------------------------------------------

Section 13.12. Assignments. (a) Any Lender may at any time assign to one or more
Eligible Assignees all or a portion of such Lender’s rights and obligations
under this Agreement (including all or a portion of its Revolving Credit
Commitment and the Loans at the time owing to it); provided that any such
assignment shall be subject to the following conditions:

(i) Minimum Amounts. (A) In the case of an assignment of the entire remaining
amount of the assigning Lender’s Revolving Credit Commitment and the Loans and
participation interest in L/C Obligations at the time owing to it or in the case
of an assignment to a Lender, an Affiliate of a Lender or an Approved Fund, no
minimum amount need be assigned; and (B) in any case not described in
subsection (a)(i)(A) of this Section, the aggregate amount of the Revolving
Credit Commitment (which for this purpose includes Loans and participation
interest in L/C Obligations outstanding thereunder) or, if the applicable
Revolving Credit Commitment is not then in effect, the principal outstanding
balance of the Loans and participation interest in L/C Obligations of the
assigning Lender subject to each such assignment (determined as of the date the
Assignment and Acceptance with respect to such assignment is delivered to the
Administrative Agent or, if the “Effective Date” is specified in the Assignment
and Acceptance, as of such “Effective Date”) shall not be less than $5,000,000,
unless each of the Administrative Agent and, so long as no Event of Default
described in Section 9.1(a), 9.1(j) or 9.1(k) hereof has occurred and is
continuing, the Borrowers otherwise consent (each such consent not to be
unreasonably withheld or delayed);

(ii) Proportionate Amounts. Each partial assignment shall be made as an
assignment of a proportionate part of all the assigning Lender’s rights and
obligations under this Agreement with respect to the Loan, participation
interest in L/C Obligations and Swing Loans or the Revolving Credit Commitment
assigned.

(iii) Required Consents. No consent shall be required for any assignment except
to the extent required by Section 13.12(a)(i)(B) and, in addition:

(A) the consent of the Borrowers (such consent not to be unreasonably withheld
or delayed) shall be required unless (x) an Event of Default described in
Section 9.1(a), 9.1(j) or 9.1(k) hereof has occurred and is continuing at the
time of such assignment or (y) such assignment is to a Lender, an Affiliate
(engaged in the business of making commercial loans) of a Lender or an Approved
Fund;

(B) the consent of the Administrative Agent (such consent not to be unreasonably
withheld or delayed) shall be required for assignments in respect of the
Revolving Credit if such assignment is to a Person that is not a Lender with a
Revolving Credit Commitment, an Affiliate of such Lender or an Approved Fund
with respect to such Lender; or

(C) the consent of each L/C Issuer (such consent not to be unreasonably withheld
or delayed) shall be required for any assignment that

 

100



--------------------------------------------------------------------------------

increases the obligation of the assignee to participate in exposure under one or
more Letters of Credit (whether or not then outstanding); and

(D) the consent of the Swing Line Lender (such consent not to be unreasonably
withheld or delayed) shall be required for any assignment that increases the
obligation of the assignee to participate in exposure under one or more Swing
Loans (whether or not then outstanding);

(iv) Assignment and Acceptance. The parties to each assignment shall execute and
deliver to the Administrative Agent an Assignment and Acceptance, together with
a processing and recordation fee of $3,500 (unless waived by the Administrative
Agent), and the assignee, if it is not a Lender, shall deliver to the
Administrative Agent an Administrative Questionnaire.

(v) No Assignment to Borrower or Affiliates. No such assignment shall be made to
any Borrower or any of their Affiliates or Subsidiaries.

(vi) No Assignment to Natural Persons. No such assignment shall be made to a
natural person.

(vii) No Prohibited Transaction. No such assignment shall be made if such
assignment would result in a prohibited transaction under Section 406 of ERISA
or Section 4975 of the Code.

(viii) No Assignment to Defaulting Lenders. Notwithstanding anything to the
contrary in this Section 13.12, no such assignment shall be made to a Defaulting
Lender or a Person that would be a Defaulting Lender if it were a Lender.

Subject to acceptance and recording thereof by the Administrative Agent pursuant
to Section 13.12(b) hereof, from and after the effective date specified in each
Assignment and Acceptance, the assignee thereunder shall be a party to this
Agreement and, to the extent of the interest assigned by such Assignment and
Acceptance, have the rights and obligations of a Lender under this Agreement,
and the assigning Lender thereunder shall, to the extent of the interest
assigned by such Assignment and Acceptance, be released from its obligations
under this Agreement (and, in the case of an Assignment and Acceptance covering
all of the assigning Lender’s rights and obligations under this Agreement, such
Lender shall cease to be a party hereto) but shall continue to be entitled to
the benefits of Sections 13.6 and 13.15 with respect to facts and circumstances
occurring prior to the effective date of such assignment. Any assignment or
transfer by a Lender of rights or obligations under this Agreement that does not
comply with this Section 13.12 shall be treated for purposes of this Agreement
as a sale by such Lender of a participation in such rights and obligations in
accordance with Section 13.11 hereof.

(b) Register. The Administrative Agent, acting solely for this purpose as an
agent of each Borrower, shall maintain at one of its offices in New York City,
New York, a copy of each Assignment and Acceptance delivered to it and a
register for the recordation of the names and

 

101



--------------------------------------------------------------------------------

addresses of the Lenders, and the Revolving Credit Commitments of, and principal
amounts of the Loans owing by each Borrower to, each Lender pursuant to the
terms hereof from time to time (the “Register”). The entries in the Register
shall be conclusive, and the Borrowers, the Administrative Agent, and the
Lenders may treat each Person whose name is recorded in the Register pursuant to
the terms hereof as a Lender hereunder for all purposes of this Agreement,
notwithstanding notice to the contrary. The Register shall be available for
inspection by each Borrower and any Lender, at any reasonable time and from time
to time upon reasonable prior notice.

(c) Any Lender may at any time pledge or grant a security interest in all or any
portion of its rights under this Agreement to secure obligations of such Lender,
including any such pledge or grant to a Federal Reserve Bank, and this
Section 13.12 shall not apply to any such pledge or grant of a security
interest; provided that no such pledge or grant of a security interest shall
release a Lender from any of its obligations hereunder or substitute any such
pledgee or secured party for such Lender as a party hereto; provided, further,
that the right of any such pledgee or grantee (other than any Federal Reserve
Bank or another similarly situated institution) to further transfer all or any
portion of the rights pledged or granted to it, whether by means of foreclosure
or otherwise, shall be at all times subject to the terms of this Agreement.

(d) Notwithstanding anything to the contrary herein, if at any time the Swing
Line Lender assigns all of its Revolving Credit Commitments and Revolving Loans
pursuant to subsection (a) above, the Swing Line Lender may terminate its
commitments under the Swing Line. In the event of such termination of a Lender’s
commitments under the Swing Line, the Borrowers shall be entitled to appoint
another Lender to act as the successor Swing Line Lender hereunder (with such
Lender’s consent); provided, however, that the failure of the Borrowers to
appoint a successor shall not affect the resignation of the Swing Line Lender.
If the Swing Line Lender terminates its commitments under the Swing Line, the
Swing Line Lender shall retain all of the rights of the Swing Line Lender
provided hereunder with respect to Swing Loans made by it and outstanding as of
the effective date of such termination, including the right to require Lenders
to make Revolving Loans or fund participations in outstanding Swing Loans
pursuant to Section 1.7 hereof.

(e) Notwithstanding anything to the contrary herein, if at any time an L/C
Issuer assigns all of its Revolving Credit Commitments and Revolving Loans
pursuant to subsection (a) above, the L/C Issuer may, upon 30 days’ notice to
the Borrowers, resign as L/C Issuer. In the event of any such resignation of an
L/C Issuer, the Borrowers shall be entitled to appoint another Lender to act as
the successor L/C Issuer hereunder (with such Lender’s consent); provided,
however, that the failure of the Borrowers to appoint a successor shall not
affect the resignation of the L/C Issuer. If the L/C Issuer resigns in such
capacity, it shall retain all of the rights, powers, privileges and duties of an
L/C Issuer provided hereunder with respect to all Letters of Credit outstanding
as of the effective date of its resignation as L/C Issuer and all L/C
Obligations with respect thereto (including the right to require the Lenders to
make U.S. Base Rate Loans or fund risk participations in Reimbursement
Obligations pursuant to Section 1.3 hereof).

 

102



--------------------------------------------------------------------------------

Section 13.13. Amendments. Any provision of this Agreement or the other Loan
Documents may be amended or waived if, but only if, such amendment or waiver is
in writing (with an executed copy thereof promptly delivered to the
Administrative Agent if it is not otherwise a party thereto) and is signed by
(a) the Borrowers, (b) the Required Lenders, and (c) if the rights or duties of
the Administrative Agent, the L/C Issuers, or the Swing Line Lender are affected
thereby, the Administrative Agent, the L/C Issuers, or the Swing Line Lender, as
applicable; provided that:

(i) no amendment or waiver pursuant to this Section 13.13 shall (A) increase any
Revolving Credit Commitment, or extend the Revolving Credit Termination Date, of
any Lender without the consent of such Lender or (B) reduce the amount of or
postpone the date for any scheduled payment of any principal of or interest on
any Loan or of any Reimbursement Obligation or of any fee payable hereunder
without the consent of the Lender to which such payment is owing or which has
committed to make such Loan or Letter of Credit (or participate therein)
hereunder;

(ii) no amendment or waiver pursuant to this Section 13.13 shall, unless signed
by each Lender, change the definition of Required Lenders, change the provisions
of this Section 13.13, change any provision hereof in a manner that would alter
the pro rata sharing of payments or reduction of the Revolving Credit
Commitments, release the U.S. Borrower as a guarantor of the Canadian Borrower’s
Obligations, or affect the number of Lenders required to take any action
hereunder or under any other Loan Document; and

(iii) the BAML Fee Letter may be amended or its provisions waived with only the
consent of the U.S. Borrower and Bank of America;

Section 13.14. Headings. Section headings used in this Agreement are for
reference only and shall not affect the construction of this Agreement.

Section 13.15. Costs and Expenses; Indemnification. (a) Each Borrower agrees to
pay all reasonable and documented out-of-pocket fees and expenses of the
Administrative Agent and of each Lead Arranger in connection with the
preparation, due diligence, negotiation, syndication, and administration of the
Loan Documents (including, but not limited to the reasonable and documented
fees, disbursements and other charges counsel, which shall be limited to one
counsel to the Lead Arrangers and the Administrative Agent, and of any special
and local (but limited to one in any relevant jurisdiction) counsel to the
Lenders required to be retained by the Lead Arrangers and in the case of an
actual or perceived conflict of interest, one additional counsel for all
similarly situated Persons, taken as a whole in each appropriate jurisdiction),
whether or not the transactions contemplated herein are consummated. Each
Borrower agrees to pay to the Administrative Agent, each L/C Issuer and each
Lender, all out-of-pocket costs and expenses reasonably incurred or paid by the
Administrative Agent, such Lead Arranger, L/C Issuer, such Lender, or any such
holder, including reasonable and documented attorneys’ fees and disbursements
and court costs, in connection with the enforcement of any of the Loan Documents
(including all such costs and expenses incurred in connection with any
proceeding

 

103



--------------------------------------------------------------------------------

under the United States Bankruptcy Code, the Bankruptcy and Insolvency Act
(Canada) or the Companies Creditors Arrangement Act (Canada) involving any
Borrower as a debtor thereunder) or in connection with any work-out or
restructuring in respect of the Obligations hereunder. Notwithstanding anything
to the contrary set forth herein, in no event shall the Canadian Borrower have
any obligations under this Section 13.15(a) other than to the extent arising
directly from or related directly to the Canadian Borrower or any other
Obligations of the Canadian Borrower, and in no event shall the Canadian
Borrower have any obligations under this Section 13.15(a) arising from or
related to the U.S. Borrower or any Obligations of the U.S. Borrower. For the
avoidance of doubt, nothing in this Section 13.15(a) shall establish joint and
several or several obligations of the Borrowers.

(b) Each Borrower further agrees to indemnify the Administrative Agent, each
Lead Arranger and L/C Issuer, each Lender, and, and each of their Affiliates and
successors and assigns and their respective directors, officers, employees,
agents, financial advisors, controlling Persons, consultants and other
representatives (each such Person being called an “Indemnitee”) from and against
all losses, claims, damages, penalties, judgments, liabilities and expenses
(including, without limitation, all reasonable and documented out-of-pocket fees
and disbursements of counsel (which charges shall be limited charges of one
counsel to all Indemnitees, taken together, and of any special and local (but
limited to one in any relevant jurisdiction) counsel to the such Indemnitees
required to be retained and in the case of an actual or perceived conflict of
interest among Indemnitees, one additional counsel for all similarly situated
Persons, taken as a whole in each appropriate jurisdiction) and all reasonable
and documented out-of-pocket expenses of litigation or preparation therefor,
whether or not the Indemnitee is a party thereto, or any settlement arrangement
arising from or relating to any such litigation) which any of them may pay or
incur arising out of or relating to any Loan Document or any of the transactions
contemplated thereby or the direct or indirect application or proposed
application of the proceeds of any Loan or Letter of Credit or any actual or
alleged presence or Release of Hazardous Materials on or from any Property owned
or operated by any Borrower or any Subsidiary or any liability under any
Environmental Law, except, in each case, (i) to the extent such losses, claims,
damages, penalties, judgments, liabilities and expenses resulted from such
Indemnitee’s or any of its Related Persons’ gross negligence, bad faith or
willful misconduct as determined by a final, non-appealable judgment of a court
with competent jurisdiction, (ii) to the extent resulting from any claim,
litigation, investigation or proceeding that does not involve the act or
omission of a Borrower or any of its Affiliates and that is brought by an
Indemnitee solely against another Indemnitee, other than claims against the Lead
Arrangers or Administrative Agent in its capacity in fulfilling its role as such
or (iii) to the extent arising from a material breach by such Indemnitee or any
of its Related Persons of its obligations under this Agreement as found by a
final, non-appealable judgment of a court with competent jurisdiction; provided,
that in no event shall the Canadian Borrower have any obligation under this
clause (b) other than to the extent arising directly from or related directly to
the Canadian Borrower or any other Obligations of the Canadian Borrower, and in
no event shall the Canadian Borrower have any obligations under this clause
(b) arising from or related to the U.S. Borrower or any Obligations of the U.S.
Borrower. For the avoidance of doubt, nothing in this clause (b) shall establish
joint and several or several obligations of the Borrowers.

 

104



--------------------------------------------------------------------------------

(c) To the extent permitted by applicable law, no Borrower shall, nor shall any
Indemnitee or any Indemnitee’s Related Persons, assert, and each such Person
hereby waives, any claim against any other such Person, on any theory of
liability, for special, indirect, consequential or punitive damages (as opposed
to direct or actual damages) arising out of, in connection with, or as a result
of, this Agreement or the other Loan Documents or any agreement or instrument
contemplated hereby or thereby, the transactions contemplated hereby or thereby,
any Loan or Letter of Credit or the use of the proceeds thereof; provided that
this clause (c) shall not limit the indemnity obligations of any Borrower
hereunder. The obligations of each Borrower under this Section 13.15 shall
survive the termination of this Agreement.

Section 13.16. Set-off. In addition to any rights now or hereafter granted under
the Loan Documents or applicable law and not by way of limitation of any such
rights, upon the occurrence of any Event of Default, each Lender, each
L/C Issuer, each subsequent holder of any Obligation, and each of their
respective affiliates, is hereby authorized by each Borrower at any time or from
time to time, without notice to any Borrower or to any other Person, any such
notice being hereby expressly waived, to set-off and to appropriate and to apply
any and all deposits (general or special, including, but not limited to,
indebtedness evidenced by certificates of deposit, whether matured or unmatured,
and in whatever currency denominated, but not including trust accounts) and any
other indebtedness at any time held or owing by such Lender, L/C Issuer,
subsequent holder, or affiliate, to or for the credit or the account of such
Borrower, whether or not matured, against and on account of the Obligations of
such Borrower to such Lender, L/C Issuer, or subsequent holder under the Loan
Documents, including, but not limited to, all claims of any nature or
description arising out of or connected with the Loan Documents, irrespective of
whether or not (a) such Lender, L/C Issuer, or subsequent holder shall have made
any demand hereunder or (b) the principal of or the interest on the Loans and
other amounts due hereunder shall have become due and payable pursuant to
Section 9 and although such obligations and liabilities, or any of them, may be
contingent or unmatured.

Section 13.17. Entire Agreement. The Loan Documents constitute the entire
understanding of the parties thereto with respect to the subject matter thereof
and any prior agreements, whether written or oral, with respect thereto are
superseded hereby.

Section 13.18. Governing Law. This Agreement and the other Loan Documents
(except as otherwise specified therein), and the rights and duties of the
parties hereto, shall be construed and determined in accordance with the
internal laws of the State of New York.; provided that the laws of the State of
Delaware shall govern in determining (a) the interpretation of “Jefferson
Material Adverse Effect” and whether a Jefferson Material Adverse Effect has
occurred, (b) the accuracy of any Jefferson Acquisition Agreement Representation
and whether as a result of a breach thereof, the U.S. Borrower or any Subsidiary
has the right to terminate the U.S. Borrower’s or any of its Subsidiaries’
obligations under the Jefferson Acquisition Agreement, or to decline to
consummate the Jefferson Acquisition pursuant to the Jefferson Acquisition
Agreement and (c) whether the Jefferson Acquisition has been consummated in
accordance with the Jefferson Acquisition Agreement.

 

105



--------------------------------------------------------------------------------

Section 13.19. Severability of Provisions. Any provision of any Loan Document
which is unenforceable in any jurisdiction shall, as to such jurisdiction, be
ineffective to the extent of such unenforceability without invalidating the
remaining provisions hereof or affecting the validity or enforceability of such
provision in any other jurisdiction, it being understood that the parties shall
endeavor in good faith negotiations to replace the illegal, invalid or
unenforceable provisions with legal, valid and enforceable provisions the
economic effect of which comes as close as possible to that of the illegal,
invalid or unenforceable provisions. All rights, remedies and powers provided in
this Agreement and the other Loan Documents may be exercised only to the extent
that the exercise thereof does not violate any applicable mandatory provisions
of law, and all the provisions of this Agreement and other Loan Documents are
intended to be subject to all applicable mandatory provisions of law which may
be controlling and to be limited to the extent necessary so that they will not
render this Agreement or the other Loan Documents invalid or unenforceable.

Section 13.20. Excess Interest. (a) Notwithstanding any provision to the
contrary contained herein or in any other Loan Document, no such provision shall
require the payment or permit the collection of any amount of interest in excess
of the maximum amount of interest permitted by applicable law to be charged for
the use or detention, or the forbearance in the collection, of all or any
portion of the Loans or other obligations outstanding under this Agreement or
any other Loan Document (“Excess Interest”). If any Excess Interest is provided
for, or is adjudicated to be provided for, herein or in any other Loan Document,
then in such event (a) the provisions of this Section 13.20 shall govern and
control, (b) no Borrower nor any guarantor or endorser shall be obligated to pay
any Excess Interest, (c) any Excess Interest that the Administrative Agent or
any Lender may have received hereunder shall, at the option of the
Administrative Agent, be (i) applied as a credit against the then outstanding
principal amount of Obligations hereunder and accrued and unpaid interest
thereon (not to exceed the maximum amount permitted by applicable law),
(ii) refunded to the relevant Borrower, or (iii) any combination of the
foregoing, (d) the interest rate payable hereunder or under any other Loan
Document shall be automatically subject to reduction to the maximum lawful
contract rate allowed under applicable usury laws (the “Maximum Rate”), and this
Agreement and the other Loan Documents shall be deemed to have been, and shall
be, reformed and modified to reflect such reduction in the relevant interest
rate, and (e) no Borrower nor any guarantor or endorser shall have any action
against the Administrative Agent or any Lender for any damages whatsoever
arising out of the payment or collection of any Excess Interest. Notwithstanding
the foregoing, if for any period of time interest on any of any Borrower’s
Obligations is calculated at the Maximum Rate rather than the applicable rate
under this Agreement, and thereafter such applicable rate becomes less than the
Maximum Rate, the rate of interest payable on such Borrower’s Obligations shall
remain at the Maximum Rate until the Lenders have received the amount of
interest which such Lenders would have received during such period on such
Borrower’s Obligations had the rate of interest not been limited to the Maximum
Rate during such period.

(b) Canadian Interest. If any provision of this Agreement or any other Loan
Document would obligate the Canadian Borrower to make any payment of interest or
other amount payable to (including for the account of) any Lender in an amount,
or calculated at a rate,

 

106



--------------------------------------------------------------------------------

that would be prohibited by law or would result in a receipt by such Lender of
interest at a criminal rate (as such terms are construed under the Criminal Code
(Canada)) then, notwithstanding such provision, such amount or rate shall be
deemed to have been adjusted with retroactive effect to the maximum amount or
rate of interest, as the case may be, as would not be so prohibited by law or so
result in a receipt by such Lender of interest at a criminal rate, such
adjustment to be effected, to the extent necessary, as follows: (i) first, by
reducing the amount or rate of interest required to be paid to such Lender under
Section 1.4; and (ii) thereafter, by reducing any fees, commissions, premiums
and other amounts required to be paid to such Lender that would constitute
interest for purposes of Section 347 of the Criminal Code (Canada).
Notwithstanding the foregoing, and after giving effect to all adjustments
contemplated thereby, if a Lender shall have received an amount in excess of the
maximum amount permitted by that section of the Criminal Code (Canada), then the
Canadian Borrower shall be entitled, by notice in writing to such Lender, to
obtain reimbursement from such Lender in an amount equal to such excess, and
pending such reimbursement, such amount shall be deemed to be an amount payable
by such Lender to the Canadian Borrower. Any amount or rate of interest referred
to in this Agreement with respect to the Revolving Credit Commitments to make
Loans to and issue Letters of Credit for the account of the Canadian Borrower
shall be determined in accordance with generally accepted actuarial practices
and principles as an effective annual rate of interest over the term that the
Revolving Credit Commitments to make Loans to and issue Letters of Credit for
the account of the Canadian Borrower remains outstanding on the assumption that
any charges, fees or expenses that fall within the meaning of “interest” (as
defined in the Criminal Code (Canada)) shall, if they relate to a specific
period of time, be pro-rated over that period of time and otherwise be pro-rated
over the period during which such Revolving Credit Commitments are available
and, in the event of a dispute, a certificate of a Fellow of the Canadian
Institute of Actuaries appointed by the Administrative Agent shall be conclusive
for the purposes of such determination.

Section 13.21. Construction. The parties acknowledge and agree that the Loan
Documents shall not be construed more favorably in favor of any party hereto
based upon which party drafted the same, it being acknowledged that all parties
hereto contributed substantially to the negotiation of the Loan Documents. The
provisions of this Agreement relating to Subsidiaries shall only apply during
such times as any Borrower has one or more Subsidiaries.

Section 13.22. Lender’s and L/C Issuer’s Obligations Several. The obligations of
the Lenders and the L/C Issuers hereunder are several and not joint. Nothing
contained in this Agreement and no action taken by the Lenders or the
L/C Issuers pursuant hereto shall be deemed to constitute the Lenders and the
L/C Issuers a partnership, association, joint venture or other entity.

Section 13.23. Currency. Each reference in this Agreement to U.S. Dollars, to
Euros or to Canadian Dollars (the “relevant currency”) is of the essence. To the
fullest extent permitted by law, the obligation of each Borrower in respect of
any amount due in the relevant currency under this Agreement shall,
notwithstanding any payment in any other currency (whether pursuant to a
judgment or otherwise), be discharged only to the extent of the amount in the
relevant currency that the Person entitled to receive such payment may, in
accordance with

 

107



--------------------------------------------------------------------------------

normal banking procedures, purchase with the sum paid in such other currency
(after any premium and costs of exchange) on the Business Day immediately
following the day on which such Person receives such payment. If the amount of
the relevant currency so purchased is less than the sum originally due to such
Person in the relevant currency, the relevant Borrower agrees, as a separate
obligation and notwithstanding any such judgment, to indemnify such Person
against such loss, and if the amount of the specified currency so purchased
exceeds the sum of (a) the amount originally due to the relevant Person in the
specified currency plus (b) any amounts shared with other Lenders as a result of
allocations of such excess as a disproportionate payment to such Person under
Section 13.7 hereof, such Person agrees to remit such excess to the relevant
Borrower. Unless otherwise specified herein, all references to a currency shall
be deemed to refer to U.S. Dollars.

Section 13.24. Submission to Jurisdiction; Waiver of Jury Trial. The parties
hereby irrevocably and unconditionally submit to the exclusive jurisdiction of
any New York State court or Federal court of the United States of America
sitting in the Borough of Manhattan in New York City in respect of any suit,
action or proceeding arising out of or relating to this Agreement, the other
Loan Documents or any other action, proceeding or counterclaim between a
Borrower and an Indemnitee arising out of or relating to, the transactions
contemplated hereby or thereby. The parties hereto irrevocably agree that all
claims in respect of any such suit, action or proceeding may be heard and
determined in any such court. The parties hereto agree that service of any
process, summons, notice or document by registered mail addressed to the
applicable party shall be effective service of process against such party for
any suit, action or proceeding relating to any such dispute. The parties hereto
irrevocably waive, to the fullest extent permitted by law, any objection which
they may now or hereafter have to the laying of the venue of any such proceeding
brought in such a court and any claim that any such proceeding brought in such a
court has been brought in an inconvenient forum. A final judgment in any such
suit, action or proceeding brought in any such court may be enforced in any
other courts to whose jurisdiction any party hereto is or may be subject by suit
upon judgment. THE BORROWERS, THE ADMINISTRATIVE AGENT, THE L/C ISSUERS AND THE
LENDERS HEREBY IRREVOCABLY WAIVE ANY AND ALL RIGHT TO TRIAL BY JURY IN ANY LEGAL
PROCEEDING ARISING OUT OF OR RELATING TO ANY LOAN DOCUMENT OR THE TRANSACTIONS
CONTEMPLATED THEREBY.

Section 13.25. USA Patriot Act; Proceeds of Crime (Money Laundering) and
Terrorist Financing Act (Canada). (a) Each Lender and each L/C Issuer that is
subject to the requirements of the USA Patriot Act hereby notifies each Borrower
that pursuant to the requirements of the Act, it is required to obtain, verify,
and record information that identifies such Borrower, which information includes
the name and address of each Borrower and other information that will allow such
Lender or such L/C Issuer to identify each Borrower in accordance with the USA
Patriot Act.

(b) The Canadian Borrower acknowledges that, pursuant to the Proceeds of Crime
(Money Laundering) and Terrorist Financing Act (Canada) and other applicable
anti-money laundering, anti-terrorist financing, government sanction and “know
your client” laws, whether within Canada or elsewhere (collectively, including
any guidelines or orders thereunder, “AML Legislation”), the Administrative
Agent, the L/C Issuers and the Lenders may be required to

 

108



--------------------------------------------------------------------------------

obtain, verify and record information regarding the Canadian Borrower and its
directors, authorized signing officers, direct or indirect shareholders,
partners or other Persons in control of the Canadian Borrower and the
transactions contemplated hereby. The Canadian Borrower shall promptly provide
all such information, including any supporting documentation and other evidence,
as may be requested by the Administrative Agent or any Lender, or any
prospective assignee or participant of a Lender or the Administrative Agent, in
order to comply with any applicable AML Legislation, whether now or hereafter in
existence.

If the Administrative Agent has ascertained the identity of the Canadian
Borrower, or any authorized signatories of the Canadian Borrower, for the
purposes of applicable AML Legislation, then the Administrative Agent shall:

(i) be deemed to have done so as an agent for each Lender, and this Agreement
shall constitute a “written agreement” in such regard between each Lender and
the Administrative Agent within the meaning of applicable AML Legislation; and

(ii) provide each Lender with copies of all information obtained in such regard
without any representation or warranty as to its accuracy or completeness.

Notwithstanding the preceding sentence and except as may otherwise be agreed in
writing, each of the Lenders agrees that the Administrative Agent has no
obligation to ascertain the identity of the Canadian Borrower, or any authorized
signatories of the Canadian Borrower, on behalf of any Lender or to confirm the
completeness or accuracy of any information that the Administrative Agent
obtains from the Canadian Borrower, or any such authorized signatory, in doing
so.

Section 13.26. Confidentiality. The Administrative Agent, each Lender, and each
L/C Issuer severally agrees to maintain the confidentiality of the Information
(as defined below), except that Information may be disclosed (a) to its and its
Affiliates’ directors, officers, employees and agents, including accountants,
legal counsel and other advisors to the extent any such Person has a need to
know such Information (it being understood that the Persons to whom such
disclosure is made will first be informed of the confidential nature of such
Information and instructed to keep such Information confidential), (b) to the
extent requested by any regulatory authority (including any self-regulatory
authority, such as the National Association of Insurance Commissioners) having
jurisdiction over the Administrative Agent, L/C Issuer or Lender subject to such
disclosure, (c) to the extent required by applicable laws or regulations or by
any subpoena or similar legal process (in which case the Administrative Agent,
L/C Issuer or Lender subject to such disclosure agrees to inform you promptly
thereof prior to such disclosure to the extent not prohibited by law, rule or
regulation), (d) to any other party hereto, (e) in connection with the exercise
of any remedies hereunder or under any other Loan Document or any suit, action
or proceeding relating to this Agreement or any other Loan Document or the
enforcement of rights hereunder or thereunder, (f) subject to an agreement
containing provisions substantially the same as those of this Section 13.26, to
(i) any assignee of or participant in, or any prospective assignee of or
participant in, any of its rights or obligations under this Agreement or
(ii) any actual or prospective counterparty (or its advisors) to any swap or
derivative transaction relating

 

109



--------------------------------------------------------------------------------

to any Borrower or any Subsidiary and its obligations, (g) with the prior
written consent of the Borrowers, (h) to the extent such Information (i) becomes
publicly available other than as a result of a breach of this Section 13.26 or
(ii) becomes available to the Administrative Agent, any Lender or any L/C Issuer
on a non-confidential basis from a source other than any Borrower or any
Subsidiary or any of their directors, officers, employees or agents, including
accountants, legal counsel and other advisors, or (iii) is independently
developed by the Administrative Agent or any Lender, (i) to rating agencies if
requested or required by such agencies in connection with a rating relating to
the Loans or Revolving Credit Commitments hereunder, (j) for purposes of
establishing a “due diligence” defense or (k) to entities which compile and
publish information about the syndicated loan market, provided that only basic
information about the pricing and structure of the transaction evidenced hereby
may be disclosed pursuant to this subsection (j). For purposes of this
Section 13.26, “Information” means all information received from any Borrower or
any of the Subsidiaries or from any other Person on behalf of any Borrower or
any Subsidiary relating to any Borrower or any Subsidiary or any of their
respective businesses or the Jefferson Acquired Business or any of its
Subsidiaries. The respective obligations of the Administrative Agent and the
Lenders under this Section 13.26 shall survive, to the extent applicable to such
Person, for a period of two years after the earliest of (x) the payment in full
of the Obligations and the termination of this Agreement, (y) any assignment of
its rights and obligations under this Agreement and (z) in the case of the
Administrative Agent, its resignation or removal.

Section 13.27. Acknowledgement and Consent to Bail-In of EEA Financial
Institutions. Notwithstanding anything to the contrary herein or in any other
Loan Document, each party hereto acknowledges that any liability of any EEA
Financial Institution arising under this Agreement or any other Loan Document,
to the extent such liability is unsecured, may be subject to the Write-Down and
Conversion Powers of an EEA Resolution Authority and agrees and consents to, and
acknowledges and agrees to be bound by:

(a) the application of any Write-Down and Conversion Powers by an EEA Resolution
Authority to any such liabilities arising hereunder or under any other Loan
Document which may be payable to it by any party hereto or thereto that is an
EEA Financial Institution; and

(b) the effects of any Bail-In Action on any such liability, including, if
applicable, (i) a reduction in full or in part or cancellation of any such
liability; (ii) a conversion of all, or a portion of, such liability into shares
or other instruments of ownership in such EEA Financial Institution, its parent
undertaking, or a bridge institution that may be issued to it or otherwise
conferred on it, and that such shares or other instruments of ownership will be
accepted by it in lieu of any rights with respect to any such liability under
this Agreement or any other Loan Document; or (iii) the variation of the terms
of such liability in connection with the exercise of the Write-Down and
Conversion Powers of any EEA Resolution Authority.

Section 13.28. No Fiduciary Duty. Each Borrower agrees that in connection with
all aspects of the transactions contemplated hereby and any communications in
connection therewith, such Borrower and its respective Affiliates, on the one
hand, and the Administrative Agent, the Lenders, the L/C Issuers and their
respective Affiliates, on the other hand, will have a

 

110



--------------------------------------------------------------------------------

business relationship that does not create, by implication or otherwise, any
fiduciary duty on the part of the Administrative Agent, the Lenders, the L/C
Issuers or their respective Affiliates and no such duty will be deemed to have
arisen in connection with any such transactions or communications.

[SIGNATURE PAGES TO FOLLOW]

 

111



--------------------------------------------------------------------------------

EXHIBIT B

FORM OF

SOLVENCY CERTIFICATE

[             ], 2018

This Solvency Certificate is delivered pursuant to Section [ ] of the Revolving
Credit Agreement dated as of September 1, 2017, among The J. M. Smucker Company,
an Ohio corporation (together with any successor thereto, the “U.S. Borrower”),
Smucker Foods of Canada Corp., a federally incorporated Canadian corporation
(the “Canadian Borrower” and, together with the U.S. Borrower, each a “Borrower”
and together, the “Borrowers”), Bank of America, N.A. (“Bank of America”), as
Administrative Agent and the several financial institutions from time to time
party to the Credit Agreement, as Lenders (as amended, modified, amended and
restated or supplemented prior to the date hereof, the “Credit Agreement”).
Capitalized terms used herein and not otherwise defined herein shall have the
meanings assigned to such terms in the Credit Agreement.

The undersigned hereby certifies, solely in his capacity as an officer of the
U.S. Borrower and not in his individual capacity, as follows:

1. I am the Chief Financial Officer of the U.S. Borrower. I am familiar with the
Jefferson Transactions, and have reviewed the Credit Agreement, financial
statements referred to in Section [ ] of the Credit Agreement and such documents
and made such investigation as I have deemed relevant for the purposes of this
Solvency Certificate.

2. As of the date hereof, immediately after giving effect to the consummation of
the Jefferson Transactions, on and as of such date (i) the fair value of the
assets of the U.S. Borrower and its subsidiaries on a consolidated basis, at a
fair valuation, will exceed the debts and liabilities, direct, subordinated,
contingent or otherwise, of the U.S. Borrower and its subsidiaries on a
consolidated basis; (ii) the present fair saleable value of the property of the
U.S. Borrower and its subsidiaries on a consolidated basis will be greater than
the amount that will be required to pay the probable liability of the U.S.
Borrower and its subsidiaries on a consolidated basis on their debts and other
liabilities, direct, subordinated, contingent or otherwise, as such debts and
other liabilities become absolute and matured; (iii) the U.S. Borrower and its
subsidiaries on a consolidated basis will be able to pay their debts and
liabilities, direct, subordinated, contingent or otherwise, as such debts and
liabilities become absolute and matured; and (iv) the U.S. Borrower and its
subsidiaries on a consolidated basis will not have unreasonably small capital
with which to conduct the businesses in which they are engaged as such
businesses are now conducted and are proposed to be conducted following the
Jefferson Acquisition Closing Date.

3. As of the date hereof, immediately after giving effect to the consummation of
the Jefferson Transactions, the U.S. Borrower does not intend to, and the U.S.
Borrower does not believe that it or any of its subsidiaries will, incur debts
beyond its ability to pay such debts as they mature, taking into account the
timing and amounts of cash to be received by it or any such subsidiary and the
timing and amounts of cash to be payable on or in respect of its debts or the
debts of any such subsidiary.



--------------------------------------------------------------------------------

This Solvency Certificate is being delivered by the undersigned officer only in
his capacity as Chief Financial Officer of the U.S. Borrower and not
individually and the undersigned shall have no personal liability to the
Administrative Agent or the Lenders with respect thereto.

[Remainder of Page Intentionally Left Blank]



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the undersigned has executed this Solvency Certificate on
the date first written above.

 

[                                                          ]

By:    

 

 

Name:

Title:    Chief Financial Officer